Exhibit 10.1

Execution Version        

 

 

 

FOURTH AMENDED AND RESTATED

AGREEMENT OF LIMITED PARTNERSHIP

OF

INERGY, L.P.

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS

  

  

Section 1.1  

Definitions

     1    Section 1.2  

Construction

     17    ARTICLE II ORGANIZATION    Section 2.1  

Continuation

     17    Section 2.2  

Name

     18    Section 2.3  

Registered Office; Registered Agent; Principal Office; Other Offices

     18    Section 2.4  

Purpose and Business

     18    Section 2.5  

Powers

     19    Section 2.6  

Power of Attorney

     19    Section 2.7  

Term

     20    Section 2.8  

Title to Partnership Assets

     20   

ARTICLE III

RIGHTS OF LIMITED PARTNERS

  

  

Section 3.1  

Limitation of Liability

     21    Section 3.2  

Management of Business

     21    Section 3.3  

Outside Activities of the Limited Partners

     21    Section 3.4  

Rights of Limited Partners

     22   

ARTICLE IV

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;

REDEMPTION OF PARTNERSHIP INTERESTS

  

  

  

Section 4.1  

Certificates

     22    Section 4.2  

Mutilated, Destroyed, Lost or Stolen Certificates

     23    Section 4.3  

Record Holders

     24    Section 4.4  

Transfer Generally

     24    Section 4.5  

Registration and Transfer of Limited Partner Interests

     24    Section 4.6  

Transfer of the Managing General Partner’s General Partner Interest

     25    Section 4.7  

Restrictions on Transfers

     26    Section 4.8  

Citizenship Certificates; Non-citizen Assignees

     27    Section 4.9  

Redemption of Partnership Interests of Non-citizen Assignees

     28   

ARTICLE V

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

  

  

Section 5.1  

CGSH Contribution

     29    Section 5.2  

Interest and Withdrawal

     29    Section 5.3  

Capital Accounts

     29    Section 5.4  

Issuances of Additional Partnership Securities

     32   

 

i



--------------------------------------------------------------------------------

Section 5.5  

Splits and Combinations

     33    Section 5.6  

Fully Paid and Non-Assessable Nature of Limited Partner Interests

     34    Section 5.7  

Conversion of Subordinated Units

     34   

ARTICLE VI

ALLOCATIONS AND DISTRIBUTIONS

  

  

Section 6.1  

Allocations for Capital Account Purposes

     34    Section 6.2  

Allocations for Tax Purposes

     41    Section 6.3  

Requirement and Characterization of Distributions

     43    Section 6.4  

Distributions to Record Holders.

     43    Section 6.5  

Special Provisions Relating to the Holders of Subordinated Units.

     45    Section 6.6  

Adjustment of Minimum Quarterly Distribution Levels

     45    Section 6.7  

Entity-Level Taxation

     46   

ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS

  

  

Section 7.1  

Management

     46    Section 7.2  

Certificate of Limited Partnership

     48    Section 7.3  

Restrictions on Managing General Partner’s Authority

     48    Section 7.4  

Reimbursement of the Managing General Partner

     49    Section 7.5  

Outside Activities

     50    Section 7.6  

Loans from the Managing General Partner; Loans or Contributions from the
Partnership; Contracts with Affiliates; Certain Restrictions on the Managing
General Partner

     51    Section 7.7  

Indemnification

     53    Section 7.8  

Liability of Indemnitees

     54    Section 7.9  

Resolution of Conflicts of Interest

     55    Section 7.10  

Other Matters Concerning the Managing General Partner

     56    Section 7.11  

Purchase or Sale of Partnership Securities

     57    Section 7.12  

Registration Rights of the Managing General Partner and its Affiliates

     57    Section 7.13  

Reliance by Third Parties

     59   

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS

  

  

Section 8.1  

Records and Accounting

     60    Section 8.2  

Fiscal Year

     60    Section 8.3  

Reports

     60   

ARTICLE IX

TAX MATTERS

  

  

Section 9.1  

Tax Returns and Information

     61    Section 9.2  

Tax Elections

     61    Section 9.3  

Tax Controversies

     61    Section 9.4  

Withholding

     62   

 

ii



--------------------------------------------------------------------------------

ARTICLE X

ADMISSION OF PARTNERS

  

  

Section 10.1  

Admission of Substituted Limited Partner

     62    Section 10.2  

Admission of Successor General Partners

     62    Section 10.3  

Admission of Additional Limited Partners

     63    Section 10.4  

Amendment of Agreement and Certificate of Limited Partnership

     63    Section 10.5  

Admission of CGSH as Limited Partner

     63   

ARTICLE XI

WITHDRAWAL OR REMOVAL OF PARTNERS

  

  

Section 11.1  

Withdrawal of the Managing General Partner

     64    Section 11.2  

Removal of the Managing General Partner

     65    Section 11.3  

Interest of Departing Partner and Successor General Partners

     66    Section 11.4  

Withdrawal of Limited Partners

     67   

ARTICLE XII

DISSOLUTION AND LIQUIDATION

  

  

Section 12.1  

Dissolution

     67    Section 12.2  

Continuation of the Business of the Partnership After Dissolution

     68    Section 12.3  

Liquidator

     68    Section 12.4  

Liquidation

     69    Section 12.5  

Cancellation of Certificate of Limited Partnership

     70    Section 12.6  

Return of Contributions

     70    Section 12.7  

Waiver of Partition

     70    Section 12.8  

Capital Account Restoration

     70   

ARTICLE XIII

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

  

  

Section 13.1  

Amendment to be Adopted Solely by the Managing General Partner

     70    Section 13.2  

Amendment Procedures

     72    Section 13.3  

Amendment Requirements

     72    Section 13.4  

Special Meetings

     73    Section 13.5  

Notice of a Meeting

     73    Section 13.6  

Record Date

     74    Section 13.7  

Adjournment

     74    Section 13.8  

Waiver of Notice; Approval of Meeting; Approval of Minutes

     74    Section 13.9  

Quorum

     74    Section 13.10  

Conduct of a Meeting

     75    Section 13.11  

Action Without a Meeting

     75    Section 13.12  

Voting and Other Rights

     76   

 

iii



--------------------------------------------------------------------------------

ARTICLE XIV

MERGER

  

  

Section 14.1  

Authority

     76    Section 14.2  

Procedure for Merger or Consolidation

     77    Section 14.3  

Approval by Limited Partners of Merger or Consolidation

     78    Section 14.4  

Certificate of Merger

     78    Section 14.5  

Effect of Merger

     78   

ARTICLE XV

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

  

  

Section 15.1  

Right to Acquire Limited Partner Interests

     79   

ARTICLE XVI

GENERAL PROVISIONS

  

  

Section 16.1  

Addresses and Notices

     81    Section 16.2  

Further Action

     81    Section 16.3  

Binding Effect

     82    Section 16.4  

Integration

     82    Section 16.5  

Creditors

     82    Section 16.6  

Waiver

     82    Section 16.7  

Counterparts

     82    Section 16.8  

Applicable Law

     82    Section 16.9  

Invalidity of Provisions

     82    Section 16.10  

Consent of Partners

     82   

 

iv



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF INERGY, L.P.

THIS FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF INERGY,
L.P. dated as of June 19, 2013 (the “Agreement”), is entered into by and among
Inergy GP, LLC, a Delaware limited liability company, as the Managing General
Partner, together with any other Persons who are or become Partners in the
Partnership or parties hereto as provided herein.

BACKGROUND

On November 5, 2010, Inergy GP, LLC, as the Managing General Partner, Inergy
Partners, LLC, a Delaware limited liability company, IPCH Acquisition Corp., a
Delaware corporation, and Inergy Holdings, L.P. entered into that Third Amended
and Restated Agreement of Limited Partnership of the Partnership (the “Third
Amended and Restated Partnership Agreement”).

On May 5, 2013, Crestwood Holdings LLC, a Delaware limited liability company,
Crestwood Gas Services Holdings LLC, a Delaware limited liability company
(“CGSH”), the Partnership and the Managing General Partner entered into a
Contribution Agreement (the “CGSH Contribution Agreement”) that provides, among
other things, that the Partnership will issue 35,103,113 Common Units (as
defined herein) and 4,387,889 Subordinated Units (as defined herein) to CGSH as
consideration for CGSH’s contribution of all of its interests in Crestwood Gas
Services GP LLC to the Partnership pursuant to the CGSH Contribution Agreement.

This Agreement amends and restates the Third Amended and Restated Partnership
Agreement to, among other things, set forth the rights, preferences and
privileges of the Subordinated Units.

ARTICLE I

DEFINITIONS

Section 1.1 Definitions

The following definitions shall be for all purposes, unless otherwise clearly
indicated to the contrary, applied to the terms used in this Agreement.

“Acquisition” means any transaction in which any Group Member acquires (through
an asset acquisition, merger, stock acquisition or other form of investment)
control over all or a portion of the assets, properties or business of another
Person for the purpose of increasing the operating capacity or revenues of the
Partnership Group from the operating capacity or revenues of the Partnership
Group existing immediately prior to such transaction.

“Additional Limited Partner” means a Person admitted to the Partnership as a
Limited Partner pursuant to Section 10.3 and who is shown as such on the books
and records of the Partnership.



--------------------------------------------------------------------------------

“Adjusted Capital Account” means the Capital Account maintained for each Partner
as of the end of each fiscal year of the Partnership, (a) increased by any
amounts that such Partner is obligated to restore under the standards set by
Treasury Regulation Section 1.704-1(b)(2)(ii)(c) (or is deemed obligated to
restore under Treasury Regulation Sections 1.704-2(g) and 1.704-2(i)(5)) and
(b) decreased by (i) the amount of all losses and deductions that, as of the end
of such fiscal year, are reasonably expected to be allocated to such Partner in
subsequent years under Sections 704(e)(2) and 706(d) of the Code and Treasury
Regulation Section 1.751-1(b)(2)(ii), and (ii) the amount of all distributions
that, as of the end of such fiscal year, are reasonably expected to be made to
such Partner in subsequent years in accordance with the terms of this Agreement
or otherwise to the extent they exceed offsetting increases to such Partner’s
Capital Account that are reasonably expected to occur during (or prior to) the
year in which such distributions are reasonably expected to be made (other than
increases as a result of a minimum gain chargeback pursuant to Sections
6.1(d)(i) or 6.1(d)(ii)). The foregoing definition of Adjusted Capital Account
is intended to comply with the provisions of Treasury Regulation
Section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently therewith.
The “Adjusted Capital Account” of a Partner in respect of a Common Unit, a
Class A Unit, a Subordinated Unit or any other specified interest in the
Partnership shall be the amount which such Adjusted Capital Account would be if
such Common Unit, Class A Unit, Subordinated Unit or other interest in the
Partnership were the only interest in the Partnership held by a Partner from and
after the date on which such Common Unit, Class A Unit, Subordinated Unit or
other interest was first issued.

“Adjusted Operating Surplus” means, with respect to any period, (a) Operating
Surplus generated with respect to such period; (b) less (i) the amount of any
net increase in Working Capital Borrowings (or the Partnership’s proportionate
share of any net increase in Working Capital Borrowings in the case of
Subsidiaries that are not wholly owned) with respect to such period; and
(ii) the amount of any net decrease in cash reserves (or the Partnership’s
proportionate share of any net decrease in cash reserves in the case of
Subsidiaries that are not wholly owned) for Operating Expenditures with respect
to such period not relating to an Operating Expenditure made with respect to
such period; and (c) plus (i) the amount of any net decrease in Working Capital
Borrowings (or the Partnership’s proportionate share of any net decrease in
Working Capital Borrowings in the case of Subsidiaries that are not wholly
owned) with respect to such period; (ii) the amount of any net increase in cash
reserves (or the Partnership’s proportionate share of any net increase in cash
reserves in the case of Subsidiaries that are not wholly owned) for Operating
Expenditures with respect to such period required by any debt instrument for the
repayment of principal, interest or premium; and (iii) the amount of any net
decrease made in subsequent periods in cash reserves for Operating Expenditures
initially established with respect to such period to the extent such decrease
results in a reduction in Adjusted Operating Surplus in subsequent periods
pursuant to clause (b)(ii). Adjusted Operating Surplus does not include that
portion of Operating Surplus included in clause (a)(i) of the definition of
Operating Surplus.

“Adjusted Property” means any property the Carrying Value of which has been
adjusted pursuant to Section 5.3(b)(i).

 

2



--------------------------------------------------------------------------------

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries controls, is controlled by or is
under common control with, the Person in question. As used herein, the term
“control” means the possession, direct or indirect, of the power to direct or
cause the direction of the management and policies of a Person, whether through
ownership of voting securities, by contract or otherwise.

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 6.1, including, without limitation, a Curative Allocation (if
appropriate to the context in which the term “Agreed Allocation” is used).

“Agreed Value” of any Contributed Property means the fair market value of such
property or other consideration at the time of contribution as determined by the
Managing General Partner using such reasonable method of valuation as it may
adopt. The Managing General Partner shall, in its discretion, use such method as
it deems reasonable and appropriate to allocate the aggregate Agreed Value of
Contributed Properties contributed to the Partnership in a single or integrated
transaction among each separate property on a basis proportional to the fair
market value of each Contributed Property.

“Agreement” means this Fourth Amended and Restated Agreement of Limited
Partnership of Inergy, L.P., as it may be amended, supplemented or restated from
time to time.

“Assignee” means a Non-citizen Assignee or a Person to whom one or more Limited
Partner Interests have been transferred in a manner permitted under this
Agreement and who has executed and delivered a Transfer Application as required
by this Agreement, but who has not been admitted as a Substituted Limited
Partner.

“Associate” means, when used to indicate a relationship with any Person, (a) any
corporation or organization of which such Person is a director, officer or
partner or is, directly or indirectly, the owner of 20% or more of any class of
voting stock or other voting interest; (b) any trust or other estate in which
such Person has at least a 20% beneficial interest or as to which such Person
serves as trustee or in a similar fiduciary capacity; or (c) any relative or
spouse of such Person, or any relative of such spouse, who has the same
principal residence as such Person.

“Available Cash” means, with respect to any Quarter ending prior to the
Liquidation Date,

(a) the sum of (i) all cash and cash equivalents of the Partnership Group on
hand at the end of such Quarter, and (ii) all additional cash and cash
equivalents of the Partnership Group (excluding IPCH Acquisition Corp. and
Inergy Partners, LLC) on hand on the date of determination of Available Cash
with respect to such Quarter resulting from Working Capital Borrowings made
subsequent to the end of such Quarter, less

(b) the amount of any cash reserves that is necessary or appropriate in the
reasonable discretion of the Managing General Partner to (i) provide for the
proper conduct of the business of the Partnership Group (including reserves for
future capital expenditures and for anticipated future credit needs of the
Partnership Group) subsequent to such Quarter, (ii) comply with applicable law
or any loan agreement, security

 

3



--------------------------------------------------------------------------------

agreement, mortgage, debt instrument or other agreement or obligation to which
any Group Member is a party or by which it is bound or its assets are subject or
(iii) provide funds for distributions under Section 6.4in respect of any one or
more of the next four Quarters; provided, however, that disbursements made by a
Group Member or cash reserves established, increased or reduced after the end of
such Quarter but on or before the date of determination of Available Cash with
respect to such Quarter shall be deemed to have been made, established,
increased or reduced, for purposes of determining Available Cash, within such
Quarter if the Managing General Partner so determines.

Notwithstanding the foregoing, “Available Cash” shall not include any
IPCH/Inergy Partners Available Cash. “Available Cash” with respect to the
Quarter in which the Liquidation Date occurs and any subsequent Quarter shall
equal zero.

“Board of Directors” means the board of directors of the Managing General
Partner (or comparable governing body of any successor to the Managing General
Partner or, if established by the Board of Directors, the board of directors of
the Partnership).

Book Basis Derivative Items” means any item of income, deduction, gain or loss
that is computed with reference to the Carrying Value of an Adjusted Property
(e.g., depreciation, depletion, or gain or loss with respect to an Adjusted
Property).

“Book-Down Event” means an event which triggers a negative adjustment to the
Capital Accounts of the Partners pursuant to Section 5.3(d).

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Partner’s share of the Partnership’s Book-Tax Disparities in all of its
Contributed Property and Adjusted Property will be reflected by the difference
between such Partner’s Capital Account balance as maintained pursuant to
Section 5.3 and the hypothetical balance of such Partner’s Capital Account
computed as if it had been maintained strictly in accordance with federal income
tax accounting principles.

“Book-Up Event” means an event which triggers a positive adjustment to the
Capital Accounts of the Partners pursuant to Section 5.3(d).

“Business Day” means Monday through Friday of each week, except that a legal
holiday recognized as such by the government of the United States of America or
the states of New York or Missouri shall not be regarded as a Business Day.

“Capital Account” means the capital account maintained for a Partner pursuant to
Section 5.3. The “Capital Account” of a Partner in respect of a Common Unit, a
Class A Unit, a Subordinated Unit or any other Partnership Interest shall be the
amount which such Capital Account would be if such Common Unit, a Class A Unit,
a Subordinated Unit or other Partnership Interest were the only interest in the
Partnership held by a Partner from and after the date on which such Common Unit,
a Class A Unit, a Subordinated Unit or other Partnership Interest was first
issued.

 

4



--------------------------------------------------------------------------------

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Partner contributes to the Partnership pursuant
to this Agreement or the Contribution and Conveyance Agreement.

“Capital Improvement” means any (a) addition or improvement to the capital
assets owned by any Group Member or (b) acquisition of existing, or the
construction of new capital assets (including, without limitation, retail
distribution centers, propane tanks, pipeline systems, storage facilities and
related assets), in each case made to increase the operating capacity or
revenues of the Partnership Group from the operating capacity or revenues of the
Partnership Group existing immediately prior to such addition, improvement,
acquisition or construction.

“Capital Surplus” has the meaning assigned to such term in Section 6.3(a).

“Carrying Value” means (a) with respect to a Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Partners’ and
Assignees’ Capital Accounts in respect of such Contributed Property, and
(b) with respect to any other Partnership property, the adjusted basis of such
property for federal income tax purposes, all as of the time of determination.
The Carrying Value of any property shall be adjusted from time to time in
accordance with Sections 5.3(d)(i) and 5.3(d)(ii) and to reflect changes,
additions or other adjustments to the Carrying Value for dispositions and
acquisitions of Partnership properties, as deemed appropriate by the Managing
General Partner.

“Cause” means a court of competent jurisdiction has entered a final,
non-appealable judgment finding the Managing General Partner liable for actual
fraud, gross negligence or willful or wanton misconduct in its capacity as a
general partner of the Partnership.

“Certificate” means a certificate (i) substantially in the form of Exhibit A to
this Agreement, (ii) issued in global form in accordance with the rules and
regulations of the Depositary or (iii) in such other form as may be adopted by
the Managing General Partner in its discretion, issued by the Partnership
evidencing ownership of one or more Common Units or a certificate, in such form
as may be adopted by the Managing General Partner in its discretion, issued by
the Partnership evidencing ownership of one or more other Partnership
Securities.

“Certificate of Limited Partnership” means the Certificate of Limited
Partnership of the Partnership filed with the Secretary of State of the State of
Delaware as referenced in Section 2.7, as such Certificate of Limited
Partnership may be amended, supplemented or restated from time to time.

“CGSH” has the meaning ascribed to such term in the Background to this
Agreement.

“CGSH Contribution Agreement” has the meaning ascribed to such term in the
Background to this Agreement.

“CGSH Contribution Agreement Closing Date” means the closing date of the CGSH
Contribution Agreement.

 

5



--------------------------------------------------------------------------------

“Citizenship Certification” means a properly completed certificate in such form
as may be specified by the Managing General Partner by which an Assignee or a
Limited Partner certifies that he (and if he is a nominee holding for the
account of another Person, that to the best of his knowledge such other Person)
is an Eligible Citizen.

“Claim” has the meaning assigned to such term in Section 7.12(c).

“Class A Unit” means a Partnership Security representing a fractional part of
the Partnership Interests of all Limited Partners and Assignees (but does not
include Common Units), and having the rights and obligations specified with
respect to Class A Units in this Agreement, which shall be identical to the
rights and obligations of the Common Units except the Class A Units (i) will not
have the right to vote on, approve or disapprove, or otherwise consent or not
consent with respect to any matter (including mergers, share exchanges and
similar statutory authorizations) except as otherwise required by any
non-waivable provision of law, and (ii) will not share in any IPCH/Inergy
Partners Items or any IPCH/Inergy Partners Available Cash.

“Closing Price” has the meaning assigned to such term in Section 15.1(a).

“Code” means the Internal Revenue Code of 1986, as amended and in effect from
time to time. Any reference herein to a specific section or sections of the Code
shall be deemed to include a reference to any corresponding provision of
successor law.

“Combined Interest” has the meaning assigned to such term in Section 11.3(a).

“Commission” means the United States Securities and Exchange Commission.

“Common Unit” means a Partnership Interest having the rights and obligations
specified with respect to Common Units in this Agreement, but does not include
any Class A Units or Subordinated Units prior to their conversion into Common
Units pursuant to the terms hereof.

“Common Unit Arrearage” means, with respect to any Common Unit, whenever issued,
as to any Quarter within the Subordination Period, the excess, if any, of
(a) the Minimum Quarterly Distribution with respect to a Common Unit in respect
of such Quarter over (b) the sum of all Available Cash distributed with respect
to a Common Unit in respect of such Quarter pursuant to Sections 6.4(a)(i)(A)
and 6.4(a)(ii)(A).

“Common Unit Trading Price” means the current trading price of the Common Units
as determined in the reasonable discretion of the General Partner.

“Conflicts Committee” means a committee of the Board of Directors composed
entirely of two or more directors who are not (a) security holders, officers or
employees of the Managing General Partner, (b) officers, directors or employees
of any Affiliate of the Managing General Partner or (c) holders of any ownership
interest in the Partnership Group other than Common Units and who also meet the
independence standards required to serve on an audit committee of a board of
directors by the National Securities Exchange on which the Common Units are
listed for trading.

 

6



--------------------------------------------------------------------------------

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Delaware Act, but excluding cash, contributed to the
Partnership. Once the Carrying Value of a Contributed Property is adjusted
pursuant to Section 5.3(d), such property shall no longer constitute a
Contributed Property, but shall be deemed an Adjusted Property.

“Contribution and Conveyance Agreement” means that certain Contribution,
Conveyance, Assumption and Assignment Agreement, dated as of the Closing Date,
among the Managing General Partner, the Partnership, the Operating Company and
certain other parties, together with the additional conveyance documents and
instruments contemplated or referenced thereunder.

“Cumulative Common Unit Arrearage” means, with respect to any Common Unit,
whenever issued, and as of the end of any Quarter, the excess, if any, of
(a) the sum of the Common Unit Arrearages with respect to a Common Unit that was
Outstanding for each of the Quarters within the Subordination Period ending on
or before the last day of such Quarter over (b) the sum of any distributions
theretofore made pursuant to Sections 6.4(a)(i)(B) and 6.4(a)(ii)(B) with
respect to a Common Unit (including any distributions to be made in respect of
the last of such Quarters).

“Curative Allocation” means any allocation of an item of income, gain,
deduction, loss or credit pursuant to the provisions of Section 6.1(d)(x).

“Current Market Price” has the meaning assigned to such term in Section 15.1(a).

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act,
6 Del C. § 17-101, et seq., as amended, supplemented or restated from time to
time, and any successor to such statute.

“Departing Partner” means a former General Partner from and after the effective
date of any withdrawal or removal of such former General Partner pursuant to
Sections 11.1 or 11.2.

“Depositary” means, with respect to any Units issued in global form, The
Depository Trust Company and its successors and permitted assigns.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation
Section 1.752-2(a).

“Eligible Citizen” means a Person qualified to own interests in real property in
jurisdictions in which any Group Member does business or proposes to do business
from time to time, and whose status as a Limited Partner or Assignee does not or
would not subject such Group Member to a significant risk of cancellation or
forfeiture of any of its properties or any interest therein.

“Estimated Incremental Quarterly Tax Amount” has the meaning assigned to such
term in Section 6.7.

“Event of Withdrawal” has the meaning assigned to such term in Section 11.1(a).

 

7



--------------------------------------------------------------------------------

“Final Subordinated Units” has the meaning assigned to such term in
Section 6.1(d)(xiii).

“Fully Diluted Basis” means, when calculating the number of Outstanding Units
for any period: (1) the weighted average number of Outstanding Units of such
period, plus (2) all Partnership Securities and options, rights, warrants and
appreciation rights relating to an equity interest in the Partnership (a) that
are convertible into or exercisable or exchangeable for Partnership Units that
are senior to or pari passu with the Subordinated Units, (b) whose conversion,
exercise or exchange price is less than the Current Market Price on the date of
such calculation, (c) that may be converted into or exercised or exchanged for
such Units prior to or during the Quarter immediately following the end of the
period for which the calculation is being made without the satisfaction of any
contingency beyond the control of the holder other than the payment of
consideration and the compliance with administrative mechanics applicable to
such conversion, exercise or exchange and (d) that were not converted into or
exercised or exchanged for such Units during the period for which the
calculation is being made; provided, however, that for purposes of determining
the number of Outstanding Units on a Fully Diluted Basis when calculating
whether the Subordination Period has ended or the Subordinated Units are
entitled to convert into Common Units pursuant to Section 5.7, such Partnership
Securities, options, rights, warrants and appreciation rights shall be deemed to
have been Outstanding Units only for the four Quarters that comprise the last
four Quarters of the measurement period; provided, further, that if
consideration will be paid to any Group Member in connection with such
conversion, exercise or exchange, the number of Units to be included in such
calculation shall be that number equal to the difference between (i) the number
of Partnership Units issuable upon such conversion, exercise or exchange and
(ii) the number of Units that such consideration would purchase at the Current
Market Price.

“General Partner” means the Managing General Partner and its successors and
permitted assigns as managing general partner of the Partnership.

“General Partner Interest” means the management interest of the Managing General
Partner in the Partnership in its capacity as a general partner and/or managing
general partner of the Partnership. The General Partner Interest does not have
any rights to economic ownership or any rights to receive distribution from
operations or the liquidation of the Partnership.

“Group” means a Person that with or through any of its Affiliates or Associates
has any agreement, arrangement or understanding for the purpose of acquiring,
holding, voting (except voting pursuant to a revocable proxy or consent given to
such Person in response to a proxy or consent solicitation made to 10 or more
Persons) or disposing of any Partnership Securities with any other Person that
beneficially owns, or whose Affiliates or Associates beneficially own, directly
or indirectly, Partnership Securities.

“Group Member” means a member of the Partnership Group.

“Holder” as used in Section 7.12, has the meaning assigned to such term in
Section 7.12(a).

“Incremental Income Taxes” has the meaning assigned to such term in Section 6.7.

 

8



--------------------------------------------------------------------------------

“Indemnified Persons” has the meaning assigned to such term in Section 7.12(c).

“Indemnitee” means (a) each General Partner, (b) any Departing Partner, (c) any
Person who is or was an Affiliate of a General Partner or any Departing Partner,
(d) any Person who is or was a member, partner, officer, director, employee,
agent or trustee of any Group Member, a General Partner or any Departing Partner
or any Affiliate of any Group Member, a General Partner or any Departing
Partner, and (e) any Person who is or was serving at the request of a General
Partner or any Departing Partner or any Affiliate of a General Partner or any
Departing Partner as an officer, director, employee, member, partner, agent,
fiduciary or trustee of another Person; provided, that a Person shall not be an
Indemnitee by reason of providing, on a fee-for-services basis, trustee,
fiduciary or custodial services.

“Initial Offering” means the initial offering and sale of Common Units to the
public, as described in the Registration Statement.

“Initial Unit Price” means with respect to any class or series of Units, the
price per Unit at which such class or series of Units is initially sold by the
Partnership, as determined by the Managing General Partner, in each case
adjusted as the Managing General Partner determines to be appropriate to give
effect to any distribution, subdivision or combination of Units.

“Interim Capital Transactions” means the following transactions if they occur
prior to the Liquidation Date: (a) borrowings, refinancings or refundings of
indebtedness and sales of debt securities (other than Working Capital Borrowings
and other than for items purchased on open account or for a deferred purchase
price in the ordinary course of business) by any Group Member; (b) sales of
equity interests of any Group Member and (c) sales or other voluntary or
involuntary dispositions of any assets of any Group Member other than (i) sales
or other dispositions of inventory, accounts receivable and other assets in the
ordinary course of business, and (ii) sales or other dispositions of assets as
part of normal retirements or replacements.

“IPCH/Inergy Partners Available Cash” means all cash and cash equivalents on
hand derived from or attributable to the Partnership’s ownership of, or sale or
other disposition of, the shares of common stock of IPCH Acquisition Corp. and
the membership interests of Inergy Partners, LLC.

“IPCH/Inergy Partners Items” means the income, gains, losses, deductions and
credits which are attributable to the Partnership’s ownership of, or sale or
other disposition of, the shares of common stock of IPCH Acquisition Corp. and
the membership interests of Inergy Partners, LLC.

“Issue Price” means the price at which a Unit is purchased from the Partnership,
after taking into account any sales commission or underwriting discount charged
to the Partnership.

“Limited Partner” means, unless the context otherwise requires, (a) a holder of
Common Units, Class A Units or Subordinated Units, except as otherwise provided
herein, each Substituted Limited Partner and each Additional Limited Partner, or
(b) solely for purposes of Articles V, VI, VII, and IX, each Assignee; provided,
however, that when the term “Limited Partner” is used herein in the context of
any vote or other approval, including without limitation Articles XIII and XIV,
such term shall not, solely for such purpose, include any holder of Class A
Units except as may otherwise be required by any non-waivable provision of law.

 

9



--------------------------------------------------------------------------------

“Limited Partner Interest” means the ownership interest of a Limited Partner or
Assignee in the Partnership, which may be evidenced by Common Units, Class A
Units, Subordinated Units or other Partnership Securities or a combination
thereof or interest therein, and includes any and all benefits to which such
Limited Partner or Assignee is entitled as provided in this Agreement, together
with all obligations of such Limited Partner or Assignee to comply with the
terms and provisions of this Agreement; provided, however, that when the term
“Limited Partner Interest” is used herein in the context of any vote or other
approval, including without limitation Articles XIII and XIV, such term shall
not, solely for such purpose, include any holder of Class A Units except as may
otherwise be required by any non-waivable provision of law.

“Liquidation Date” means (a) in the case of an event giving rise to the
dissolution of the Partnership of the type described in clauses (a) and (b) of
the first sentence of Section 12.2, the date on which the applicable time period
during which the holders of Outstanding Units have the right to elect to
reconstitute the Partnership and continue its business has expired without such
an election being made, and (b) in the case of any other event giving rise to
the dissolution of the Partnership, the date on which such event occurs.

“Liquidator” means one or more Persons selected by the Managing General Partner
to perform the functions described in Section 12.3 as liquidating trustee of the
Partnership within the meaning of the Delaware Act.

“Managing General Partner” means Inergy GP, LLC and its successors and permitted
assigns as managing general partner of the Partnership.

“Merger Agreement” has the meaning assigned to such term in Section 14.1.

“Minimum Quarterly Distribution” means $0.13 per Unit per Quarter (or with
respect to periods of less than a full fiscal quarter, it means the product of
such amount multiplied by a fraction of which the numerator is the number of
days in such period and the denominator is the total number of days in such
fiscal quarter), subject to adjustment in accordance with Section 6.6 and
Section 6.7.

“National Securities Exchange” means an exchange registered with the Commission
under Section 6(a) of the Securities Exchange Act of 1934, as amended,
supplemented or restated from time to time, and any successor to such statute,
or the Nasdaq National Market or any successor thereto.

“Net Agreed Value” means, (a) in the case of any Contributed Property, the
Agreed Value of such property reduced by any liabilities either assumed by the
Partnership upon such contribution or to which such property is subject when
contributed, and (b) in the case of any property distributed to a Partner or
Assignee by the Partnership, the Partnership’s Carrying Value of such property
(as adjusted pursuant to Section 5.3(d)(ii)) at the time such property is
distributed, reduced by any indebtedness either assumed by such Partner or
Assignee upon such distribution or to which such property is subject at the time
of distribution, in either case, as determined under Section 752 of the Code.

 

10



--------------------------------------------------------------------------------

“Net Income” means, for any taxable year, the excess, if any, of the
Partnership’s items of income and gain for such taxable year over the
Partnership’s items of loss and deduction for such taxable year. The items
included in the calculation of Net Income shall be determined in accordance with
Section 5.3(b) and shall not include any items specially allocated under
Sections 6.1(b) or (c).

“Net Loss” means, for any taxable year, the excess, if any, of the Partnership’s
items of loss and deduction for such taxable year over the Partnership’s items
of income and gain for such taxable year. The items included in the calculation
of Net Loss shall be determined in accordance with Section 5.3(b) and shall not
include any items specially allocated under Sections 6.1(d).

“Non-citizen Assignee” means a Person whom the Managing General Partner has
determined in its discretion does not constitute an Eligible Citizen and as to
whose Partnership Interest the Managing General Partner has become the
Substituted Limited Partner, pursuant to Section 4.9.

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Partners pursuant to Sections 6.2(b)(i)(A), 6.2(b)(ii)(A) and 6.2(b)(iii) if
such properties were disposed of in a taxable transaction in full satisfaction
of such liabilities and for no other consideration.

“Nonrecourse Deductions” means any and all items of loss, deduction or
expenditures (including, without limitation, any expenditures described in
Section 705(a)(2)(B) of the Code) that, in accordance with the principles of
Treasury Regulation Section 1.704-2(b), are attributable to a Nonrecourse
Liability.

“Nonrecourse Liability” has the meaning set forth in Treasury Regulation
Section 1.752-1(a)(2).

“Notice of Election to Purchase” has the meaning assigned to such term in
Section 15.1(b).

“Operating Company” means Inergy Propane, LLC, a Delaware limited liability
company, and any successors thereto.

“Operating Company Agreement” means the Limited Liability Company Agreement of
the Operating Company, as it may be amended, supplemented or restated from time
to time.

“Operating Expenditures” means all Partnership Group expenditures (or the
Partnership’s proportionate share of expenditures in the case of Subsidiaries
that are not wholly owned), including, but not limited to, taxes, reimbursements
of the Managing General Partner, repayment of Working Capital Borrowings, debt
service payments, and capital expenditures, subject to the following:

 

11



--------------------------------------------------------------------------------

(a) Payments (including prepayments) of principal of and premium on indebtedness
other than Working Capital Borrowings shall not constitute Operating
Expenditures.

(b) Operating Expenditures shall not include (i) capital expenditures made for
Acquisitions or for Capital Improvements, (ii) payment of transaction expenses
relating to Interim Capital Transactions or (iii) distributions to Partners.
Where capital expenditures are made in part for Acquisitions or for Capital
Improvements and in part for other purposes, the Managing General Partner’s good
faith allocation between the amounts paid for each shall be conclusive.

“Operating Surplus” means, with respect to any period ending prior to the
Liquidation Date, on a cumulative basis and without duplication,

(a) the sum of (i) $50 million, (ii) all cash receipts of the Partnership Group
(or the Partnership’s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) for the period beginning on the Closing
Date and ending with the last day of such period, other than cash receipts from
Interim Capital Transactions, and (iii) all cash receipts of the Partnership
Group (or the Partnership’s proportionate share of cash receipts in the case of
Subsidiaries that are not wholly owned) after the end of such period but on or
before the date of determination of Operating Surplus with respect to such
period resulting from Working Capital Borrowings, less

(b) the sum of (i) Operating Expenditures for the period beginning on the
Closing Date and ending with the last day of such period and (ii) the amount of
cash reserves that is necessary or advisable in the reasonable discretion of the
Managing General Partner to provide funds for future Operating Expenditures;
provided, however, that disbursements made (including contributions to a Group
Member or disbursements on behalf of a Group Member) or cash reserves
established, increased or reduced after the end of such period but on or before
the date of determination of Available Cash with respect to such period shall be
deemed to have been made, established, increased or reduced, for purposes of
determining Operating Surplus, within such period if the Managing General
Partner so determines.

Notwithstanding the foregoing, “Operating Surplus” with respect to the Quarter
in which the Liquidation Date occurs and any subsequent Quarter shall equal
zero.

“Opinion of Counsel” means a written opinion of counsel (who may be regular
counsel to the Partnership or the Managing General Partner or any of its
Affiliates) acceptable to the Managing General Partner in its reasonable
discretion.

“Outstanding” means, with respect to Partnership Securities, all Partnership
Securities that are issued by the Partnership and reflected as outstanding on
the Partnership’s books and records as of the date of determination; provided,
however, that if at any time any Person or Group (other than the Managing
General Partner or its Affiliates) beneficially owns 20% or more of any
Outstanding Partnership Securities of any class then Outstanding, all
Partnership Securities owned by such Person or Group shall not be voted on any
matter and shall not be

 

12



--------------------------------------------------------------------------------

considered to be Outstanding when sending notices of a meeting of Limited
Partners to vote on any matter (unless otherwise required by any non-waivable
provision of law), calculating required votes, determining the presence of a
quorum or for other similar purposes under this Agreement; provided, further,
that the foregoing limitation shall not apply to any Person or Group who
acquired, with the prior approval of the Board of Directors, 20% or more of any
Partnership Securities of any class issued by the Partnership.

“Partner Nonrecourse Debt” has the meaning set forth in Treasury Regulation
Section 1.704-2(b)(4).

“Partner Nonrecourse Debt Minimum Gain” has the meaning set forth in Treasury
Regulation Section 1.704-2(i)(2).

“Partner Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including, without limitation, any expenditure described in
Section 705(a)(2)(B) of the Code) that, in accordance with the principles of
Treasury Regulation Section 1.704-2(i), are attributable to a Partner
Nonrecourse Debt.

“Partners” means the Managing General Partner and the Limited Partners.

“Partnership” means Inergy, L.P., a Delaware limited partnership, and any
successors thereto.

“Partnership Group” means the Partnership, the Operating Company and any
Subsidiary of any such entity, treated as a single consolidated entity.

“Partnership Interest” means an interest in the Partnership, which shall include
the Limited Partner Interests.

“Partnership Minimum Gain” means that amount determined in accordance with the
principles of Treasury Regulation Section 1.704-2(d).

“Partnership Security” means any class or series of equity interest in the
Partnership (but excluding any options, rights, warrants and appreciation rights
relating to an equity interest in the Partnership), including without
limitation, Common Units, Class A Units and Subordinated Units.

“Percentage Interest” means as of the date of such determination, (a) as to any
Partner or Assignee holding Units, the product obtained by multiplying
(i) (A) 100% less (B) the percentage applicable to clause (b) times (ii) the
quotient obtained by dividing (A) the number of Units held by such Partner or
Assignee by (B) the total number of all outstanding Units; and (b) as to the
holders of additional Partnership Securities issued by the Partnership in
accordance with Section 5.4, the percentage established as a part of such
issuance.

“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.

 

13



--------------------------------------------------------------------------------

“Per Unit Capital Amount” means, as of any date of determination, the Capital
Account, stated on a per Unit basis, underlying any Unit held by a Person other
than the Managing General Partner or any Affiliate of the Managing General
Partner who holds Units.

“Pro Rata” means (a) when modifying Units or any class thereof, apportioned
equally among all designated Units in accordance with their relative Percentage
Interests and (b) when modifying Partners and Assignees, apportioned among all
Partners and Assignees in accordance with their relative Percentage Interests.

“Purchase Date” means the date determined by the Managing General Partner as the
date for purchase of all Outstanding Units of a certain class (other than Units
owned by the Managing General Partner and its Affiliates) pursuant to Article
XV.

“Quarter” means, unless the context requires otherwise, a fiscal quarter of the
Partnership.

“Recapture Income” means any gain recognized by the Partnership (computed
without regard to any adjustment required by Section 734 or Section 743 of the
Code) upon the disposition of any property or asset of the Partnership, which
gain is characterized as ordinary income because it represents the recapture of
deductions previously taken with respect to such property or asset.

“Record Date” means the date established by the Managing General Partner for
determining (a) the identity of the Record Holders entitled to notice of, or to
vote at, any meeting of Limited Partners or entitled to vote by ballot or give
approval of Partnership action in writing without a meeting or entitled to
exercise rights in respect of any lawful action of Limited Partners or (b) the
identity of Record Holders entitled to receive any report or distribution or to
participate in any offer.

“Record Holder” means the Person in whose name a Common Unit is registered on
the books of the Transfer Agent as of the opening of business on a particular
Business Day, or with respect to other Partnership Securities, the Person in
whose name any such other Partnership Security is registered on the books which
the Managing General Partner has caused to be kept as of the opening of business
on such Business Day.

“Redeemable Interests” means any Partnership Interests for which a redemption
notice has been given, and has not been withdrawn, pursuant to Section 4.9.

“Registration Statement” means the Registration Statement on Form S-1
(Registration No. 333-56976) as it has been or as it may be amended or
supplemented from time to time, filed by the Partnership with the Commission
under the Securities Act to register the offering and sale of the Common Units
in the Initial Offering.

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Sections 6.1(d)(i), 6.1(d)(ii), 6.1(d)(iv), 6.1(d)(v),
6.1(d)(vi), 6.1(d)(vii) or 6.1(d)(ix).

 

14



--------------------------------------------------------------------------------

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Partnership recognized for federal income tax purposes resulting
from a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Sections 6.2(b)(i)(A) or 6.2(b)(ii)(A), respectively, to eliminate Book-Tax
Disparities.

“Second Amended and Restated Partnership Agreement” means the partnership
agreement entered into on January 7, 2004 by and among the Managing General
Partner, the Non-Managing General Partner and the Limited Partners, as amended
from time to time.

“Securities Act” means the Securities Act of 1933, as amended, supplemented or
restated from time to time and any successor to such statute.

“Special Approval” means approval of the Conflicts Committee.

“Subordinated Unit” means a Partnership Interest having the rights and
obligations specified with respect to Subordinated Units in this Agreement. The
term “Subordinated Unit” does not refer to or include a Common Unit. A
Subordinated Unit that is convertible into a Common Unit shall not constitute a
Common Unit until such conversion occurs.

“Subordinated Unit Value” means the current fair market value of a Subordinated
Unit as determined in the reasonable discretion of the General Partner.

“Subordination Period” means the period beginning with the CGSH Contribution
Agreement Closing Date and ending on the first Business Day after the first day
of the Quarter four full Quarters after CGSH Contribution Closing Date that:

(a) the amount of Adjusted Operating Surplus generated during one consecutive,
non-overlapping four-Quarter period immediately preceding such date equaled or
exceeded the sum of the Minimum Quarterly Distribution on all of the Common
Units and Subordinated Units that were Outstanding during such period on a Fully
Diluted Basis;

(b) distributions of Available Cash from Operating Surplus on each of the
Outstanding Common Units and Subordinated Units with respect to the one
consecutive, non-overlapping four-Quarter period immediately preceding such date
equaled or exceeded the Minimum Quarterly Distribution; and

(c) there are no Cumulative Common Unit Arrearages.

“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such

 

15



--------------------------------------------------------------------------------

Person, or a combination thereof, or (c) any other Person (other than a
corporation or a partnership) in which such Person, one or more Subsidiaries of
such Person, or a combination thereof, directly or indirectly, at the date of
determination, has (i) at least a majority ownership interest or (ii) the power
to elect or direct the election of a majority of the directors or other
governing body of such-Person.

“Substituted Limited Partner” means a Person who is admitted as a Limited
Partner to the Partnership pursuant to Section 10.1 in place of and with all the
rights of a Limited Partner and who is shown as a Limited Partner on the books
and records of the Partnership.

“Surviving Business Entity” has the meaning assigned to such term in
Section 14.2(b).

“Third Amended and Restated Partnership Agreement” has the meaning ascribed to
such term in the Background to this Agreement.

“Trading Day” has the meaning assigned to such term in Section 15.1(a).

“Transfer” has the meaning assigned to such term in Section 4.4(a).

“Transfer Agent” means such bank, trust company or other Person (including the
Managing General Partner or one of its Affiliates) as shall be appointed from
time to time by the Partnership to act as registrar and transfer agent for the
Common Units; provided, however, that if no Transfer Agent is specifically
designated for any other Partnership Securities, the Managing General Partner
shall act in such capacity.

“Transfer Application” means an application and agreement for transfer of Units
in the form set forth on the back of a Certificate or in a form substantially to
the same effect in a separate instrument.

“Unit” means a Partnership Security that is designated as a “Unit” and shall
include Common Units, Class A Units and Subordinated Units but shall not include
a General Partner Interest; provided, however, that when the term “Unit” is used
herein in the context of any vote or other approval, including without
limitation Article XIII and Article XIV, such term shall not, solely for such
purpose, include any holder of Class A Units except as otherwise required by any
non-waivable provision of law.

“Unitholders” means the holders of Units.

“Unit Majority” means, during the Subordination Period, at least a majority of
the Outstanding Common Units (excluding Common Units owned by the Managing
General Partner and its Affiliates), voting as a single class, and at least a
majority of the Outstanding Subordinated Units, voting together as a single
class, and after the end of the Subordination Period, at least a majority of the
Outstanding Common Units.

“Unrealized Gain” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the fair market value of
such property as of such date (as determined under Section 5.3(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 5.3(d) as of such date).

 

16



--------------------------------------------------------------------------------

“Unrealized Loss” attributable to any item of Partnership property means, as of
any date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 5.3(d) as of such date) over (b) the fair market value of such property
as of such date (as determined under Section 5.3(d)).

Unrecovered Initial Unit Price” means the Common Unit Trading Price at the close
of business on June 19, 2013. For the avoidance of doubt, such price shall
reflect the value of the Common Units excluding any value attributable to the
distribution of common units of Inergy Midstream, L.P.

“U.S. GAAP” means United States Generally Accepted Accounting Principles
consistently applied.

“Withdrawal Opinion of Counsel” has the meaning assigned to such term in
Section 11.1(b).

“Working Capital Borrowings” means borrowings exclusively for working capital
purposes made pursuant to a credit facility or other arrangement requiring all
such borrowings thereunder to be reduced to a relatively small amount each year
(or for the year in which the Initial Offering is consummated, the 12-month
period beginning on the Closing Date) for an economically meaningful period of
time.

Section 1.2 Construction

Unless the context requires otherwise: (a) any pronoun used in this Agreement
shall include the corresponding masculine, feminine or neuter forms, and the
singular form of nouns, pronouns and verbs shall include the plural and vice
versa; (b) references to Articles and Sections refer to Articles and Sections of
this Agreement; and (c) the term “include” or “includes” means includes, without
limitation, and “including” means including, without limitation.

ARTICLE II

ORGANIZATION

Section 2.1 Continuation

The parties hereto, pursuant to the authority contained in Article XIII of the
Third Amended and Restated Partnership Agreement, do hereby amend and restate
the Third Amended and Restated Partnership Agreement in its entirety, effective
immediately, to continue the Partnership as a limited partnership pursuant to
the provisions of the Delaware Act and to set forth the rights and obligations
of the Partners and certain matters related thereto. Except as expressly
provided to the contrary in this Agreement, the rights, duties (including
fiduciary duties), liabilities and obligations of the Partners and the
administration, dissolution and termination of the Partnership shall be governed
by the Delaware Act. All Partnership Interests shall constitute personal
property of the owner thereof for all purposes and a Partner has no interest in
specific Partnership property.

 

17



--------------------------------------------------------------------------------

Section 2.2 Name

The name of the Partnership shall be “Inergy, L.P.” The Partnership’s business
may be conducted under any other name or names deemed necessary or appropriate
by the Managing General Partner in its sole discretion, including the name of
the Managing General Partner. The words “Limited Partnership,” “Ltd.” or similar
words or letters shall be included in the Partnership’s name where necessary for
the purpose of complying with the laws of any jurisdiction that so requires. The
Managing General Partner in its discretion may change the name of the
Partnership at any time and from time to time and shall notify the Limited
Partners of such change in the next regular communication to the Limited
Partners.

Section 2.3 Registered Office; Registered Agent; Principal Office; Other Offices

Unless and until changed by the Managing General Partner, the registered office
of the Partnership in the State of Delaware shall be located at 1209 Orange
Street, Wilmington, Delaware 19801, and the registered agent for service of
process on the Partnership in the State of Delaware at such registered office
shall be The Corporation Trust Company. The principal office of the Partnership
shall be located at Two Brush Creek Blvd., Suite 200, Kansas City, Missouri
64112 or such other place as the Managing General Partner may from time to time
designate by notice to the Limited Partners. The Partnership may maintain
offices at such other place or places within or outside the State of Delaware as
the Managing General Partner deems necessary or appropriate. The address of the
Managing General Partner shall be Two Brush Creek Blvd., Suite 200, Kansas City,
Missouri 64112 or such other place as the Managing General Partner may from time
to time designate by notice to the Limited Partners.

Section 2.4 Purpose and Business

The purpose and nature of the business to be conducted by the Partnership shall
be to (a) serve as a member of the Operating Company and, in connection
therewith, to exercise all the rights and powers conferred upon the Partnership
as a member of the Operating Company pursuant to the Operating Company Agreement
or otherwise, (b) engage directly in, or enter into or form any corporation,
partnership, joint venture, limited liability company or other arrangement to
engage indirectly in, any business activity that the Operating Company is
permitted to engage in by the Operating Company Agreement and, in connection
therewith, to exercise all of the rights and powers conferred upon the
Partnership pursuant to the agreements relating to such business activity,
(c) engage directly in, or enter into or form any corporation, partnership,
joint venture, limited liability company or other entity or arrangement to
engage indirectly in, any business activity that the Managing General Partner
approves and which lawfully may be conducted by a limited partnership organized
pursuant to the Delaware Act and, in connection therewith, to exercise all of
the rights and powers conferred upon the Partnership pursuant to the agreements
relating to such business activity; provided, however, that the Managing General
Partner reasonably determines, as of the date of the acquisition or commencement
of such activity, that such activity (i) generates “qualifying income” (as such
term is defined pursuant to Section 7704 of the Code) or a Subsidiary, or a
Partnership activity that generates qualifying income, or (ii) enhances the
operations of an activity of the Operating Company and (d) do anything necessary
or appropriate to the foregoing, including the making of capital contributions
or loans to a Group Member. The Managing General Partner has no obligation or
duty to the Partnership, the Limited Partners or the Assignees to propose or
approve, and in its discretion may decline to propose or approve, the conduct by
the Partnership of any business.

 

18



--------------------------------------------------------------------------------

Section 2.5 Powers

The Partnership shall be empowered to do any and all acts and things necessary,
appropriate, proper, advisable, incidental to or convenient for the furtherance
and accomplishment of the purposes and business described in Section 2.4 and for
the protection and benefit of the Partnership.

Section 2.6 Power of Attorney

(a) Each Limited Partner and each Assignee hereby constitutes and appoints the
Managing General Partner and, if a Liquidator shall have been selected pursuant
to Section 12.3, the Liquidator (and any successor to the Liquidator by merger,
transfer, assignment, election or otherwise) and each of their authorized
officers and attorneys-in-fact, as the case may be, with full power of
substitution, as his true and lawful agent and attorney-in-fact, with full power
and authority in his name, place and stead, to:

(i) execute, swear to, acknowledge, deliver, file and record in the appropriate
public offices (A) all certificates, documents and other instruments (including
this Agreement and the Certificate of Limited Partnership and all amendments or
restatements hereof or thereof) that the Managing General Partner or the
Liquidator deems necessary or appropriate to form, qualify or continue the
existence or qualification of the Partnership as a limited partnership (or a
partnership in which the limited partners have limited liability) in the State
of Delaware and in all other jurisdictions in which the Partnership may conduct
business or own property; (B) all certificates, documents and other instruments
that the Managing General Partner or the Liquidator deems necessary or
appropriate to reflect, in accordance with its terms, any amendment, change,
modification or restatement of this Agreement; (C) all certificates, documents
and other instruments (including conveyances and a certificate of cancellation)
that the Managing General Partner or the Liquidator deems necessary or
appropriate to reflect the dissolution and liquidation of the Partnership
pursuant to the terms of this Agreement; (D) all certificates, documents and
other instruments relating to the admission, withdrawal, removal or substitution
of any Partner pursuant to, or other events described in, Article IV, Article X,
Article XI and Article XII; (E) all certificates, documents and other
instruments relating to the determination of the rights, preferences and
privileges of any class or series of Partnership Securities issued pursuant to
Section 5.4; and (F) all certificates, documents and other instruments
(including agreements and a certificate of merger) relating to a merger or
consolidation of the Partnership pursuant to Article XIV; and

(ii) execute, swear to, acknowledge, deliver, file and record all ballots,
consents, approvals, waivers, certificates, documents and other instruments
necessary or appropriate, in the discretion of the Managing General Partner or
the Liquidator, to make, evidence, give, confirm or ratify any vote, consent,
approval, agreement or other action

 

19



--------------------------------------------------------------------------------

that is made or given by the Partners hereunder or is consistent with the terms
of this Agreement or is necessary or appropriate, in the discretion of the
Managing General Partner or the Liquidator, to effectuate the terms or intent of
this Agreement; provided, that when required by Section 13.3 or any other
provision of this Agreement that establishes a percentage of the Limited
Partners or of the Limited Partners of any class or series required to take any
action, the Managing General Partner and the Liquidator may exercise the power
of attorney made in this Section 2.6(a)(ii) only after the necessary vote,
consent or approval of the Limited Partners or of the Limited Partners of such
class or series, as applicable.

Nothing contained in this Section 2.6(a) shall be construed as authorizing the
Managing General Partner to amend this Agreement except in accordance with
Article XIII or as may be otherwise expressly provided for in this Agreement.

(b) The foregoing power of attorney is hereby declared to be irrevocable and a
power coupled with an interest, and it shall survive and, to the maximum extent
permitted by law, not be affected by the subsequent death, incompetency,
disability, incapacity, dissolution, bankruptcy or termination of any Limited
Partner or Assignee and the transfer of all or any portion of such Limited
Partner’s or Assignee’s Partnership Interest and shall extend to such Limited
Partner’s or Assignee’s heirs, successors, assigns and personal representatives.
Each such Limited Partner or Assignee hereby agrees to be bound by any
representation made by the Managing General Partner or the Liquidator acting in
good faith pursuant to such power of attorney; and each such Limited Partner or
Assignee, to the maximum extent permitted by law, hereby waives any and all
defenses that may be available to contest, negate or disaffirm the action of the
Managing General Partner or the Liquidator taken in good faith under such power
of attorney. Each Limited Partner or Assignee shall execute and deliver to the
Managing General Partner or the Liquidator, within 15 days after receipt of the
request therefor, such further designation, powers of attorney and other
instruments as the Managing General Partner or the Liquidator deems necessary to
effectuate this Agreement and the purposes of the Partnership.

Section 2.7 Term

The term of the Partnership commenced upon the filing of the Certificate of
Limited Partnership in accordance with the Delaware Act and shall continue in
existence until the dissolution of the Partnership in accordance with the
provisions of Article XII. The existence of the Partnership as a separate legal
entity shall continue until the cancellation of the Certificate of Limited
Partnership as provided in the Delaware Act.

Section 2.8 Title to Partnership Assets

Title to Partnership assets, whether real, personal or mixed and whether
tangible or intangible, shall be deemed to be owned by the Partnership as an
entity, and no Partner or Assignee, individually or collectively, shall have any
ownership interest in such Partnership assets or any portion thereof. Title to
any or all of the Partnership assets may be held in the name of the Partnership,
the Managing General Partner, one or more of its Affiliates or one or more
nominees, as the Managing General Partner may determine. The Managing General
Partner hereby declares and warrants that any Partnership assets for which
record title is held in

 

20



--------------------------------------------------------------------------------

the name of the Managing General Partner or one or more of its Affiliates or one
or more nominees shall be held by the Managing General Partner or such Affiliate
or nominee for the use and benefit of the Partnership in accordance with the
provisions of this Agreement; provided, however, that the Managing General
Partner shall use reasonable efforts to cause record title to such assets (other
than those assets in respect of which the Managing General Partner determines
that the expense and difficulty of conveyancing makes transfer of record title
to the Partnership impracticable) to be vested in the Partnership as soon as
reasonably practicable; provided, further, that, prior to the withdrawal or
removal of the Managing General Partner or as soon thereafter as practicable,
the Managing General Partner shall use reasonable efforts to effect the transfer
of record title to the Partnership and, prior to any such transfer, will provide
for the use of such assets in a manner satisfactory to the Managing General
Partner. All Partnership assets shall be recorded as the property of the
Partnership in its books and records, irrespective of the name in which record
title to such Partnership assets is held.

ARTICLE III

RIGHTS OF LIMITED PARTNERS

Section 3.1 Limitation of Liability

The Limited Partners and the Assignees shall have no liability under this
Agreement except as expressly provided in this Agreement or the Delaware Act.

Section 3.2 Management of Business

No Limited Partner or Assignee, in its capacity as such, shall participate in
the operation, management or control (within the meaning of the Delaware Act) of
the Partnership’s business, transact any business in the Partnership’s name or
have the power to sign documents for or otherwise bind the Partnership. Any
action taken by any Affiliate of the Managing General Partner or any officer,
director, employee, manager, member, general partner, agent or trustee of the
Managing General Partner or any of its Affiliates, or any officer, director,
employee, manager, member, general partner, agent or trustee of a Group Member,
in its capacity as such, shall not be deemed to be participation in the control
of the business of the Partnership by a limited partner of the Partnership
(within the meaning of Section 17-303(a) of the Delaware Act) and shall not
affect, impair or eliminate the limitations on the liability of the Limited
Partners or Assignees under this Agreement.

Section 3.3 Outside Activities of the Limited Partners

Subject to the provisions of Section 7.5, any Limited Partner or Assignee shall
be entitled to and may have business interests and engage in business activities
in addition to those relating to the Partnership, including business interests
and activities in direct competition with the Partnership Group. Neither the
Partnership nor any of the other Partners or Assignees shall have any rights by
virtue of this Agreement in any business ventures of any Limited Partner or
Assignee.

 

21



--------------------------------------------------------------------------------

Section 3.4 Rights of Limited Partners

(a) In addition to other rights provided by this Agreement or by applicable law,
and except as limited by Section 3.4(b), each Limited Partner shall have the
right, for a purpose reasonably related to such Limited Partner’s interest as a
limited partner in the Partnership, upon reasonable written demand and at such
Limited Partner’s own expense:

(i) to obtain true and full information regarding the status of the business and
financial condition of the Partnership;

(ii) promptly after becoming available, to obtain a copy of the Partnership’s
federal, state and local income tax returns for each year;

(iii) to have furnished to him a current list of the name and last known
business, residence or mailing address of each Partner;

(iv) to have furnished to him a copy of this Agreement and the Certificate of
Limited Partnership and all amendments thereto, together with a copy of the
executed copies of all powers of attorney pursuant to which this Agreement, the
Certificate of Limited Partnership and all amendments thereto have been
executed;

(v) to obtain true and full information regarding the amount of cash and a
description and statement of the Net Agreed Value of any other Capital
Contribution by each Partner and which each Partner has agreed to contribute in
the future, and the date on which each became a Partner; and

(vi) to obtain such other information regarding the affairs of the Partnership
as is just and reasonable.

(b) The Managing General Partner may keep confidential from the Limited Partners
and Assignees, for such period of time as the Managing General Partner deems
reasonable, (i) any information that the Managing General Partner reasonably
believes to be in the nature of trade secrets or (ii) other information the
disclosure of which the Managing General Partner in good faith believes (A) is
not in the best interests of the Partnership Group, (B) could damage the
Partnership Group or (C) that any Group Member is required by law or by
agreement with any third party to keep confidential (other than agreements with
Affiliates of the Partnership the primary purpose of which is to circumvent the
obligations set forth in this Section 3.4).

ARTICLE IV

CERTIFICATES; RECORD HOLDERS; TRANSFER OF PARTNERSHIP INTERESTS;

REDEMPTION OF PARTNERSHIP INTERESTS

Section 4.1 Certificates

Upon the Partnership’s issuance of Common Units or Subordinated Units to any
Person, the Partnership shall issue one or more Certificates in the name of such
Person evidencing the number of such Units being so issued. Upon the request of
any Person owning Class A Units or any other Partnership Securities other than
Common Units or Subordinated Units, the

 

22



--------------------------------------------------------------------------------

Partnership shall issue to such Person one or more certificates evidencing such
Class A Units or Partnership Securities other than Common Units or Subordinated
Units. Certificates shall be executed on behalf of the Partnership by the
Chairman of the Board, President or any Vice President and the Secretary or any
Assistant Secretary of the Managing General Partner. No Common Unit Certificate
shall be valid for any purpose until it has been countersigned by the Transfer
Agent; provided, however, the Common Units may be certificated or uncertificated
as provided in the Delaware Act; provided, further, that if the Managing General
Partner elects to issue Common Units in global form, the Common Unit
Certificates shall be valid upon receipt of a certificate from the Transfer
Agent certifying that the Common Units have been duly registered in accordance
with the directions of the Partnership. Subject to the requirements of
Section 6.5(b), the Partners holding Certificates evidencing Subordinated Units
may exchange such Certificates for Certificates evidencing Common Units on or
after the date on which such Subordinated Units are converted into Common Units
pursuant to the terms of Section 5.7.

Section 4.2 Mutilated, Destroyed, Lost or Stolen Certificates

(a) If any mutilated Certificate is surrendered to the Transfer Agent, the
appropriate officers of the Managing General Partner on behalf of the
Partnership shall execute, and the Transfer Agent shall countersign and deliver
in exchange therefor, a new Certificate evidencing the same number and type of
Partnership Securities as the Certificate so surrendered.

(b) The appropriate officers of the Managing General Partner on behalf of the
Partnership shall execute and deliver, and the Transfer Agent shall countersign
a new Certificate in place of any Certificate previously issued if the Record
Holder of the Certificate:

(i) makes proof by affidavit, in form and substance satisfactory to the Managing
General Partner, that a previously issued Certificate has been lost, destroyed
or stolen;

(ii) requests the issuance of a new Certificate before the Managing General
Partner has notice that the Certificate has been acquired by a purchaser for
value in good faith and without notice of an adverse claim;

(iii) if requested by the Managing General Partner, delivers to the Managing
General Partner a bond, in form and substance satisfactory to the Managing
General Partner, with surety or sureties and with fixed or open penalty as the
Managing General Partner may reasonably direct, in its sole discretion, to
indemnify the Managing General Partner, the Partners, the Managing General
Partner and the Transfer Agent against any claim that may be made on account of
the alleged loss, destruction or theft of the Certificate; and

(iv) satisfies any other reasonable requirements imposed by the Partnership.

If a Limited Partner or Assignee fails to notify the Managing General Partner
within a reasonable time after he has notice of the loss, destruction or theft
of a Certificate, and a transfer of the Limited Partner Interests represented by
the Certificate is registered before the Partnership, the Managing General
Partner or the Transfer Agent receives such notification, the Limited Partner or
Assignee shall be precluded from making any claim against the Partnership, the
Managing General Partner or the Transfer Agent for such transfer or for a new
Certificate.

 

23



--------------------------------------------------------------------------------

(c) As a condition to the issuance of any new Certificate under this
Section 4.2, the Managing General Partner may require the payment of a sum
sufficient to cover any tax or other governmental charge that may be imposed in
relation thereto and any other expenses (including the fees and expenses of the
Transfer Agent) reasonably connected therewith.

Section 4.3 Record Holders

The Partnership shall be entitled to recognize the Record Holder as the Partner
or Assignee with respect to any Partnership Interest and, accordingly, shall not
be bound to recognize any equitable or other claim to or interest in such
Partnership Interest on the part of any other Person, regardless of whether the
Partnership shall have actual or other notice thereof, except as otherwise
provided by law or any applicable rule, regulation, guideline or requirement of
any National Securities Exchange on which such Partnership Interests are listed
for trading. Without limiting the foregoing, when a Person (such as a broker,
dealer, bank, trust company or clearing corporation or an agent of any of the
foregoing) is acting as nominee, agent or in some other representative capacity
for another Person in acquiring and/or holding Partnership Interests, as between
the Partnership on the one hand, and such other Persons on the other, such
representative Person (a) shall be the Partner or Assignee (as the case may be)
of record and beneficially, (b) must execute and deliver a Transfer Application
and (c) shall be bound by this Agreement and shall have the rights and
obligations of a Partner or Assignee (as the case may be) hereunder and as, and
to the extent, provided for herein.

Section 4.4 Transfer Generally

(a) The term “transfer,” when used in this Agreement with respect to a
Partnership Interest, shall be deemed to refer to a transaction by which a
General Partner assigns its General Partner Interest to another Person who
becomes a General Partner, by which the holder of a Limited Partner Interest
assigns such Limited Partner Interest to another Person who is or becomes a
Limited Partner or an Assignee, and includes a sale, assignment, gift, pledge,
encumbrance, hypothecation, mortgage, exchange or any other disposition by law
or otherwise.

(b) No Partnership Interest shall be transferred, in whole or in part, except in
accordance with the terms and conditions set forth in this Article IV. Any
transfer or purported transfer of a Partnership Interest not made in accordance
with this Article IV shall be null and void.

(c) Nothing contained in this Agreement shall be construed to prevent a
disposition by any member of the Managing General Partner of any or all of the
issued and outstanding membership interests of the Managing General Partner.

Section 4.5 Registration and Transfer of Limited Partner Interests

(a) The Partnership shall keep or cause to be kept on behalf of the Partnership
a register in which, subject to such reasonable regulations as it may prescribe
and subject to the provisions of Section 4.5(b), the Partnership will provide
for the registration and transfer of

 

24



--------------------------------------------------------------------------------

Limited Partner Interests. The Transfer Agent is hereby appointed registrar and
transfer agent for the purpose of registering Common Units and transfers of such
Common Units as herein provided. The Partnership shall not recognize transfers
of Certificates evidencing Limited Partner Interests unless such transfers are
effected in the manner described in this Section 4.5. Upon surrender of a
Certificate for registration of transfer of any Limited Partner Interests
evidenced by a Certificate, and subject to the provisions of Section 4.5(b), the
appropriate officers of the Managing General Partner on behalf of the
Partnership shall execute and deliver, and in the case of Common Units, the
Transfer Agent shall countersign and deliver, in the name of the holder or the
designated transferee or transferees, as required pursuant to the holder’s
instructions, one or more new Certificates evidencing the same aggregate number
and type of Limited Partner Interests as was evidenced by the Certificate so
surrendered.

(b) Except as otherwise provided in Section 4.8, the Partnership shall not
recognize any transfer of Limited Partner Interests until the Certificates
evidencing such Limited Partner Interests are surrendered for registration of
transfer and such Certificates are accompanied by a Transfer Application duly
executed by the transferee (or the transferee’s attorney-in-fact duly authorized
in writing). No charge shall be imposed by the Partnership for such transfer;
provided, that as a condition to the issuance of any new Certificate under this
Section 4.5, the Partnership may require the payment of a sum sufficient to
cover any tax or other governmental charge that may be imposed with respect
thereto.

(c) Limited Partner Interests may be transferred only in the manner described in
this Section 4.5. The transfer of any Limited Partner Interests and the
admission of any new Limited Partner shall not constitute an amendment to this
Agreement.

(d) Until admitted as a Substituted Limited Partner pursuant to Section 10.1,
the Record Holder of a Limited Partner Interest shall be an Assignee in respect
of such Limited Partner Interest. Limited Partners may include custodians,
nominees or any other individual or entity in its own or any representative
capacity.

(e) A transferee of a Limited Partner Interest who has completed and delivered a
Transfer Application shall be deemed to have (i) requested admission as a
Substituted Limited Partner, (ii) agreed to comply with and be bound by and to
have executed this Agreement, (iii) represented and warranted that such
transferee has the right, power and authority and, if an individual, the
capacity to enter into this Agreement, (iv) granted the powers of attorney set
forth in this Agreement and (v) given the consents and approvals and made the
waivers contained in this Agreement.

(f) The Managing General Partner and its Affiliates shall have the right at any
time to transfer their Subordinated Units and Common Units (whether issued upon
conversion of the Subordinated Units or otherwise) to one or more Persons.

Section 4.6 Transfer of the Managing General Partner’s General Partner Interest

(a) Subject to Section 4.6(c) below, prior to June 30, 2011, the Managing
General Partner shall not transfer all or any part of its General Partner
Interest to a Person unless such transfer (i) has been approved by the prior
written consent or vote of the holders of at least a

 

25



--------------------------------------------------------------------------------

majority of the Outstanding Common Units (excluding Common Units held by the
Managing General Partner and their Affiliates) or (ii) is of all, but not less
than all, of its General Partner Interest to (A) an Affiliate of the Managing
General Partner (other than an individual) or (B) another Person (other than an
individual) in connection with the merger or consolidation of the Managing
General Partner with or into another Person (other than an individual) or the
transfer by such General Partner of all or substantially all of its assets to
another Person (other than an individual).

(b) Subject to Section 4.6(c) below, on or after June 30, 2011, a General
Partner may transfer all or any of its General Partner Interest without
Unitholder approval.

(c) Notwithstanding anything herein to the contrary, no transfer by a General
Partner of all or any part of its General Partner Interest to another Person
shall be permitted unless (i) the transferee agrees to assume the rights and
duties of such General Partner under this Agreement and to be bound by the
provisions of this Agreement, (ii) the Partnership receives an Opinion of
Counsel that such transfer would not result in the loss of limited liability of
any Limited Partner or of any member of the Operating Company or cause the
Partnership or the Operating Company to be treated as an association taxable as
a corporation or otherwise to be taxed as an entity for federal income tax
purposes (to the extent not already so treated or taxed), (iii) in the case of
the Managing General Partner’s General Partner Interest, such transferee also
agrees to purchase all (or the appropriate portion thereof, if applicable) of
the partnership or membership interest of the Managing General Partner as the
general partner or managing member, if any, of each other Group Member. In the
case of a transfer pursuant to and in compliance with this Section 4.6, the
transferee or successor (as the case may be) shall, subject to compliance with
the terms of Section 10.2, be admitted to the Partnership as a General Partner
immediately prior to the transfer of the Partnership Interest, and the business
of the Partnership shall continue without dissolution.

Section 4.7 Restrictions on Transfers

(a) Except as provided in Section 4.7(d) below, but notwithstanding the other
provisions of this Article IV, no transfer of any Partnership Interests shall be
made if such transfer would (i) violate the then applicable federal or state
securities laws or rules and regulations of the Commission, any state securities
commission or any other governmental authority with jurisdiction over such
transfer, (ii) terminate the existence or qualification of the Partnership or
Operating Company under the laws of the jurisdiction of its formation, or
(iii) cause the Partnership or Operating Company to be treated as an association
taxable as a corporation or otherwise to be taxed as an entity for federal
income tax purposes (to the extent not already so treated or taxed).

(b) The Managing General Partner may impose restrictions on the transfer of
Partnership Interests if a subsequent Opinion of Counsel determines that such
restrictions are necessary to avoid a significant risk of the Partnership or
Operating Company becoming taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes. The restrictions may be imposed by
making such amendments to this Agreement as the Managing General Partner may
determine to be necessary or appropriate to impose such restrictions; provided,
however, that any amendment that the Managing General Partner believes, in the

 

26



--------------------------------------------------------------------------------

exercise of its reasonable discretion, could result in the delisting or
suspension of trading of any class of Limited Partner Interests on the principal
National Securities Exchange on which such class of Limited Partner Interests is
then traded must be approved, prior to such amendment being effected, by the
holders of at least a majority of the Outstanding Limited Partner Interests of
such class.

(c) The transfer of a Subordinated Unit that has converted into a Common Unit
shall be subject to the restrictions imposed by Section 6.5(b).

(d) Nothing contained in this Article IV, or elsewhere in this Agreement, shall
preclude the settlement of any transactions involving Partnership Interests
entered into through the facilities of any National Securities Exchange on which
such Partnership Interests are listed for trading.

Section 4.8 Citizenship Certificates; Non-citizen Assignees

(a) If any Group Member is or becomes subject to any federal, state or local law
or regulation that, in the reasonable determination of the Managing General
Partner, creates a substantial risk of cancellation or forfeiture of any
property in which the Group Member has an interest based on the nationality,
citizenship or other related status of a Limited Partner or Assignee, the
Managing General Partner may request any Limited Partner or Assignee to furnish
to the Managing General Partner, within 30 days after receipt of such request,
an executed Citizenship Certification or such other information concerning his
nationality, citizenship or other related status (or, if the Limited Partner or
Assignee is a nominee holding for the account of another Person, the
nationality, citizenship or other related status of such Person) as the Managing
General Partner may request. If a Limited Partner or Assignee fails to furnish
to the Managing General Partner within the aforementioned 30-day period such
Citizenship Certification or other requested information or if upon receipt of
such Citizenship Certification or other requested information the Managing
General Partner determines, with the advice of counsel, that a Limited Partner
or Assignee is not an Eligible Citizen, the Partnership Interests owned by such
Limited Partner or Assignee shall be subject to redemption in accordance with
the provisions of Section 4.9. In addition, the Managing General Partner may
require that the status of any such Partner or Assignee be changed to that of a
Non-citizen Assignee and, thereupon, the Managing General Partner shall be
substituted for such Non-citizen Assignee as the Limited Partner in respect of
his Limited Partner Interests.

(b) The Managing General Partner shall, in exercising voting rights in respect
of Limited Partner Interests held by it on behalf of Non-citizen Assignees,
distribute the votes in the same ratios as the votes of Partners (including
without limitation the Managing General Partner) in respect of Limited Partner
Interests other than those of Non-citizen Assignees are cast, either for,
against or abstaining as to the matter.

(c) Upon dissolution of the Partnership, a Non-citizen Assignee shall have no
right to receive a distribution in kind pursuant to Section 12.4 but shall be
entitled to the cash equivalent thereof, and the Partnership shall provide cash
in exchange for an assignment of the Non-citizen Assignee’s share of the
distribution in kind. Such payment and assignment shall be treated for
Partnership purposes as a purchase by the Partnership from the Non-citizen
Assignee of his Limited Partner Interest (representing his right to receive his
share of such distribution in kind).

 

27



--------------------------------------------------------------------------------

(d) At any time after he can and does certify that he has become an Eligible
Citizen, a Non-citizen Assignee may, upon application to the General Partner,
request admission as a Substituted Limited Partner with respect to any Limited
Partner Interests of such Non-citizen Assignee not redeemed pursuant to
Section 4.9, and upon his admission pursuant to Section 10.1, the Managing
General Partner shall cease to be deemed to be the Limited Partner in respect of
the Non-citizen Assignee’s Limited Partner Interests.

Section 4.9 Redemption of Partnership Interests of Non-citizen Assignees

(a) If at any time a Limited Partner or Assignee fails to furnish a Citizenship
Certification or other information requested within the 30-day period specified
in Section 4.8(a), or if upon receipt of such Citizenship Certification or other
information the General Partner determines, with the advice of counsel, that a
Limited Partner or Assignee is not an Eligible Citizen, the Partnership may,
unless the Limited Partner or Assignee establishes to the satisfaction of the
Managing General Partner that such Limited Partner or Assignee is an Eligible
Citizen or has transferred his Partnership Interests to a Person who is an
Eligible Citizen and who furnishes a Citizenship Certification to the Managing
General Partner prior to the date fixed for redemption as provided below, redeem
the Partnership Interest of such Limited Partner or Assignee as follows:

(i) The Managing General Partner shall, not later than the 30th day before the
date fixed for redemption, give notice of redemption to the Limited Partner or
Assignee, at his last address designated on the records of the Partnership or
the Transfer Agent, by registered or certified mail, postage prepaid. The notice
shall be deemed to have been given when so mailed. The notice shall specify the
Redeemable Interests, the date fixed for redemption, the place of payment, that
payment of the redemption price will be made upon surrender of the Certificate
evidencing the Redeemable Interests and that on and after the date fixed for
redemption no further allocations or distributions to which the Limited Partner
or Assignee would otherwise be entitled in respect of the Redeemable Interests
will accrue or be made.

(ii) The aggregate redemption price for Redeemable Interests shall be an amount
equal to the Current Market Price (the date of determination of which shall be
the date fixed for redemption) of Limited Partner Interests of the class to be
so redeemed multiplied by the number of Limited Partner Interests of each such
class included among the Redeemable Interests. The redemption price shall be
paid, in the discretion of the Managing General Partner, in cash or by delivery
of a promissory note of the Partnership in the principal amount of the
redemption price, bearing interest at the rate of 10% annually and payable in
three equal annual installments of principal together with accrued interest,
commencing one year after the redemption date.

(iii) Upon surrender by or on behalf of the Limited Partner or Assignee, at the
place specified in the notice of redemption, of the Certificate evidencing the
Redeemable Interests, duly endorsed in blank or accompanied by an assignment
duly executed in blank, the Limited Partner or Assignee or his duly authorized
representative shall be entitled to receive the payment therefor.

 

28



--------------------------------------------------------------------------------

(iv) After the redemption date, Redeemable Interests shall no longer constitute
issued and Outstanding Limited Partner Interests.

(b) The provisions of this Section 4.9 shall also be applicable to Limited
Partner Interests held by a Limited Partner or Assignee as nominee of a Person
determined to be other than an Eligible Citizen.

(c) Nothing in this Section 4.9 shall prevent the recipient of a notice of
redemption from transferring his Limited Partner Interest before the redemption
date if such transfer is otherwise permitted under this Agreement. Upon receipt
of notice of such a transfer, the Managing General Partner shall withdraw the
notice of redemption, provided the transferee of such Limited Partner Interest
certifies to the satisfaction of the Managing General Partner in a Citizenship
Certification delivered in connection with the Transfer Application that he is
an Eligible Citizen. If the transferee fails to make such certification, such
redemption shall be effected from the transferee on the original redemption
date.

ARTICLE V

CAPITAL CONTRIBUTIONS AND ISSUANCE OF PARTNERSHIP INTERESTS

Section 5.1 CGSH Contribution

On the CGSH Contribution Agreement Closing Date and pursuant to the CGSH
Contribution Agreement, the Partnership will issue 35,103,113 Common Units and
4,387,889 Subordinated Units to CGSH as consideration for CGSH’s contribution of
all of its interests in Crestwood Gas Services GP LLC to the Partnership.

Section 5.2 Interest and Withdrawal

No interest on Capital Contributions shall be paid by the Partnership. No
Partner or Assignee shall be entitled to the withdrawal or return of its Capital
Contribution, except to the extent, if any, that distributions made pursuant to
this Agreement or upon termination of the Partnership may be considered as such
by law and then only to the extent provided for in this Agreement. Except to the
extent expressly provided in this Agreement, no Partner or Assignee shall have
priority over any other Partner or Assignee either as to the return of Capital
Contributions or as to profits, losses or distributions. Any such return shall
be a compromise to which all Partners and Assignees agree within the meaning of
Section 17-502(b) of the Delaware Act.

Section 5.3 Capital Accounts

(a) The Partnership shall maintain for each Limited Partner (or a beneficial
owner of Partnership Interests held by a nominee in any case in which the
nominee has furnished the identity of such owner to the Partnership in
accordance with Section 6031(c) of the Code or any other method acceptable to
the Managing General Partner in its sole discretion) owning a Partnership
Interest a separate Capital Account with respect to such Partnership Interest in

 

29



--------------------------------------------------------------------------------

accordance with the rules of Treasury Regulation Section 1.704-1(b)(2)(iv). Such
Capital Account shall be increased by (i) the amount of all Capital
Contributions made to the Partnership with respect to such Partnership Interest
pursuant to this Agreement and (ii) all items of Partnership income and gain
(including, without limitation, income and gain exempt from tax) computed in
accordance with Section 5.3(b) and allocated with respect to such Partnership
Interest pursuant to Section 6.1, and decreased by (x) the amount of cash or Net
Agreed Value of all actual and deemed distributions of cash or property made
with respect to such Partnership Interest pursuant to this Agreement and (y) all
items of Partnership deduction and loss computed in accordance with
Section 5.3(b) and allocated with respect to such Partnership Interest pursuant
to Section 6.1.

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction which is to be allocated pursuant to Article VI and is to be reflected
in the Partners’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes (including,
without limitation, any method of depreciation, cost recovery or amortization
used for that purpose), provided, that:

(i) Solely for purposes of this Section 5.3, the Partnership shall be treated as
owning directly its proportionate share (as determined by the Managing General
Partner based upon the provisions of the Operating Company Agreement) of all
property owned by the Operating Company or any other Subsidiary that is
classified as a partnership for federal income tax purposes.

(ii) All fees and other expenses incurred by the Partnership to promote the sale
of (or to sell) a Partnership Interest that can neither be deducted nor
amortized under Section 709 of the Code, if any, shall, for purposes of Capital
Account maintenance, be treated as an item of deduction at the time such fees
and other expenses are incurred and shall be allocated among the Partners
pursuant to Section 6.1.

(iii) Except as otherwise provided in Treasury Regulation
Section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under Section 754 of
the Code which may be made by the Partnership and, as to those items described
in Section 705(a)(1)(B) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Partnership asset pursuant to
Section 734(b) or 743(b) of the Code is required, pursuant to Treasury
Regulation Section 1.704-1(b)(2)(iv)(m), to be taken into account in determining
Capital Accounts, the amount of such adjustment in the Capital Accounts shall be
treated as an item of gain or loss.

(iv) Any income, gain or loss attributable to the taxable disposition of any
Partnership property shall be determined as if the adjusted basis of such
property as of such date of disposition were equal in amount to the
Partnership’s Carrying Value with respect to such property as of such date.

 

30



--------------------------------------------------------------------------------

(v) In accordance with the requirements of Section 704(b) of the Code, any
deductions for depreciation, cost recovery or amortization attributable to any
Contributed Property shall be determined as if the adjusted basis of such
property on the date it was acquired by the Partnership were equal to the Agreed
Value of such property. Upon an adjustment pursuant to Section 5.3(d) to the
Carrying Value of any Partnership property subject to depreciation, cost
recovery or amortization, any further deductions for such depreciation, cost
recovery or amortization attributable to such property shall be determined
(A) as if the adjusted basis of such property were equal to the Carrying Value
of such property immediately following such adjustment and (B) using a rate of
depreciation, cost recovery or amortization derived from the same method and
useful life (or, if applicable, the remaining useful life) as is applied for
federal income tax purposes; provided, however, that, if the asset has a zero
adjusted basis for federal income tax purposes, depreciation, cost recovery or
amortization deductions shall be determined using any reasonable method that the
Managing General Partner may adopt.

(vi) If the Partnership’s adjusted basis in a depreciable or cost recovery
property is reduced for federal income tax purposes pursuant to Section 48(q)(1)
or 48(q)(3) of the Code, the amount of such reduction shall, solely for purposes
hereof, be deemed to be an additional depreciation or cost recovery deduction in
the year such property is placed in service and shall be allocated among the
Partners pursuant to Section 6.1. Any restoration of such basis pursuant to
Section 48(q)(2) of the Code shall, to the extent possible, be allocated in the
same manner to the Partners to whom such deemed deduction was allocated.

(c) (i) A transferee of a Partnership Interest shall succeed to a pro rata
portion of the Capital Account of the transferor relating to the Partnership
Interest so transferred.

(ii) Immediately prior to the transfer of a Subordinated Unit or of a
Subordinated Unit that has converted into a Common Unit pursuant to Section 5.7
by a holder thereof (other than a transfer to an Affiliate unless the Managing
General Partner elects to have this subparagraph 5.3(c)(ii) apply), the Capital
Account maintained for such Person with respect to its Subordinated Units or
converted Subordinated Units will (A) first, be allocated to the Subordinated
Units or converted Subordinated Units to be transferred in an amount equal to
the product of (x) the number of such Subordinated Units or converted
Subordinated Units to be transferred and (y) the Per Unit Capital Amount for a
Common Unit, and (B) second, any remaining balance in such Capital Account will
be retained by the transferor, regardless of whether it has retained any
Subordinated Units or converted Subordinated Units. Following any such
allocation, the transferor’s Capital Account, if any, maintained with respect to
the retained Subordinated Units or converted Subordinated Units, if any, will
have a balance equal to the amount allocated under clause (B) above, and the
transferee’s Capital Account established with respect to the transferred
Subordinated Units or converted Subordinated Units will have a balance equal to
the amount allocated under clause (A) above.

 

31



--------------------------------------------------------------------------------

(d) (i) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f), on
an issuance of additional Partnership Interests for cash or Contributed
Property, the Capital Account of all Partners and the Carrying Value of each
Partnership property immediately prior to such issuance shall be adjusted upward
or downward to reflect any Unrealized Gain or Unrealized Loss attributable to
such Partnership property, as if such Unrealized Gain or Unrealized Loss had
been recognized on an actual sale of each such property immediately prior to
such issuance and had been allocated to the Partners in the same manner as any
item of gain or loss actually recognized during such period would have been
allocated. Any such Unrealized Gain or Unrealized Loss (or items thereof) shall
be allocated among the Partners in the same manner as any item of gain or loss
actually recognized would have been allocated. In determining such Unrealized
Gain or Unrealized Loss, the aggregate cash amount and fair market value of all
Partnership assets (including, without limitation, cash or cash equivalents)
immediately prior to the issuance of additional Partnership Interests shall be
determined by the Managing General Partner using such reasonable method of
valuation as it may adopt; provided, however, that the Managing General Partner,
in arriving at such valuation, must take fully into account the fair market
value of the Partnership Interests of all Partners at such time.

(ii) In accordance with Treasury Regulation Section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Partner of any
Partnership property (other than a distribution of cash that is not in
redemption or retirement of a Partnership Interest), the Capital Accounts of all
Partners and the Carrying Value of all Partnership property shall be adjusted
upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Partnership property, as if such Unrealized Gain or
Unrealized Loss had been recognized in a sale of such property immediately prior
to such distribution for an amount equal to its fair market value, and had been
allocated to the Partners, at such time, in the same manner as any item of gain
or loss actually recognized during such period would have been allocated. In
determining such Unrealized Gain or Unrealized Loss the aggregate cash amount
and fair market value of all Partnership assets (including, without limitation,
cash or cash equivalents) immediately prior to a distribution shall (A) in the
case of an actual distribution which is not made pursuant to Section 12.4 or in
the case of a deemed contribution and/or distribution, be determined and
allocated in the same manner as that provided in Section 5.3(d)(i) or (B) in the
case of a liquidating distribution pursuant to Section 12.4, be determined and
allocated by the Liquidator using such reasonable method of valuation as it may
adopt.

Section 5.4 Issuances of Additional Partnership Securities

(a) The Partnership may issue additional Partnership Securities and options,
rights, warrants and appreciation rights relating to the Partnership Securities
for any Partnership purpose at any time and from time to time to such Persons
for such consideration and on such terms and conditions as shall be established
by the Managing General Partner in its sole discretion, all without the approval
of any Limited Partners.

(b) Each additional Partnership Security authorized to be issued by the
Partnership pursuant to Section 5.4(a) may be issued in one or more classes, or
one or more series of any such classes, with such designations, preferences,
rights, powers and duties (which may be senior to existing classes and series of
Partnership Securities), as shall be fixed by the Managing General Partner in
the exercise of its sole discretion, including (i) the right to share
Partnership profits and losses or items thereof; (ii) the right to share in
Partnership distributions; (iii) the

 

32



--------------------------------------------------------------------------------

rights upon dissolution and liquidation of the Partnership; (iv) whether, and
the terms and conditions upon which, the Partnership may redeem the Partnership
Security; (v) whether such Partnership Security is issued with the privilege of
conversion or exchange and, if so, the terms and conditions of such conversion
or exchange; (vi) the terms and conditions upon which each Partnership Security
will be issued, evidenced by certificates and assigned or transferred; and
(vii) the right, if any, of each such Partnership Security to vote on
Partnership matters, including matters relating to the relative designations,
preferences, rights, powers and duties of such Partnership Security.

(c) The Managing General Partner is hereby authorized and directed to take all
actions that it deems necessary or appropriate in connection with (i) each
issuance of Partnership Securities and options, rights, warrants and
appreciation rights relating to Partnership Securities pursuant to this
Section 5.4, (ii) the admission of Additional Limited Partners and (iii) all
additional issuances of Partnership Securities. The Managing General Partner is
further authorized and directed to specify the relative rights, powers and
duties of the holders of the Units or other Partnership Securities being so
issued. The Managing General Partner shall do all things necessary to comply
with the Delaware Act and is authorized and directed to do all things it deems
to be necessary or advisable in connection with any future issuance of
Partnership Securities or in connection with the conversion of the Non-Managing
General Partner Interest into Units pursuant to the terms of this Agreement,
including compliance with any statute, rule, regulation or guideline of any
federal, state or other governmental agency or any, National Securities Exchange
on which the Units or other Partnership Securities are listed for trading.

(d) No fractional Units shall be issued by the Partnership.

Section 5.5 Splits and Combinations

(a) Subject to Section 5.5(d) the Partnership may make a Pro Rata distribution
of Partnership Securities to all Record Holders or may effect a subdivision or
combination of Partnership Securities so long as, after any such event, each
Partner shall have the same Percentage Interest in the Partnership as before
such event, and any amounts calculated on a per Unit basis (including any Common
Unit Arrearage or Cumulative Unit Arrearage) or stated as a number of Units are
proportionately adjusted retroactive to the beginning of the Partnership.

(b) Whenever such a distribution, subdivision or combination of Partnership
Securities is declared, the Managing General Partner shall select a Record Date
as of which the distribution, subdivision or combination shall be effective and
shall send notice thereof at least 20 days prior to such Record Date to each
Record Holder as of a date not less than 10 days prior to the date of such
notice. The Managing General Partner also may cause a firm of independent public
accountants selected by it to calculate the number of Partnership Securities to
be held by each Record Holder after giving effect to such distribution,
subdivision or combination. The Managing General Partner shall be entitled to
rely on any certificate provided by such firm as conclusive evidence of the
accuracy of such calculation.

 

33



--------------------------------------------------------------------------------

(c) Promptly following any such distribution, subdivision or combination, the
Partnership may issue Certificates or uncertificated Partnership Securities to
the Record Holders of Partnership Securities as of the applicable Record Date
representing the new number of Partnership Securities held by such Record
Holders, or the Managing General Partner may adopt such other procedures as it
may deem appropriate to reflect such changes. If any such combination results in
a smaller total number of Partnership Securities Outstanding, the Partnership
shall require, as a condition to the delivery to a Record Holder of such new
Certificate or uncertificated Partnership Securities, the surrender of any
Certificate held by such Record Holder immediately prior to such Record Date.

(d) The Partnership shall not issue fractional Units upon any distribution,
subdivision or combination of Units. If a distribution, subdivision or
combination of Units would result in the issuance of fractional Units but for
the provisions of Section 5.4(d) and this Section 5.5(d), each fractional Unit
shall be rounded to the nearest whole Unit (and a 0.5 Unit shall be rounded to
the next higher Unit).

Section 5.6 Fully Paid and Non-Assessable Nature of Limited Partner Interests

All Limited Partner Interests issued pursuant to, and in accordance with the
requirements of, this Article V shall be fully paid and non-assessable Limited
Partner Interests in the Partnership, except as such non assessability may be
affected by Section 17-607 of the Delaware Act.

Section 5.7 Conversion of Subordinated Units

All of the Subordinated Units shall convert into Common Units on a one-for-one
basis on the first Business Day following the distribution pursuant to
Section 6.4(a) in respect of the final Quarter of the Subordination Period.

ARTICLE VI

ALLOCATIONS AND DISTRIBUTIONS

Section 6.1 Allocations for Capital Account Purposes

For purposes of maintaining the Capital Accounts and in determining the rights
of the Partners among themselves, the Partnership’s items of income, gain, loss
and deduction (computed in accordance with Section 5.3(b)) shall be allocated
among the Partners in each taxable year (or portion thereof) as provided herein
below.

(a) Net Income. Net Income for each taxable period (including a pro rata part of
each item of income, gain, loss and deduction taken into account in computing
Net Income for such taxable period) shall be allocated as follows:

(i) First, to the Managing General Partner until the aggregate of the Net Income
allocated to the Managing General Partner pursuant to this Section 6.1(a)(i) and
the Net Termination Gain allocated to the Managing General Partner pursuant to
Section 6.1(c)(i)(A) or Section 6.1(c)(iv)(A) for the current and all previous
taxable periods is equal to the aggregate of the Net Loss allocated to the
Managing General Partner pursuant to Section 6.1(b)(ii) for all previous taxable
periods and the Net Termination Loss allocated to the Managing General Partner
pursuant to Section 6.1(c)(ii)(D) or Section 6.1(c)(iii)(C) for the current and
all previous taxable periods; and

 

34



--------------------------------------------------------------------------------

(ii) The balance, if any, 100% to the Unitholders, Pro Rata.

(b) Net Loss. Net Loss for each taxable period (including a pro rata part of
each item of income, gain, loss and deduction taken into account in computing
Net Loss for such taxable period) shall be allocated as follows:

(i) First, to the Unitholders, Pro Rata; and provided, that Net Loss shall not
be allocated pursuant to this Section 6.1(b)(i) to the extent that such
allocation would cause any Unitholder to have a deficit balance in its Adjusted
Capital Account at the end of such taxable period (or increase any existing
deficit balance in its Adjusted Capital Account); and

(ii) The balance, if any, 100% to the Managing General Partner.

(c) Net Termination Gains and Losses. Net Termination Gain or Net Termination
Loss for each taxable period shall be allocated in the manner set forth in this
Section 6.1(c). All allocations under this Section 6.1(c) shall be made after
Capital Account balances have been adjusted by all other allocations provided
under this Section 6.1 and after all distributions of cash and cash equivalents
provided under Section 6.4 have been made; provided, however, that solely for
purposes of this Section 6.1(c), Capital Accounts shall not be adjusted for
distributions made pursuant to Section 12.4.

(i) Except as provided in Section 6.1(c)(iv), Net Termination Gain (including a
pro rata part of each item of income, gain, loss, and deduction taken into
account in computing Net Termination Gain) shall be allocated:

(A) First, to the Managing General Partner until the aggregate of the Net
Termination Gain allocated to the Managing General Partner pursuant to this
Section 6.1(c)(i)(A) or Section 6.1(c)(iv)(A) and the Net Income allocated to
the Managing General Partner pursuant to Section 6.1(a)(i) for the current and
all previous taxable periods is equal to the aggregate of the Net Loss allocated
to the Managing General Partner pursuant to Section 6.1(b)(ii) for all previous
taxable periods and the Net Termination Loss allocated to the Managing General
Partner pursuant to Section 6.1(c)(ii)(D) or Section 6.1(c)(iii)(C) for all
previous taxable periods;

(B) Second, to all Unitholders holding Common Units and Class A Units, Pro Rata,
until the Capital Account in respect of each Common Unit then Outstanding is
equal to the sum of (1) its Unrecovered Initial Unit Price, (2) the Minimum
Quarterly Distribution for the Quarter during which the Liquidation Date occurs,
reduced by any distribution pursuant to Section 6.4(a)(i)(A),
Section 6.4(a)(ii)(A) or Section 6.4(b)(i) with respect to such Common Unit for
such Quarter (the amount determined pursuant to this clause (2) is hereinafter
referred to as the “Unpaid MQD”) and (3) any then existing Cumulative Common
Unit Arrearage;

 

35



--------------------------------------------------------------------------------

(C) Third, if such Net Termination Gain is recognized (or is deemed to be
recognized) prior to the conversion of the last Outstanding Subordinated Unit
into a Common Unit, to all Unitholders holding Subordinated Units, Pro Rata,
until the Capital Account in respect of each Subordinated Unit then Outstanding
equals the sum of (1) its Unrecovered Initial Unit Price, determined for the
taxable period (or portion thereof) to which this allocation of gain relates,
and (2) the Minimum Quarterly Distribution for the Quarter during which the
Liquidation Date occurs, reduced by any distributions pursuant to
Section 6.4(a)(i)(C) and 6.4(a)(ii)(C) with respect to such Subordinated Unit
for such Quarter; and

(D) The balance, if any, to all Unitholders, Pro Rata.

(ii) Except as otherwise provided by Section 6.1(c)(iii), Net Termination Loss
shall be allocated:

(A) First, if Subordinated Units remain Outstanding, to all Unitholders holding
Subordinated Units, Pro Rata, until the Capital Account in respect of each
Subordinated Unit then Outstanding has been reduced to zero;

(B) Second, to all Unitholders holding Common Units or Class A Units, Pro Rata,
until the Capital Account in respect of each Common Unit and Class A Unit then
Outstanding has been reduced to zero; and

(C) Third, to all Unitholders holding Common Units in accordance with the
positive balances of their respective Adjusted Capital Accounts; and

(D) The balance, if any, 100% to the Managing General Partner.

(iii) Any Net Termination Loss deemed recognized pursuant to Section 5.3(d)
prior to the Liquidation Date shall be allocated:

(A) First, to the Unitholders, Pro Rata, until the Capital Account in respect of
each Common Unit then Outstanding is not more than the Common Unit Trading
Price; provided that Net Termination Loss shall not be allocated pursuant to
this Section 6.1(c)(iii)(A) to any Unitholder to the extent such allocation
would cause such Unitholder to have a deficit balance in its Adjusted Capital
Account at the end of such taxable period (or increase any existing deficit in
its Adjusted Capital Account), and any Net Termination Loss not so allocable to
any Unitholders in accordance with the positive balances in such Unitholders’
Adjusted Capital Accounts so as to allocate the maximum permissible Net
Termination Loss to each Unitholder under Treasury Regulation
Section 1.704-1(b)(2)(ii)(d); and

(B) Second, to all the Unitholders holding Subordinated Units, Pro Rata, until
the Capital Account in respect of each Subordinated Unit is not more than the
Subordinated Unit Value; provided that Net Termination Loss shall not be
allocated pursuant to this Section 6.1(c)(iii)(B) to the extent such allocation
would cause any Unitholder to have a deficit balance in its Adjusted Capital
Account at the end of such taxable period (or increase any existing deficit in
its Adjusted Capital Account); and

 

36



--------------------------------------------------------------------------------

(C) The balance, if any, to the Managing General Partner.

(iv) If a Net Termination Loss has been allocated pursuant to
Section 6.1(c)(iii), any subsequent Net Termination Gain deemed recognized
pursuant to Section 5.3(d) prior to the Liquidation Date shall be allocated:

(A) First, to the Managing General Partner until the aggregate Net Termination
Gain allocated to the Managing General Partner pursuant to this
Section 6.1(c)(iv)(A) is equal to the aggregate Net Termination Loss previously
allocated pursuant to Section 6.1(c)(iii)(C);

(B) Second, to the Unitholders, in such a manner, as determined by the Managing
General Partner, that causes, to the greatest extent possible, the Capital
Accounts of the Unitholders to equal the amounts that would have been their
Capital Account balances if no Net Termination Loss were previously allocated
pursuant to Section 6.1(c)(iii)(A); and

(C) The balance, if any, pursuant to the provisions of Section 6.1(c)(i).

(d) Special Allocations. Notwithstanding any other provision of this
Section 6.1, the following special allocations shall be made for such taxable
period:

(i) Partnership Minimum Gain Chargeback. Notwithstanding any other provision of
this Section 6.1, if there is a net decrease in Partnership Minimum Gain during
any Partnership taxable period, each Partner shall be allocated items of
Partnership income and gain for such period (and, if necessary, subsequent
periods) in the manner and amounts provided in Treasury Regulation Sections
1.704-2(f)(6), 1.704-2(g)(2) and 1.704-2(j)(2)(i), or any successor provision.
For purposes of this Section 6.1(d)(i), each Partner’s Adjusted Capital Account
balance shall be determined, and the allocation of income or gain required
hereunder shall be effected, prior to the application of any other allocations
pursuant to this Section 6.1(d)(i) with respect to such taxable period (other
than an allocation pursuant to Section 6.1(d)(vi) and Section 6.1(d)(vii)). This
Section 6.1(d)(i) is intended to comply with the Partnership Minimum Gain
chargeback requirement in Treasury Regulation Section 1.704-2(f) and shall be
interpreted consistently therewith.

(ii) Chargeback of Partner Nonrecourse Debt Minimum Gain. Notwithstanding the
other provisions of this Section 6.1 (other than Section 6.1(d)(i)), except as
provided in Treasury Regulation Section 1.704-2(i)(4), if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain during any Partnership taxable
period, any Partner with a share of Partner Nonrecourse Debt Minimum Gain at the
beginning of such taxable period shall be allocated items of Partnership income
and gain for such period (and, if necessary, subsequent periods) in the manner
and amounts provided in Treasury Regulation Sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor

 

37



--------------------------------------------------------------------------------

provisions. For purposes of this Section 6.1(d)(ii), each Partner’s Adjusted
Capital Account balance shall be determined, and the allocation of income or
gain required hereunder shall be effected, prior to the application of any other
allocations pursuant to this Section 6.1(d)(ii), other than
Section 6.1(d)(i) and other than an allocation pursuant to Sections 6.1(d)(vi)
and 6.1(d)(vii), with respect to such taxable period. This Section 6.1(d)(ii) is
intended to comply with the chargeback of items of income and gain requirement
in Treasury Regulation Section 1.704-2(i)(4) and shall be interpreted
consistently therewith.

(iii) Priority Allocations. If the amount of cash or the Net Agreed Value of any
property distributed (except cash or property distributed pursuant to
Section 12.4) with respect to a Unit for a taxable period exceeds the amount of
cash or the Net Agreed Value of property distributed with respect to another
Unit within the same taxable period, except for any discrepancy that arises as a
result of the non-participation by the Class A Units in the distributions of
IPCH/Inergy Partners Available Cash (the amount of the excess, an “Excess
Distribution” and the Unit with respect to which the greater distribution is
paid, an “Excess Distribution Unit”), then there shall be allocated gross income
and gain to each Unitholder receiving an Excess Distribution with respect to the
Excess Distribution Unit until the aggregate amount of such items allocated with
respect to such Excess Distribution Unit pursuant to this Section 6.1(d)(iii)
for the current taxable period and all previous taxable periods is equal to the
amount of the Excess Distribution.

(iv) Qualified Income Offset. In the event any Partner unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulation
Section 1.704-1(b)(2)(ii)(d)(4), 1.704-1(b)(2)(ii)(d)(5), or
1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be specially
allocated to such Partner in an amount and manner sufficient to eliminate, to
the extent required by the Treasury Regulations promulgated under Section 704(b)
of the Code, the deficit balance, if any, in its Adjusted Capital Account
created by such adjustments, allocations or distributions as quickly as possible
unless such deficit balance is otherwise eliminated pursuant to Sections
6.1(d)(i) or 6.1(d)(ii).

(v) Gross Income Allocations. In the event any Partner has a deficit balance in
its Capital Account at the end of any Partnership taxable period in excess of
the sum of (A) the amount such Partner is required to restore pursuant to the
provisions of this Agreement and (B) the amount such Partner is deemed obligated
to restore pursuant to Treasury Regulation Sections 1.704-2(g) and
1.704-2(i)(5), such Partner shall be specially allocated items of Partnership
gross income and gain in the amount of such excess as quickly as possible;
provided, however, that an allocation pursuant to this Section 6.1(d)(v) shall
be made only if and to the extent that such Partner would have a deficit balance
in its Capital Account as adjusted after all other allocations provided for in
this Section 6.1 have been tentatively made as if this Section 6.1(d)(v) were
not in this Agreement.

 

38



--------------------------------------------------------------------------------

(vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Partners in accordance with their respective Percentage
Interests. If the Managing General Partner determines in its good faith
discretion that the Partnership’s Nonrecourse Deductions must be allocated in a
different ratio to satisfy the safe harbor requirements of the Treasury
Regulations promulgated under Section 704(b) of the Code, the Managing General
Partner is authorized, upon notice to the other Partners, to revise the
prescribed ratio to the numerically closest ratio that does satisfy such
requirements.

(vii) Partner Nonrecourse Deductions. Partner Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Partner that bears the Economic
Risk of Loss with respect to the Partner Nonrecourse Debt to which such Partner
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
Section 1.704-2(i). If more than one Partner bears the Economic Risk of Loss
with respect to a Partner Nonrecourse Debt, such Partner Nonrecourse Deductions
attributable thereto shall be allocated between or among such Partners in
accordance with the ratios in which they share such Economic Risk of Loss.

(viii) Nonrecourse Liabilities. For purposes of Treasury Regulation
Section 1.752-3(a)(3), the Partners agree that Nonrecourse Liabilities of the
Partnership in excess of the sum of (A) the amount of Partnership Minimum Gain
and (B) the total amount of Nonrecourse Built-in Gain shall be allocated among
the Partners in accordance with their respective Percentage Interests.

(ix) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Section 734(b) or 743(c) of the
Code is required, pursuant to Treasury Regulation Section 1.704-1(b)(2)(iv)(m),
to be taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such item of gain or loss shall be specially
allocated to the Partners in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such Section of the
Treasury Regulations.

(x) Curative Allocation.

(A) Notwithstanding any other provision of this Section 6.1, other than the
Required Allocations, the Required Allocations shall be taken into account in
making the Agreed Allocations so that, to the extent possible, the net amount of
items of income, gain, loss and deduction allocated to each Partner pursuant to
the Required Allocations and the Agreed Allocations, together, shall be equal to
the net amount of such items that would have been allocated to each such Partner
under the Agreed Allocations had the Required Allocations and the related
Curative Allocation not otherwise been provided in this Section 6.1.
Notwithstanding the preceding sentence, Required Allocations relating to
(1) Nonrecourse Deductions shall not be taken into account except to the extent
that there has been a decrease in Partnership Minimum Gain and (2) Partner
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Partner Nonrecourse Debt Minimum Gain. Allocations
pursuant to this Section 6.1(d)(x)(A) shall only be made with respect

 

39



--------------------------------------------------------------------------------

to Required Allocations to the extent the Managing General Partner reasonably
determines that such allocations will otherwise be inconsistent with the
economic agreement among the Partners. Further, allocations pursuant to this
Section 6.1(d)(x)(A)shall be deferred with respect to allocations pursuant to
clauses (1) and (2) hereof to the extent the Managing General Partner reasonably
determines that such allocations are likely to be offset by subsequent Required
Allocations.

(B) The Managing General Partner shall have reasonable discretion, with respect
to each taxable period, to (1) apply the provisions of Section 6.1(d)(x)(A) in
whatever order is most likely to minimize the economic distortions that might
otherwise result from the Required Allocations, and (2) divide all allocations
pursuant to Section 6.1(d)(x)(A) among the Partners in a manner that is likely
to minimize such economic distortions.

(xi) All IPCH/Inergy Partners Items shall, to the maximum extent possible, be
allocated to the holders of the Common Units and Subordinated Units, Pro Rata.

(xii) In the case of any negative adjustments to the Capital Accounts of the
Partners resulting from a Book-Down Event or from the recognition of a Net
Termination Loss, such negative adjustment (1) shall first be allocated in such
a manner, as determined by the Managing General Partner, that to the extent
possible the aggregate Capital Accounts of the Partners will equal the amount
that would have been the Capital Account balances of the Partners if no prior
Book-Up Events had occurred, and (2) thereafter shall be allocated pursuant to
Section 6.1(c) hereof.

(xiii) Economic Uniformity. At the election of the Managing General Partner with
respect to any taxable period ending upon, or after, the termination of the
Subordination Period, all or a portion of the remaining items of Partnership
gross income or gain for such taxable period, after taking into account
allocations pursuant to Section 6.1(d)(iii), shall be allocated 100% to each
Partner holding Subordinated Units that are Outstanding as of the termination of
the Subordination Period (“Final Subordinated Units”) in the proportion of the
number of Final Subordinated Units held by such Partner to the total number of
Final Subordinated Units then Outstanding, until each such Partner has been
allocated an amount of gross income or gain that increases the Capital Account
maintained with respect to such Final Subordinated Units to an amount that after
taking into account the other allocations of income, gain, loss and deduction to
be made with respect to such taxable period will equal the product of (A) the
number of Final Subordinated Units held by such Partner and (B) the Per Unit
Capital Amount for a Common Unit. The purpose of this allocation is to establish
uniformity between the Capital Accounts underlying Final Subordinated Units and
the Capital Accounts underlying Common Units held by Persons other than the
Managing General Partner and its Affiliates immediately prior to the conversion
of such Final Subordinated Units into Common Units. This allocation method for
establishing such economic uniformity will be available to the Managing General
Partner only if the method for allocating the Capital Account maintained with
respect to the Subordinated Units between the transferred and retained
Subordinated Units pursuant to Section 5.3(c)(ii) does not otherwise provide
such economic uniformity to the Final Subordinated Units.

 

40



--------------------------------------------------------------------------------

Section 6.2 Allocations for Tax Purposes

(a) Except as otherwise provided herein, for federal income tax purposes, each
item of income, gain, loss and deduction shall be allocated among the Partners
in the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to Section 6.1.

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Partners as follows:

(i) In the case of a Contributed Property, such items attributable thereto
(A)shall be allocated among the Partners in the manner provided under
Section 704(c) of the Code that takes into account the variation between the
Agreed Value of such property and its adjusted basis at the time of
contribution; and (B) any item of Residual Gain or Residual Loss attributable to
a Contributed Property shall be allocated among the Partners in the same manner
as its correlative item of “book” gain or loss is allocated pursuant to
Section 6.1.

(ii) In the case of an Adjusted Property, such items shall (A) first, be
allocated among the Partners in a manner consistent with the principles of
Section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Sections 5.3(d)(i) or 5.3(d)(ii), (B) second, in the event such
property was originally a Contributed Property, be allocated among the Partners
in a manner consistent with Section 6.2(b)(i)(A); and (C) third, any item of
Residual Gain or Residual Loss attributable to an Adjusted Property shall be
allocated among the Partners in the same manner as its correlative item of
“book” gain or loss is allocated pursuant to Section 6.1.

(iii) The Managing General Partner shall apply the principles of Treasury
Regulation Section 1.704-3(d) to eliminate Book-Tax Disparities.

(c) For the proper administration of the Partnership and for the preservation of
uniformity of the Limited Partner Interests (or any class or classes thereof),
the Managing General Partner shall have sole discretion to (i) adopt such
conventions as it deems appropriate in determining the amount of depreciation,
amortization and cost recovery deductions; (ii) make special allocations for
federal income tax purposes of income (including, without limitation, gross
income) or deductions; and (iii) amend the provisions of this Agreement as
appropriate (x) to reflect the proposal or promulgation of Treasury Regulations
under Section 704(b) or Section 704(c) of the Code or (y) otherwise to preserve
or achieve uniformity of the Limited Partner Interests (or any class or classes
thereof). The Managing General Partner may adopt such conventions, make such
allocations and make such amendments to this Agreement as provided in this
Section 6.2(c) only if such conventions, allocations or amendments would not
have a material adverse effect on the Partners, the holders of any class or
classes of Limited Partner Interests issued and Outstanding or the Partnership,
and if such allocations are consistent with the principles of Section 704 of the
Code.

 

41



--------------------------------------------------------------------------------

(d) The Managing General Partner in its discretion may determine to depreciate
or amortize the portion of an adjustment under Section 743(b) of the Code
attributable to unrealized appreciation in any Adjusted Property (to the extent
of the unamortized Book-Tax Disparity) using a predetermined rate derived from
the depreciation or amortization method and useful life applied to the
Partnership’s common basis of such property, despite any inconsistency of such
approach with Treasury Regulation Section 1.167(c)-1(a)(6) or any successor
regulations thereto. If the Managing General Partner determines that such
reporting position cannot reasonably be taken, the Managing General Partner may
adopt depreciation and amortization conventions under which all purchasers
acquiring Limited Partner Interests in the same month would receive depreciation
and amortization deductions, based upon the same applicable rate as if they had
purchased a direct interest in the Partnership’s property. If the Managing
General Partner chooses not to utilize such aggregate method, the Managing
General Partner may use any other reasonable depreciation and amortization
conventions to preserve the uniformity of the intrinsic tax characteristics of
any Limited Partner Interests that would not have a material adverse effect on
the Limited Partners or the Record Holders of any class or classes of Limited
Partner Interests.

(e) Any gain allocated to the Partners upon the sale or other taxable
disposition of any Partnership asset shall, to the extent possible, after taking
into account other required allocations of gain pursuant to this Section 6.2, be
characterized as Recapture Income in the same proportions and to the same extent
as such Partners (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

(f) All items of income, gain, loss, deduction and credit recognized by the
Partnership for federal income tax purposes and allocated to the Partners in
accordance with the provisions hereof shall be determined without regard to any
election under Section 754 of the Code which may be made by the Partnership;
provided, however, that such allocations, once made, shall be adjusted as
necessary or appropriate to take into account those adjustments permitted or
required by Sections 734 and 743 of the Code.

(g) Each item of Partnership income, gain, loss and deduction, shall for federal
income tax purposes, be determined on an annual basis and prorated on a monthly
basis and shall be allocated to the Partners as of the opening of the New York
Stock Exchange on the first Business Day of each month; provided, however, that
gain or loss on a sale or other disposition of any assets of the Partnership or
any other extraordinary item of income or loss realized and recognized other
than in the ordinary course of business, as determined by the Managing General
Partner in its sole discretion, shall be allocated to the Partners as of the
opening of the New York Stock Exchange on the first Business Day of the month in
which such gain or loss is recognized for federal income tax purposes. The
Managing General Partner may revise, alter or otherwise modify such methods of
allocation as it determines necessary or appropriate in its sole discretion, to
the extent permitted or required by Section 706 of the Code and the regulations
or rulings promulgated thereunder.

(h) Allocations that would otherwise be made to a Limited Partner under the
provisions of this Article VI shall instead be made to the beneficial owner of
Limited Partner Interests held by a nominee in any case in which the nominee has
furnished the identity of such owner to the Partnership in accordance with
Section 6031(c) of the Code or any other method acceptable to the Managing
General Partner in its sole discretion.

 

42



--------------------------------------------------------------------------------

Section 6.3 Requirement and Characterization of Distributions

(a) Subject to Section 7.5(e), within 45 days following the end of each Quarter,
an amount equal to 100% of Available Cash with respect to such Quarter shall,
subject to Section 17-607 of the Delaware Act, be distributed in accordance with
this Article VI by the Partnership to the Unitholders as of the Record Date
selected by the Managing General Partner in its reasonable discretion. All
amounts of Available Cash distributed by the Partnership on any date from any
source shall be deemed to be Operating Surplus until the sum of all amounts of
Available Cash theretofore distributed by the Partnership to the Partners
pursuant to Section 6.4 equals the Operating Surplus from the Closing Date
through the close of the immediately preceding Quarter. Any remaining amounts of
Available Cash distributed by the Partnership on such date shall be deemed to be
“Capital Surplus.” All distributions required to be made under this Agreement
shall be made subject to Section 17-607 of the Delaware Act.

(b) Notwithstanding Section 6.3(a), in the event of the dissolution and
liquidation of the Partnership, all receipts received during or after the
Quarter in which the Liquidation Date occurs, other than from borrowings
described in (a)(ii) of the definition of Available Cash, shall be applied and
distributed solely in accordance with, and subject to the terms and conditions
of, Section 12.4.

(c) In the event of the dissolution and liquidation of the Partnership, all
receipts received during or after the Quarter in which the Liquidation Date
occurs shall be applied and distributed solely in accordance with, and subject
to the terms and conditions of, Section 12.4.

(d) The Managing General Partner shall have the discretion to treat taxes paid
by the Partnership on behalf of, or amounts withheld with respect to, all or
less than all of the Partners as if they had been distributed to the Partner on
whose behalf the taxes were held or paid.

(e) Each distribution in respect of a Partnership Interest shall be paid by the
Partnership, directly or through the Transfer Agent or through any other Person
or agent, only to the Record Holder of such Partnership Interest as of the
Record Date set for such distribution. Such payment shall constitute full
payment and satisfaction of the Partnership’s liability in respect of such
payment, regardless of any claim of any Person who may have an interest in such
payment by reason of an assignment or otherwise.

Section 6.4 Distributions to Record Holders.

(a) During Subordination Period. Cash and cash equivalents distributed in
respect of any Quarter wholly within the Subordination Period shall be
distributed as follows:

(i) Available Cash shall be distributed:

(A) First, to all Unitholders holding Common Units and Class A Units, Pro Rata,
until there has been distributed in respect of each Common Unit then Outstanding
an amount equal to the Minimum Quarterly Distribution for such Quarter;

 

43



--------------------------------------------------------------------------------

(B) Second, to all Unitholders holding Common Units and Class A Units, Pro Rata,
until there has been distributed in respect of each Common Unit then Outstanding
an amount equal to the Cumulative Common Unit Arrearage existing with respect to
such Quarter;

(C) Third, to all Unitholders holding Subordinated Units, Pro Rata, until there
has been distributed in respect of each Subordinated Unit then Outstanding an
amount equal to the Minimum Quarterly Distribution for such Quarter; and

(D) Thereafter, to all Unitholders, Pro Rata.

(ii) IPCH/Inergy Partners Available Cash shall be distributed:

(A) First, to the holders of Common Units, Pro Rata, a distribution with respect
to each Common Unit Outstanding an amount equal to the excess of the Minimum
Quarterly Distribution for such Quarter over the amount distributed with respect
to each Common Unit Outstanding pursuant to Section 6.4(a)(i)(A) for such
Quarter;

(B) Second, to the holders of Common Units, Pro Rata, a distribution with
respect to each Common Unit Outstanding an amount equal to the excess of the
Common Unit Arrearage existing with respect to such Quarter over the amount
distributed with respect to each Common Unit Outstanding pursuant to
Section 6.4(a)(i)(B) for such Quarter;

(C) Third, to the holders of Subordinated Units, Pro Rata, a distribution with
respect to each Subordinated Unit Outstanding an amount equal to the excess of
the Minimum Quarterly Distribution for such Quarter over the amount distributed
with respect to each Subordinated Unit Outstanding pursuant to
Section 6.4(a)(i)(C) for such Quarter;

(D) Thereafter, to the holders of Common Units and Subordinated Units, Pro Rata.

(b) After Subordination Period. Cash and cash equivalents distributed in respect
of any Quarter ending after the Subordination Period has ended shall be
distributed as follows:

(i) First, IPCH/Inergy Partners Available Cash to the holders of the Common
Units, Pro Rata; and

(ii) Thereafter, Available Cash to all Unitholders, Pro Rata.

 

44



--------------------------------------------------------------------------------

Section 6.5 Special Provisions Relating to the Holders of Subordinated Units.

(a) Except with respect to the right to vote on or approve matters requiring the
vote or approval of a percentage of the holders of Outstanding Common Units and
the right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units, the holder of a Subordinated
Unit shall have all of the rights and obligations of a Unitholder holding Common
Units hereunder; provided, however, that immediately upon the conversion of
Subordinated Units into Common Units pursuant to Section 5.7, the Unitholder
holding Subordinated Units shall possess all of the rights and obligations of a
Unitholder holding Common Units hereunder with respect to such converted
Subordinated Units, including the right to vote as a holder of Common Units and
the right to participate in allocations of income, gain, loss and deduction and
distributions made with respect to Common Units; provided, however, that such
converted Subordinated Units shall remain subject to the provisions of
Section 5.3(c)(ii), Section 6.1(d)(x), and Section 6.5(b) and (c).

(b) A Unitholder shall not be permitted to transfer a Subordinated Unit or a
Subordinated Unit that has converted into a Common Unit pursuant to Section 5.7
(other than a transfer to an Affiliate) if the remaining balance in the
transferring Unitholder’s Capital Account with respect to the retained
Subordinated Units or retained converted Subordinated Units would be negative
after giving effect to the allocation under Section 5.3(c)(ii).

(c) The Unitholder holding a Common Unit that has resulted from the conversion
of a Subordinated Unit pursuant to Section 5.7 shall not be issued a Common Unit
Certificate pursuant to Section 4.1, if the Common Units are evidenced by
Certificates, and shall not be permitted to transfer such Common Unit to a
Person that is not an Affiliate of the holder until such time as the Managing
General Partner determines, based on advice of counsel, that each such Common
Unit should have, as a substantive matter, like intrinsic economic and federal
income tax characteristics to the transferee, in all material respects, to the
intrinsic economic and federal income tax characteristics of an Initial Common
Unit to such transferee. In connection with the condition imposed by this
Section 6.5(c), the Managing General Partner may take whatever steps are
required to provide economic uniformity to such Common Units in preparation for
a transfer of such Common Units, including the application of Sections
5.3(c)(ii), 6.1(d)(x) and 6.5(b); provided, however, that no such steps may be
taken that would have a material adverse effect on the Unitholders holding
Common Units.

Section 6.6 Adjustment of Minimum Quarterly Distribution Levels

(a) The Minimum Quarterly Distribution, Common Unit Arrearages and Cumulative
Common Unit Arrearages shall be proportionately adjusted in the event of any
distribution, combination or subdivision (whether effected by a distribution
payable in Units or otherwise) of Units or other Partnership Interests.

(b) The Minimum Quarterly Distribution shall also be subject to adjustment
pursuant to Section 6.7.

 

45



--------------------------------------------------------------------------------

Section 6.7 Entity-Level Taxation

If legislation is enacted or the official interpretation of existing legislation
is modified by a governmental authority, which after giving effect to such
enactment or modification, results in a Group Member becoming subject to
federal, state or local or non-U.S. income or withholding taxes in excess of the
amount of such taxes due from the Group Member prior to such enactment or
modification (including, for the avoidance of doubt, any increase in the rate of
such taxation applicable to the Group Member), then the Managing General Partner
may, in its sole discretion, reduce the amount of the Minimum Quarterly
Distribution by the amount of income or withholding taxes that are payable by
reason of any such new legislation or interpretation (the “Incremental Income
Taxes”), or any portion thereof selected by the Managing General Partner, in the
manner provided in this Section 6.7. If the Managing General Partner elects to
reduce the Minimum Quarterly Distribution for any Quarter with respect to all or
a portion of any Incremental Income Taxes, the Managing General Partner shall
estimate for such Quarter the Partnership Group’s aggregate liability (the
“Estimated Incremental Quarterly Tax Amount”) for all (or the relevant portion
of) such Incremental Income Taxes; provided that any difference between such
estimate and the actual liability for Incremental Income Taxes (or the relevant
portion thereof) for such Quarter may, to the extent determined by the Managing
General Partner, be taken into account in determining the Estimated Incremental
Quarterly Tax Amount with respect to each Quarter in which any such difference
can be determined. For each such Quarter, the Minimum Quarterly Distribution
shall be the product obtained by multiplying (a) the amounts therefor that are
set out herein prior to the application of this Section 6.7 times (b) the
quotient obtained by dividing (i) cash and cash equivalents with respect to such
Quarter by (ii) the sum of cash and cash equivalents with respect to such
Quarter and the Estimated Incremental Quarterly Tax Amount for such Quarter, as
determined by the Managing General Partner. For purposes of the foregoing, cash
and cash equivalents with respect to a Quarter will be deemed reduced by the
Estimated Incremental Quarterly Tax Amount for that Quarter.

ARTICLE VII

MANAGEMENT AND OPERATION OF BUSINESS

Section 7.1 Management

(a) The Managing General Partner shall conduct, direct and manage all activities
of the Partnership. Except as otherwise expressly provided in this Agreement,
all management powers over the business and affairs of the Partnership shall be
exclusively vested in the Managing General Partner, and no Limited Partner or
Assignee shall have any management power over the business and affairs of the
Partnership. In addition to the powers now or hereafter granted a general
partner of a limited partnership under applicable law or which are granted to
the Managing General Partner under any other provision of this Agreement, the
Managing General Partner, subject to Section 7.3, shall have full power and
authority to do all things and on such terms as it, in its sole discretion, may
deem necessary or appropriate to conduct the business of the Partnership, to
exercise all powers set forth in Section 2.5 and to effectuate the purposes set
forth in Section 2.4, including the following:

 

46



--------------------------------------------------------------------------------

(i) the making of any expenditures, the lending or borrowing of money, the
assumption or guarantee of, or other contracting for, indebtedness and other
liabilities, the issuance of evidences of indebtedness, including indebtedness
that is convertible into Partnership Securities, and the incurring of any other
obligations;

(ii) the making of tax, regulatory and other filings, or rendering of periodic
or other reports to governmental or other agencies having jurisdiction over the
business or assets of the Partnership;

(iii) the acquisition, disposition, mortgage, pledge, encumbrance, hypothecation
or exchange of any or all of the assets of the Partnership or the merger or
other combination of the Partnership with or into another Person (the matters
described in this clause (iii) being subject, however, to any prior approval
that may be required by Section 7.3);

(iv) the use of the assets of the Partnership (including cash on hand) for any
purpose consistent with the terms of this Agreement, including the financing of
the conduct of the operations of the Partnership Group; subject to
Section 7.6(a), the lending of funds to other Persons (including the Operating
Company); the repayment of obligations of the Partnership Group and the making
of capital contributions to any member of the Partnership Group;

(v) the negotiation, execution and performance of any contracts, conveyances or
other instruments (including instruments that limit the liability of the
Partnership under contractual arrangements to all or particular assets of the
Partnership, with the other party to the contract to have no recourse against
the Managing General Partner or its assets other than their interest in the
Partnership, even if same results in the terms of the transaction being less
favorable to the Partnership than would otherwise be the case);

(vi) the distribution of Partnership cash;

(vii) the selection and dismissal of employees (including employees having
titles such as “president,” “vice president,” “secretary” and “treasurer”) and
agents, outside attorneys, accountants, consultants and contractors and the
determination of their compensation and other terms of employment or hiring;

(viii) the maintenance of such insurance for the benefit of the Partnership
Group and the Partners as it deems necessary or appropriate;

(ix) the formation of, or acquisition of an interest in, and the contribution of
property and the making of loans to, any further limited or general
partnerships, joint ventures, limited liability companies, corporations or other
relationships (including the acquisition of interests in, and the contributions
of property to, the Operating Company from time to time) subject to the
restrictions set forth in Section 2.4;

(x) the control of any matters affecting the rights and obligations of the
Partnership, including the bringing and defending of actions at law or in equity
and otherwise engaging in the conduct of litigation and the incurring of legal
expense and the settlement of claims and litigation;

 

47



--------------------------------------------------------------------------------

(xi) the indemnification of any Person against liabilities and contingencies to
the extent permitted by law;

(xii) the entering into of listing agreements with any National Securities
Exchange and the delisting of some or all of the Limited Partner Interests from,
or requesting that trading be suspended on, any such exchange (subject to any
prior approval that may be required under Section 4.8);

(xiii) the purchase, sale or other acquisition or disposition of Partnership
Securities, or the issuance of additional options, rights, warrants and
appreciation rights relating to Partnership Securities; and

(xiv) the undertaking of any action in connection with the Partnership’s
participation in the Operating Company as a member.

Section 7.2 Certificate of Limited Partnership

The Managing General Partner has caused the Certificate of Limited Partnership
to be filed with the Secretary of State of the State of Delaware as required by
the Delaware Act and shall use all reasonable efforts to cause to be filed such
other certificates or documents as may be determined by the Managing General
Partner in its sole discretion to be reasonable and necessary or appropriate for
the formation, continuation, qualification and operation of a limited
partnership (or a partnership in which the limited partners have limited
liability) in the State of Delaware or any other state in which the Partnership
may elect to do business or own property. To the extent that such action is
determined by the Managing General Partner in its sole discretion to be
reasonable and necessary or appropriate, the Managing General Partner shall file
amendments to and restatements of the Certificate of Limited Partnership and do
all things necessary to maintain the Partnership as a limited partnership (or a
partnership or other entity in which the limited partners have limited
liability) under the laws of the State of Delaware or of any other state in
which the Partnership may elect to do business or own property. Subject to the
terms of Section 3.4(a), the Managing General Partner shall not be required,
before or after filing, to deliver or mail a copy of the Certificate of Limited
Partnership, any qualification document or any amendment thereto to any Limited
Partner.

Section 7.3 Restrictions on Managing General Partner’s Authority

(a) The Managing General Partner may not, without written approval of the
specific act by holders of all of the Outstanding Limited Partner Interests or
by other written instrument executed and delivered by holders of all of the
Outstanding Limited Partner Interests subsequent to the date of this Agreement,
take any action in contravention of this Agreement, including, except as
otherwise provided in this Agreement, (i) committing any act that would make it
impossible to carry on the ordinary business of the Partnership; (ii) possessing
Partnership property, or assigning any rights in specific Partnership property,
for other than a Partnership purpose; (iii) admitting a Person as a Partner;
(iv) amending this Agreement in any manner; or (v) transferring its interest as
general partner of the Partnership.

 

48



--------------------------------------------------------------------------------

(b) Except as provided in Articles XII and XIV, the Managing General Partner may
not sell, exchange or otherwise dispose of all or substantially all of the
Partnership’s assets in a single transaction or a series of related transactions
(including by way of merger, consolidation or other combination) or approve on
behalf of the Partnership the sale, exchange or other disposition of all or
substantially all of the assets of the Operating Company, without the approval
of holders of a Unit Majority; provided, however, that this provision shall not
preclude or limit the Managing General Partner’s ability to mortgage, pledge,
hypothecate or grant a security interest in all or substantially all of the
assets of the Partnership or Operating Company and shall not apply to any forced
sale of any or all of the assets of the Partnership or Operating Company
pursuant to the foreclosure of, or other realization upon, any such encumbrance.
Without the approval of holders of a Unit Majority, the Managing General Partner
shall not, on behalf of the Partnership, (i) consent to any amendment to the
Operating Company Agreement or, except as expressly permitted by Section 7.9(d),
take any action permitted to be taken by a member of the Operating Company, in
either case, that would adversely affect the Limited Partners (including any
particular class of Partnership Interests as compared to any other class of
Partnership Interests) in any material respect or (ii) except as permitted under
Sections 4.6, 11.1 and 11.2, elect or cause the Partnership to elect a successor
general partner of the Partnership.

Section 7.4 Reimbursement of the Managing General Partner

(a) Except as provided in this Section 7.4 and elsewhere in this Agreement, the
Managing General Partner shall not be compensated for its services as a general
partner or managing members of any Group Member.

(b) The Managing General Partner shall be reimbursed on a monthly basis, or such
other reasonable basis as the Managing General Partner may determine in its sole
discretion, for (i) all direct and indirect expenses it incurs or payments it
makes on behalf of the Partnership (including salary, bonus, incentive
compensation and other amounts paid to any Person including Affiliates of the
Managing General Partner to perform services for the Partnership or for the
Managing General Partner in the discharge of its duties to the Partnership), and
(ii) all other necessary or appropriate expenses allocable to the Partnership or
otherwise reasonably incurred by the Managing General Partner in connection with
operating the Partnership’s business (including expenses allocated to the
Managing General Partner by its Affiliates). The Managing General Partner shall
determine the expenses that are allocable to the Partnership in any reasonable
manner determined by the Managing General Partner in its sole discretion.
Reimbursements pursuant to this Section 7.4 shall be in addition to any
reimbursement to the Managing General Partner as a result of indemnification
pursuant to Section 7.7.

(c) Subject to Section 5.4, the Managing General Partner, in its sole discretion
and without the approval of the Limited Partners (who shall have no right to
vote in respect thereof), may propose and adopt on behalf of the Partnership
employee benefit plans, employee programs and employee practices (including
plans, programs and practices involving the issuance of Partnership Securities
or options to purchase Partnership Securities), or cause the Partnership to
issue Partnership Securities in connection with, or pursuant to, any employee
benefit plan, employee program or employee practice maintained or sponsored by
the Managing General Partner or any one of its Affiliates, in each case for the
benefit of employees of the Managing General Partner, any Group Member or any
Affiliate, or any of them, in respect of services

 

49



--------------------------------------------------------------------------------

performed, directly or indirectly, for the benefit of the Partnership Group. The
Partnership agrees to issue and sell to the Managing General Partner or any of
its Affiliates any Partnership Securities that the Managing General Partner or
such Affiliates are obligated to provide to any employees pursuant to any such
employee benefit plans, employee programs or employee practices. Expenses
incurred by the Managing General Partner in connection with any such plans,
programs and practices (including the net cost to the Managing General Partner
or such Affiliates of Partnership Securities purchased by the Managing General
Partner or such Affiliates from the Partnership to fulfill options or awards
under such plans, programs and practices) shall be reimbursed in accordance with
Section 7.4(b). Any and all obligations of the Managing General Partner under
any employee benefit plans, employee programs or employee practices adopted by
the Managing General Partner as permitted by this Section 7.4(c) shall
constitute obligations of the Managing General Partner hereunder and shall be
assumed by any successor Managing General Partner approved pursuant to Sections
11.1 to 11.2 or the transferee of or successor to all of the Managing General
Partner’s General Partner Interest.

Section 7.5 Outside Activities

(a) For so long as it is a General Partner of the Partnership, the Managing
General Partner (i) agrees that its sole business will be to act as a general
partner or managing member of the Partnership and any other partnership or
limited liability company of which the Partnership or the Operating Company is,
directly or indirectly, a partner or member and to undertake activities that are
ancillary or related thereto (including being a limited partner in the
Partnership) and (ii) shall not engage in any business or activity or incur any
debts or liabilities except in connection with or incidental to (A) its
performance as general partner or managing member of one or more Group Members
or as described in or contemplated by the Registration Statement or (B) the
acquiring, owning or disposing of debt or equity securities in any Group Member.

(b) Except as specifically restricted by Section 7.5(a), each Indemnitee (other
than the Managing General Partner) shall have the right to engage in businesses
of every type and description and other activities for profit and to engage in
and possess an interest in other business ventures of any and every type or
description, whether in businesses engaged in or anticipated to be engaged in by
any Group Member, independently or with others, including business interests and
activities in direct competition with the business and activities of any Group
Member, and none of the same shall constitute a breach of this Agreement or any
duty express or implied by law to any Group Member or any Partner or Assignee.
Neither any Group Member, any Limited Partner nor any other Person shall have
any rights by virtue of this Agreement, the Operating Company Agreement or the
partnership relationship established hereby or thereby in any business ventures
of any Indemnitee.

(c) Subject to the terms of Section 7.5(a) and Section 7.5(b), but otherwise
notwithstanding anything to the contrary in this Agreement, (i) the engaging in
competitive activities by any Indemnitees (other than the Managing General
Partner) in accordance with the provisions of this Section 7.5 is hereby
approved by the Partnership and all Partners, (ii) it shall be deemed not to be
a breach of the Managing General Partner’s fiduciary duties or any other
obligation of any type whatsoever of the Managing General Partner for the
Indemnitees (other than the Managing General Partner) to engage in such business
interests and activities in preference to or to the exclusion of the Partnership
and (iii) the Managing General Partner and the Indemnities shall have no
obligation to present business opportunities to the Partnership.

 

50



--------------------------------------------------------------------------------

(d) The Managing General Partner and any of their Affiliates may acquire Units
or other Partnership Securities and, except as otherwise provided in this
Agreement, shall be entitled to exercise all rights of a General Partner or
Limited Partner, as applicable, relating to such Units or Partnership
Securities.

(e) The term “Affiliates” when used in Section 7.5(a) and Section 7.5(d) with
respect to the General Partner shall not include any Group Member or any
Subsidiary of the Group Member.

(f) Anything in this Agreement to the contrary notwithstanding, to the extent
that provisions of Sections 7.7, 7.8, 7.9, 7.10 or other Sections of this
Agreement purport or are interpreted to have the effect of restricting the
fiduciary duties that might otherwise, as a result of Delaware or other
applicable law, be owed by the Managing General Partner to the Partnership and
its Limited Partners, or to constitute a waiver or consent by the Limited
Partners to any such restriction, such provisions shall be inapplicable and have
no effect in determining whether the Managing General Partner has complied with
their fiduciary duties in connection with determinations made by it under this
Section 7.5.

Section 7.6 Loans from the Managing General Partner; Loans or Contributions from
the Partnership; Contracts with Affiliates; Certain Restrictions on the Managing
General Partner

(a) The Managing General Partner or any of its Affiliates may lend to any Group
Member, and any Group Member may borrow from the Managing General Partner or any
of its Affiliates, funds needed or desired by the Group Member for such periods
of time and in such amounts as the Managing General Partner may determine;
provided, however, that in any such case the lending party may not charge the
borrowing party interest at a rate greater than the rate that would be charged
the borrowing party or impose terms less favorable to the borrowing party than
would be charged or imposed on the borrowing party by unrelated lenders on
comparable loans made on an arm’s-length basis (without reference to the lending
party’s financial abilities or guarantees). The borrowing party shall reimburse
the lending party for any costs (other than any additional interest costs)
incurred by the lending party in connection with the borrowing of such funds.
For purposes of this Section 7.6(a) and Section 7.6(b), the term “Group Member”
shall include any Affiliate of a Group Member that is controlled by the Group
Member. No Group Member may lend funds to a General Partner or any of its
Affiliates (other than another Group Member).

(b) The Partnership may lend or contribute to any Group Member, and any Group
Member may borrow from the Partnership, funds on terms and conditions
established in the sole discretion of the Managing General Partner; provided,
however, that the Partnership may not charge the Group Member interest at a rate
less than the rate that would be charged to the Group Member (without reference
to the Managing General Partner’s financial abilities or guarantees) by
unrelated lenders on comparable loans. The foregoing authority shall be
exercised by the Managing General Partner in its sole discretion and shall not
create any right or benefit. in favor of any Group Member or any other Person.

 

51



--------------------------------------------------------------------------------

(c) The Managing General Partner may, or may enter into an agreement with any of
its Affiliates to, render services to a Group Member or to the Managing General
Partner in the discharge of its duties as general partner of the Partnership.
Any services rendered to a Group Member by the Managing General Partner or any
of its Affiliates shall be on terms that are fair and reasonable to the
Partnership; provided, however, that the requirements of this Section 7.6(c)
shall be deemed satisfied as to (i) any transaction approved by Special
Approval, (ii) any transaction, the terms of which are no less favorable to the
Partnership Group than those generally being provided to or available from
unrelated third parties or (iii) any transaction that, taking into account the
totality of the relationships between the parties involved (including other
transactions that may be particularly favorable or advantageous to the
Partnership Group), is equitable to the Partnership Group. The provisions of
Section 7.4 shall apply to the rendering of services described in this
Section 7.6(c).

(d) The Partnership Group may transfer assets to joint ventures, other
partnerships, corporations, limited liability companies or other business
entities in which it is or thereby becomes a participant upon such terms and
subject to such conditions as are consistent with this Agreement and applicable
law.

(e) Neither the Managing General Partner nor any of their Affiliates shall sell,
transfer or convey any property to, or purchase any property from, the
Partnership, directly or indirectly, except pursuant to transactions that are
fair and reasonable to the Partnership; provided, however, that the requirements
of this Section 7.6(e) shall be deemed to be satisfied as to (i) any transaction
approved by Special Approval, (ii) any transaction, the terms of which are no
less favorable to the Partnership than those generally being provided to or
available from unrelated third parties, or (iii) any transaction that, taking
into account the totality of the relationships between the parties involved
(including other transactions that may be particularly favorable or advantageous
to the Partnership), is equitable to the Partnership. With respect to any
contribution of assets to the Partnership in exchange for Partnership
Securities, the Conflicts Committee, in determining whether the appropriate
number of Partnership Securities are being issued, may take into account, among
other things, the fair market value of the assets, the liquidated and contingent
liabilities assumed, the tax basis in the assets, the extent to which tax-only
allocations to the transferor will protect the existing partners of the
Partnership against a low tax basis, and such other factors as the Conflicts
Committee deems relevant under the circumstances.

(f) The Managing General Partner and its Affiliates will have no obligation to
permit any Group Member to use any facilities or assets of the Managing General
Partner and its Affiliates, except as may be provided in contracts entered into
from time to time specifically dealing with such use, nor shall there be any
obligation on the part of the Managing General Partner or its Affiliates to
enter into such contracts.

(g) Without limitation of Sections 7.6(a) through 7.6(f), and notwithstanding
anything to the contrary in this Agreement, the existence of the conflicts of
interest described in the Registration Statement are hereby approved by all
Partners.

 

52



--------------------------------------------------------------------------------

Section 7.7 Indemnification

(a) To the fullest extent permitted by law but subject to the limitations
expressly provided in this Agreement, all Indemnitees shall be indemnified and
held harmless by the Partnership from and against any and all losses, claims,
damages, liabilities, joint or several, expenses (including legal fees and
expenses), judgments, fines, penalties, interest, settlements or other amounts
arising from any and all claims, demands, actions, suits or proceedings, whether
civil, criminal, administrative or investigative, in which any Indemnitee may be
involved, or is threatened to be involved, as a party or otherwise, by reason of
its status as an Indemnitee; provided, that in each case the Indemnitee acted in
good faith and in a manner that such Indemnitee reasonably believed to be in, or
(in the case of a Person other than the Managing General Partner) not opposed
to, the best interests of the Partnership and, with respect to any criminal
proceeding, had no reasonable cause to believe its conduct was unlawful. The
termination of any action, suit or proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not
create a presumption that the Indemnitee acted in a manner contrary to that
specified above. Any indemnification pursuant to this Section 7.7 shall be made
only out of the assets of the Partnership, it being agreed that the Managing
General Partner shall not be personally liable for such indemnification and
shall have no obligation to contribute or loan any monies or property to the
Partnership to enable it to effectuate such indemnification.

(b) To the fullest extent permitted by law, expenses (including legal fees and
expenses) incurred by an Indemnitee who is indemnified pursuant to
Section 7.7(a) in defending any claim, demand, action, suit or proceeding shall,
from time to time, be advanced by the Partnership prior to the final disposition
of such claim, demand, action, suit or proceeding upon receipt by the
Partnership of any undertaking by or on behalf of the Indemnitee to repay such
amount if it shall be determined that the Indemnitee is not entitled to be
indemnified as authorized in this Section 7.7.

(c) The indemnification provided by this Section 7.7 shall be in addition to any
other rights to which an Indemnitee may be entitled under any agreement,
pursuant to any vote of the holders of Outstanding Limited Partner Interests, as
a matter of law or otherwise, both as to actions in the Indemnitee’s capacity as
an Indemnitee and as to actions in any other capacity (including any capacity
under the Underwriting Agreement), and shall continue as to an Indemnitee who
has ceased to serve in such capacity and shall inure to the benefit of the
heirs, successors, assigns and administrators of the Indemnitee.

(d) The Partnership may purchase and maintain (or reimburse the Managing General
Partner or its Affiliates for the cost of) insurance, on behalf of the Managing
General Partner, its Affiliates and such other Persons as the Managing General
Partner shall determine, against any liability that may be asserted against or
expense that may be incurred by such Person in connection with the Partnership’s
activities or such Person’s activities on behalf of the Partnership, regardless
of whether the Partnership would have the power to indemnify such Person against
such liability under the provisions of this Agreement.

 

53



--------------------------------------------------------------------------------

(e) For purposes of this Section 7.7, the Partnership shall be deemed to have
requested an Indemnitee to serve as fiduciary of an employee benefit plan
whenever the performance by it of its duties to the Partnership also imposes
duties on, or otherwise involves services by, it to the plan or participants or
beneficiaries of the plan; excise taxes assessed on an Indemnitee with respect
to an employee benefit plan pursuant to applicable law shall constitute “fines”
within the meaning of Section 7.7(a); and action taken or omitted by the
Indemnitee with respect to any employee benefit plan in the performance of its
duties for a purpose reasonably believed by it to be in the interest of the
participants and beneficiaries of the plan shall be deemed to be for a purpose
which is in, or not opposed to, the best interests of the Partnership.

(f) In no event may an Indemnitee subject the Limited Partners to personal
liability by reason of the indemnification provisions set forth in this
Agreement.

(g) An Indemnitee shall not be denied indemnification in whole or in part under
this Section 7.7 because the Indemnitee had an interest in the transaction with
respect to which the indemnification applies if the transaction was otherwise
permitted by the terms of this Agreement.

(h) The provisions of this Section 7.7 are for the benefit of the Indemnitees,
their heirs, successors, assigns and administrators and shall not be deemed to
create any rights for the benefit of any other Persons.

(i) No amendment, modification or repeal of this Section 7.7 or any provision
hereof shall in any manner terminate, reduce or impair the right of any past,
present or future Indemnitee to be indemnified by the Partnership, nor the
obligations of the Partnership to indemnify any such Indemnitee under and in
accordance with the provisions of this Section 7.7 as in effect immediately
prior to such amendment, modification or repeal with respect to claims arising
from or relating to matters occurring, in whole or-in part, prior to such
amendment, modification or repeal, regardless of when such claims may arise or
be asserted.

Section 7.8 Liability of Indemnitees

(a) Notwithstanding anything to the contrary set forth in this Agreement, no
Indemnitee shall be liable for monetary damages to the Partnership, the Limited
Partners, the Assignees or any other Persons who have acquired interests in the
Partnership Securities, for losses sustained or liabilities incurred as a result
of any act or omission if such Indemnitee acted in good faith.

(b) Subject to its obligations and duties as Managing General Partner set forth
in Section 7.1(a), the Managing General Partner may exercise any of the powers
granted to it by this Agreement and perform any of the duties imposed upon it
hereunder either directly or by or through its agents, and the Managing General
Partner shall not be responsible for any misconduct or negligence on the part of
any such agent appointed by the Managing General Partner in good faith.

(c) To the extent that, at law or in equity, an Indemnitee has duties (including
fiduciary duties) and liabilities relating thereto to the Partnership or to the
Partners, the Managing General Partner and any other Indemnitee acting in
connection with the Partnership’s business or affairs shall not be liable to the
Partnership or to any Partner for its good faith reliance on the provisions of
this Agreement. The provisions of this Agreement, to the extent that they
restrict or otherwise modify the duties and liabilities of an Indemnitee
otherwise existing at law or in equity, are agreed by the Partners to replace
such other duties and liabilities of such Indemnitee.

 

54



--------------------------------------------------------------------------------

(d) Any amendment, modification or repeal of this Section 7.8 or any provision
hereof shall be prospective only and shall not in any way affect the limitations
on the liability to the Partnership, the Limited Partners, the Managing General
Partner, and the Partnership’s and the Managing General Partner’s directors,
officers and employees under this Section 7.8 as in effect immediately prior to
such amendment, modification or repeal with respect to claims arising from or
relating to matters occurring, in whole or in part, prior to such amendment,
modification or repeal, regardless of when such claims may arise or be asserted.

Section 7.9 Resolution of Conflicts of Interest

(a) Unless otherwise expressly provided in this Agreement or the Operating
Company Agreement, whenever a potential conflict of interest exists or arises
between the Managing General Partner or any of its Affiliates, on the one hand,
and the Partnership, the Operating Company, any Partner or any Assignee, on the
other, any resolution or course of action by the Managing General Partner or its
Affiliates in respect of such conflict of interest shall be permitted and deemed
approved by all Partners, and shall not constitute a breach of this Agreement,
of the Operating Company Agreement, of any agreement contemplated herein or
therein, or of any duty stated or implied by law or equity, if the resolution or
course of action is, or by operation of this Agreement is deemed to be, fair and
reasonable to the Partnership. The Managing General Partner shall be authorized
but not required in connection with its resolution of such conflict of interest
to seek Special Approval of such resolution. Any conflict of interest and any
resolution of such conflict of interest shall be conclusively deemed fair and
reasonable to the Partnership if such conflict of interest or resolution is
(i) approved by Special Approval (as long as the material facts known to the
Managing General Partner or any of its Affiliates regarding any proposed
transaction were disclosed to the Conflicts Committee at the time it gave its
approval), (ii) on terms no less favorable to the Partnership than those
generally being provided to or available from unrelated third parties or
(iii) fair to the Partnership, taking into account the totality of the
relationships between the parties involved (including other transactions that
may be particularly favorable or advantageous to the Partnership). The Managing
General Partner may also adopt a resolution or course of action that has not
received Special Approval. The Managing General Partner (including the Conflicts
Committee in connection with any Special Approval) shall be authorized in
connection with its determination of what is “fair and reasonable” to the
Partnership and in connection with its resolution of any conflict of interest to
consider (A) the relative interests of any party to such conflict, agreement,
transaction or situation and the benefits and burdens relating to such interest;
(B) any customary or accepted industry practices and any customary or historical
dealings with a particular Person; (C) any applicable generally accepted
accounting practices or principles; and (D) such additional factors as the
Managing General Partner (including the Conflicts Committee) determines in its
sole discretion to be relevant, reasonable or appropriate under the
circumstances. Nothing contained in this Agreement, however, is intended to nor
shall it be construed to require the Managing General Partner (including the
Conflicts Committee) to consider the interests of any Person other than the
Partnership. In the absence of bad faith by the Managing General Partner, the
resolution, action or terms so made, taken or provided by the Managing General
Partner with respect to such matter shall not constitute a breach of this
Agreement or any other agreement contemplated herein or a breach of any standard
of care or duty imposed herein or therein or, to the extent permitted by law,
under the Delaware Act or any other law, rule or regulation.

 

55



--------------------------------------------------------------------------------

(b) Whenever this Agreement or any other agreement contemplated hereby provides
that the Managing General Partner or any of its Affiliates is permitted or
required to make a decision (i) in its “sole discretion” or “discretion,” that
it deems “necessary or appropriate” or “necessary or advisable” or under a grant
of similar authority or latitude, except as otherwise provided herein, the
Managing General Partner or such Affiliate shall be entitled to consider only
such interests and factors as it desires and shall have no duty or obligation to
give any consideration to any interest of, or factors affecting, the
Partnership, the Operating Company, any Limited Partner or any Assignee, (ii) it
may make such decision in its sole discretion (regardless of whether there is a
reference to “sole discretion” or “discretion”) unless another express standard
is provided for, or (iii) in “good faith” or under another express standard, the
Managing General Partner or such Affiliate shall act under such express standard
and shall not be subject to any other or different standards imposed by this
Agreement, the Operating Company Agreement, any other agreement contemplated
hereby or under the Delaware Act or any other law, rule or regulation. In
addition, any actions taken by the Managing General Partner or such Affiliate
consistent with the standards of “reasonable discretion” set forth in the
definition of Available Cash shall not constitute a breach of any duty of the
Managing General Partner to the Partnership or the Limited Partners. The
Managing General Partner shall have no duty, express or implied, to sell or
otherwise dispose of any asset of the Partnership Group other than in the
ordinary course of business.

(c) Whenever a particular transaction, arrangement or resolution of a conflict
of interest is required under this Agreement to be “fair and reasonable” to any
Person, the fair and reasonable nature of such transaction, arrangement or
resolution shall be considered in the context of all similar or related
transactions.

(d) The Unitholders hereby authorize the Managing General Partner, on behalf of
the Partnership as a partner or member of a Group Member, to approve of actions
by the general partner or managing member of such Group Member similar to those
actions permitted to be taken by the Managing General Partner pursuant to this
Section 7.9.

Section 7.10 Other Matters Concerning the Managing General Partner

(a) The Managing General Partner may rely and shall be protected in acting or
refraining from acting upon any resolution, certificate, statement, instrument,
opinion, report, notice, request, consent, order, bond, debenture or other paper
or document believed by it to be genuine and to have been signed or presented by
the proper party or parties.

(b) The Managing General Partner may consult with legal counsel, accountants,
appraisers, management consultants, investment bankers and other consultants and
advisers selected by it, and any act taken or omitted to be taken in reliance
upon the opinion (including an Opinion of Counsel) of such Persons as to matters
that such General Partner reasonably believes to be within such Person’s
professional or expert competence shall be conclusively presumed to have been
done or omitted in good faith and in accordance with such opinion.

 

56



--------------------------------------------------------------------------------

(c) The Managing General Partner shall have the right, in respect of any of its
powers or obligations hereunder, to act through any of its duly authorized
officers, a duly appointed attorney or attorneys-in-fact or the duly authorized
officers of the Partnership.

(d) Any standard of care and duty imposed by this Agreement or under the
Delaware Act or any applicable law, rule or regulation shall be modified, waived
or limited to the extent permitted by law, as required to permit the Managing
General Partner to act under this Agreement or any other agreement contemplated
by this Agreement and to make any decision pursuant to the authority prescribed
in this Agreement, so long as such action is reasonably believed by the Managing
General Partner to be in, or not inconsistent with, the best interests of the
Partnership.

Section 7.11 Purchase or Sale of Partnership Securities

The Managing General Partner may cause the Partnership to purchase or otherwise
acquire Partnership Securities. As long as Partnership Securities are held by
any Group Member, such Partnership Securities shall not be considered
Outstanding for any purpose, except as otherwise provided herein. The Managing
General Partner or any of its Affiliates may also purchase or otherwise acquire
and sell or otherwise dispose of Partnership Securities for their own account,
subject to the provisions of Articles IV and X.

Section 7.12 Registration Rights of the Managing General Partner and its
Affiliates

(a) If (i) the Managing General Partner or any Affiliate of the Managing General
Partner (including for purposes of this Section 7.12, any Person that is an
Affiliate of the Managing General Partner at the date of this Agreement
notwithstanding that it may later cease to be an Affiliate of the General
Partner) holds Partnership Securities that it desires to sell and (ii) Rule 144
of the Securities Act (or any successor rule or regulation to Rule 144) or
another exemption from registration is not available to enable such holder of
Partnership Securities (the “Holder”) to dispose of the number of Partnership
Securities it desires to sell at the time it desires to do so without
registration under the Securities Act, then upon the request of such General
Partner or any of its Affiliates, the Partnership shall file with the Commission
as promptly as practicable after receiving such request, and use all reasonable
efforts to cause to become effective and remain effective for a period of not
less than six months following its effective date or such shorter period as
shall terminate when all Partnership Securities covered by such registration
statement have been sold, a registration statement under the Securities Act
registering the offering and sale of the number of Partnership Securities
specified by the Holder; provided, however, that the Partnership shall not be
required to effect more than three registrations pursuant to this
Section 7.12(a); and provided further, that if the Conflicts Committee
determines in its good faith judgment that a postponement of the requested
registration for up to six months would be in the best interests of the
Partnership and its Partners due to a pending transaction, investigation or
other event, the filing of such registration statement or the effectiveness
thereof may be deferred for up to six months, but not thereafter. In connection
with any registration pursuant to the immediately preceding sentence, the
Partnership shall promptly prepare and file (x) such documents as may be
necessary to register or qualify the securities subject to such registration
under the securities laws of such states as the Holder shall reasonably request;
provided, however, that no such qualification shall be required in any

 

57



--------------------------------------------------------------------------------

jurisdiction where, as a result thereof, the Partnership would become subject to
general service of process or to taxation or qualification to do business as a
foreign corporation or partnership doing business in such jurisdiction solely as
a result of such registration, and (y) such documents as may be necessary to
apply for listing or to list the Partnership Securities subject to such
registration on such National Securities Exchange as the Holder shall reasonably
request, and do any and all other acts and things that may reasonably be
necessary or advisable to enable the Holder to consummate a public sale of such
Partnership Securities in such states. Except as set forth in Section 7.12(c),
all costs and expenses of any such registration and offering (other than the
underwriting discounts and commissions) shall be paid by the Partnership,
without reimbursement by the Holder.

(b) If the Partnership shall at any time propose to file a registration
statement under the Securities Act for an offering of equity securities of the
Partnership for cash (other than an offering relating solely to an employee
benefit plan), the Partnership shall use all reasonable efforts to include such
number or amount of securities held by the Holder in such registration statement
as the Holder shall request. If the proposed offering pursuant to this
Section 7.12(b) shall be an underwritten offering, then, in the event that the
managing underwriter or managing underwriters of such offering advise the
Partnership and the Holder in writing that in their opinion the inclusion of all
or some of the Holder’s Partnership Securities would adversely and materially
affect the success of the offering, the Partnership shall include in such
offering only that number or amount, if any, of securities held by the Holder
which, in the opinion of the managing underwriter or managing underwriters, will
not so adversely and materially affect the offering. Except as set forth in
Section 7.12(c), all costs and expenses of any such registration and offering
(other than the underwriting discounts and commissions) shall be paid by the
Partnership, without reimbursement by the Holder.

(c) If underwriters are engaged in connection with any registration referred to
in this Section 7.12, the Partnership shall provide indemnification,
representations, covenants, opinions and other assurance to the underwriters in
form and substance reasonably satisfactory to such underwriters. Further, in
addition to and not in limitation of the Partnership’s obligation under
Section 7.7, the Partnership shall, to the fullest extent, permitted by law,
indemnify and hold harmless the Holder, its officers, directors and each Person
who controls the Holder (within the meaning of the Securities Act) and any agent
thereof (collectively, “Indemnified Persons”) against any losses, claims,
demands, actions, causes of action, assessments, damages, liabilities (joint or
several), costs and expenses (including interest, penalties and reasonable
attorneys’ fees and disbursements), resulting to, imposed upon, or incurred by
the Indemnified Persons, directly or indirectly, under the Securities Act or
otherwise (hereinafter referred to in this Section 7.12(c) as a “claim” and in
the plural as “claims”) based upon, arising out of or resulting from any untrue
statement or alleged untrue statement of any material fact contained in any
registration statement under which any Partnership Securities were registered
under the Securities Act or any state securities or Blue Sky laws, in any
preliminary prospectus (if used prior to the effective date of such registration
statement), or in any summary or final prospectus or in any amendment or
supplement thereto (if used during the period the Partnership is required to
keep the registration statement current), or arising out of, based upon or
resulting from the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements made therein
not misleading; provided, however, that the Partnership shall not be liable to
any Indemnified Person to the extent that any such claim arises out of, is based
upon or

 

58



--------------------------------------------------------------------------------

results from an untrue statement or alleged untrue statement or omission or
alleged omission made in such registration statement, such preliminary, summary
or final prospectus or such amendment or supplement, in reliance upon and in
conformity with written information furnished to the Partnership by or on behalf
of such Indemnified Person specifically for use in the preparation thereof.

(d) The provisions of Sections 7.12(a) and 7.12(b) shall continue to be
applicable with respect to the Managing General Partner (and any of the Managing
General Partner’s Affiliates) after they cease to be Partners of the
Partnership, during a period of two years subsequent to the effective date of
such cessation and for so long thereafter as is required for the Holder to sell
all of the Partnership Securities with respect to which it has requested during
such two-year period inclusion in a registration statement otherwise filed or
that a registration statement be filed; provided, however, that the Partnership
shall not be required to file successive registration statements covering the
same Partnership Securities for which registration was demanded during such
two-year period. The provisions of Section 7.12(c) shall continue in effect
thereafter.

(e) Any request to register Partnership Securities pursuant to this Section 7.12
shall (i) specify the Partnership Securities intended to be offered and sold by
the Person making the request, (ii) express such Person’s present intent to
offer such shares for distribution, (iii) describe the nature or method of the
proposed offer and sale of Partnership Securities, and (iv) contain the
undertaking of such Person to provide all such information and materials and
take all action as may be required in order to permit the Partnership to comply
with all applicable requirements in connection with the registration of such
Partnership Securities.

Section 7.13 Reliance by Third Parties

Notwithstanding anything to the contrary in this Agreement, any Person dealing
with the Partnership shall be entitled to assume that the Managing General
Partner and any officer of the Managing General Partner authorized by the
Managing General Partner to act on behalf of and in the name of the Partnership
has full power and authority to encumber, sell or otherwise use in any manner
any and all assets of the Partnership and to enter into any authorized contracts
on behalf of the Partnership, and such Person shall be entitled to deal with the
Managing General Partner or any such officer as if it were the Partnership’s
sole party in interest, both legally and beneficially. Each Limited Partner
hereby waives any and all defenses or other remedies that may be available
against such Person to contest, negate or disaffirm any action of the Managing
General Partner or any such officer in connection with any such dealing. In no
event shall any Person dealing with the Managing General Partner or any such
officer or its representatives be obligated to ascertain that the terms of the
Agreement have been complied with or to inquire into the necessity or expedience
of any act or action of the Managing General Partner or any such officer or its
representatives. Each and every certificate, document or other instrument
executed on behalf of the Partnership by the Managing General Partner or its
representatives shall be conclusive evidence in favor of any and every Person
relying thereon or claiming thereunder that (a) at the time of the execution and
delivery of such certificate, document or instrument, this Agreement was in full
force and effect, (b) the Person executing and delivering such certificate,
document or instrument was duly authorized and empowered to do so for and on
behalf of the Partnership and (c) such certificate, document or instrument was
duly executed and delivered in accordance with the terms and provisions of this
Agreement and is binding upon the Partnership.

 

59



--------------------------------------------------------------------------------

ARTICLE VIII

BOOKS, RECORDS, ACCOUNTING AND REPORTS

Section 8.1 Records and Accounting

The Managing General Partner shall keep or cause to be kept at the principal
office of the Partnership appropriate books and records with respect to the
Partnership’s business, including all books and records necessary to provide to
the Limited Partners any information required to be provided pursuant to
Section 3.4(a). Any books and records maintained by or on behalf of the
Partnership in the regular course of its business, including the record of the
Record Holders and Assignees of Units or other Partnership Securities, books of
account and records of Partnership proceedings, may be kept on, or be in the
form of, computer disks, hard drives, punch cards, magnetic tape, photographs,
micrographics or any other information storage device; provided, that the books
and records so maintained are convertible into clearly legible written form
within a reasonable period of time. The books of the Partnership shall be
maintained, for financial reporting purposes, on an accrual basis in accordance
with U.S. GAAP.

Section 8.2 Fiscal Year

The fiscal year of the Partnership shall be a fiscal year ending December 31.

Section 8.3 Reports

(a) As soon as practicable, but in no event later than 120 days after the close
of each fiscal year of the Partnership, the Managing General Partner shall cause
to be mailed or furnished to each Record Holder of a Unit as of a date selected
by the Managing General Partner in its discretion, an annual report containing
financial statements of the Partnership for such fiscal year of the Partnership,
presented in accordance with U.S. GAAP, including a balance sheet and statements
of operations, Partnership equity and cash flows, such statements to be audited
by a firm of independent public accountants selected by the Managing General
Partner.

(b) As soon as practicable, but in no event later than 90 days after the close
of each Quarter except the last Quarter of each fiscal year, the Managing
General Partner shall cause to be mailed or furnished to each Record Holder of a
Unit, as of a date selected by the Managing General Partner in its discretion, a
report containing unaudited financial statements of the Partnership and such
other information as may be required by applicable law, regulation or rule of
any National Securities Exchange on which the Units are listed for trading, or
as the Managing General Partner determines to be necessary or appropriate.

 

60



--------------------------------------------------------------------------------

ARTICLE IX

TAX MATTERS

Section 9.1 Tax Returns and Information

The Partnership shall timely file all returns of the Partnership that are
required for federal, state and local income tax purposes on the basis of the
accrual method and a taxable year ending on December 31. The tax information
reasonably required by Record Holders for federal and state income tax reporting
purposes with respect to a taxable year shall be furnished to them within 90
days of the close of the calendar year in which the Partnership’s taxable year
ends. The classification, realization and recognition of income, gain, losses
and deductions and other items shall be on the accrual method of accounting for
federal income tax purposes.

Section 9.2 Tax Elections

(a) The Partnership shall make the election under Section 754 of the Code in
accordance with applicable regulations thereunder, subject to the reservation of
the right to seek to revoke any such election upon the Managing General
Partner’s determination that such revocation is in the best interests of the
Limited Partners. Notwithstanding any other provision herein contained, for the
purposes of computing the adjustments under Section 743(b) of the Code, the
Managing General Partner shall be authorized (but not required) to adopt a
convention whereby the price paid by a transferee of a Limited Partner Interest
will be deemed to be the lowest quoted closing price of the Limited Partner
Interests on any National Securities Exchange on which such Limited Partner
Interests are traded during the calendar month in which such transfer is deemed
to occur pursuant to Section 6.2(g) without regard to the actual price paid by
such transferee.

(b) The Partnership shall elect to deduct expenses incurred in organizing the
Partnership ratably over a sixty-month period as provided in Section 709 of the
Code.

(c) Except as otherwise provided herein, the Managing General Partner shall
determine whether the Partnership should make any other elections permitted by
the Code.

Section 9.3 Tax Controversies

Subject to the provisions hereof, the Managing General Partner is designated as
the Tax Matters Partner (as defined in the Code) and is authorized and required
to represent the Partnership (at the Partnership’s expense) in connection with
all examinations of the Partnership’s affairs by tax authorities, including
resulting administrative and judicial proceedings, and to expend Partnership
funds for professional services and costs associated therewith. Each Partner
agrees to cooperate with the Managing General Partner and to do or refrain from
doing any or all things reasonably required by the Managing General Partner to
conduct such proceedings.

 

61



--------------------------------------------------------------------------------

Section 9.4 Withholding

Notwithstanding any other provision of this Agreement, the Managing General
Partner is authorized to take any action that it determines in its discretion to
be necessary or appropriate to cause the Partnership and the Operating Company
to comply with any withholding requirements established under the Code or any
other federal, state or local law including, without limitation, pursuant to
Sections 1441, 1442, 1445 and 1446 of the Code. To the extent that the
Partnership is required or elects to withhold and pay over to any taxing
authority any amount resulting from the allocation or distribution of income to
any Partner or Assignee (including, without limitation, by reason of
Section 1446 of the Code), the amount withheld may at the discretion of the
Managing General Partner be treated by the Partnership as a distribution of cash
pursuant to Section 6.4 in the amount of such withholding from such Partner.

ARTICLE X

ADMISSION OF PARTNERS

Section 10.1 Admission of Substituted Limited Partner

By transfer of a Limited Partner Interest in accordance with Article IV, the
transferor shall be deemed to have given the transferee the right to seek
admission as a Substituted Limited Partner subject to the conditions of, and in
the manner permitted under, this Agreement. A transferor of a Certificate
representing a Limited Partner Interest shall, however, only have the authority
to convey to a purchaser or other transferee who does not execute and deliver a
Transfer Application (a) the right to negotiate such Certificate to a purchaser
or other transferee and (b) the right to transfer the right to request admission
as a Substituted Limited Partner to such purchaser or other transferee in
respect of the transferred Limited Partner Interests. Each transferee of a
Limited Partner Interest (including any nominee holder or an agent acquiring
such Limited Partner Interest for the account of another Person) who executes
and delivers a Transfer Application shall, by virtue of such execution and
delivery, be an Assignee and be deemed to have applied to become a Substituted
Limited Partner with respect to the Limited Partner Interests so transferred to
such Person. Such Assignee shall become a Substituted Limited Partner (x) at
such time as the Managing General Partner consents thereto, which consent may be
given or withheld in the Managing General Partner’s discretion, and (y) when any
such admission is shown on the books and records of the Partnership. If such
consent is withheld, such transferee shall be an Assignee. An Assignee shall
have an interest in the Partnership equivalent to that of a Limited Partner with
respect to allocations and distributions, including liquidating distributions,
of the Partnership. With respect to voting rights attributable to Limited
Partner Interests that are held by Assignees, the Managing General Partner shall
be deemed to be the Limited Partner with respect thereto and shall, in
exercising the voting rights in respect of such Limited Partner Interests on any
matter, vote such Limited Partner Interests at the written direction of the
Assignee who is the Record Holder of such Limited Partner Interests. If no such
written direction is received, such Limited Partner Interests will not be voted.
An Assignee shall have no other rights of a Limited Partner.

Section 10.2 Admission of Successor General Partners

A successor General Partner approved pursuant to Sections 11.1 or 11.2 or the
transferee of or successor to such General Partner Interest pursuant to
Section 4.6 who is proposed to be admitted as a successor General Partner shall
be admitted to the Partnership as the Managing General Partner, effective
immediately prior to the withdrawal or removal of the predecessor or
transferring General Partner pursuant to Sections 11.1 or 11.2, or the transfer
of such General

 

62



--------------------------------------------------------------------------------

Partner’s General Partner Interest pursuant to Section 4.6; provided, however,
that no such successor shall be admitted to the Partnership until compliance
with the terms of Section 4.6 has occurred and such successor has executed and
delivered such other documents or instruments as may be required to effect such
admission. Any such successor shall, subject to the terms hereof, carry on the
business of the members of the Partnership Group without dissolution.

Section 10.3 Admission of Additional Limited Partners

(a) A Person (other than the General Partner or a Substituted Limited Partner)
who makes a Capital Contribution to the Partnership in accordance with this
Agreement shall be admitted to the Partnership as an Additional Limited Partner
only upon furnishing to the Managing General Partner (i) evidence of acceptance
in form satisfactory to the Managing General Partner of all of the terms and
conditions of this Agreement, including the power of attorney granted in
Section 2.6, and (ii) such other documents or instruments as may be required in
the discretion of the Managing General Partner to effect such Person’s admission
as an Additional Limited Partner.

(b) Notwithstanding anything to the contrary in this Section 10.3, no Person
shall be admitted as an Additional Limited Partner without the consent of the
Managing General Partner, which consent may be given or withheld in the Managing
General Partner’s discretion. The admission of any Person as an Additional
Limited Partner shall become effective on the date upon which the name of such
Person is recorded as such in the books and records of the Partnership,
following the consent of the Managing General Partner to such admission.

Section 10.4 Amendment of Agreement and Certificate of Limited Partnership

To effect the admission to the Partnership of any Partner, the Managing General
Partner shall take all steps necessary and appropriate under the Delaware Act to
amend the records of the Partnership to reflect such admission and, if
necessary, to prepare as soon as practicable an amendment to this Agreement and,
if required by law, the Managing General Partner shall prepare and file an
amendment to the Certificate of Limited Partnership, and the Managing General
Partner may for this purpose, among others, exercise the power of attorney
granted pursuant to Section 2.6.

Section 10.5 Admission of CGSH as Limited Partner

Upon the issuance by the Partnership of Common Units and Subordinated Units to
CGSH as described in Section 5.1 in connection with transactions contemplated by
the CGSH Contribution Agreement, the Managing General Partner shall admit CGSH
to the Partnership as an Additional Limited Partner in respect of the Units
issued to it.

 

63



--------------------------------------------------------------------------------

ARTICLE XI

WITHDRAWAL OR REMOVAL OF PARTNERS

Section 11.1 Withdrawal of the Managing General Partner

(a) The Managing General Partner shall be deemed to have withdrawn from the
Partnership upon the occurrence of any one of the following events (each such
event herein referred to as an “Event of Withdrawal”);

(i) The Managing General Partner voluntarily withdraws from the Partnership by
giving written notice to the other Partners;

(ii) The Managing General Partner transfers all of its rights as Managing
General Partner pursuant to Section 4.6;

(iii) The Managing General Partner is removed pursuant to Section 11.2;

(iv) The Managing General Partner (A) makes a general assignment for the benefit
of creditors; (B) files a voluntary bankruptcy petition for relief under Chapter
7 of the United States Bankruptcy Code; (C) files a petition or answer seeking
for itself a liquidation, dissolution or similar relief (but not a
reorganization) under any law; (D) files an answer or other pleading admitting
or failing to contest the material allegations of a petition filed against the
Managing General Partner in a proceeding of the type described in clauses
(A)-(C) of this Section 11.1(a)(iv); or (E) seeks, consents to or acquiesces in
the appointment of a trustee (but not a debtor-in-possession), receiver or
liquidator of the Managing General Partner or of all or any substantial part of
its properties;

(v) A final and non-appealable order of relief under Chapter 7 of the United
States Bankruptcy Code is entered by a court with appropriate jurisdiction
pursuant to a voluntary or involuntary petition by or against the Managing
General Partner; or

(vi) (A) in the event the Managing General Partner is a corporation, a
certificate of dissolution or its equivalent is filed for the Managing General
Partner, or 90 days expire after the date of notice to the Managing General
Partner of revocation of its charter without a reinstatement of its charter,
under the laws of its state of incorporation; (B) in the event the Managing
General Partner is a partnership or a limited liability company, the dissolution
and commencement of winding up of the Managing General Partner; (C) in the event
the Managing General Partner is acting in such capacity by virtue of being a
trustee of a trust, the termination of the trust; (D) in the event the Managing
General Partner is a natural person, his death or adjudication of incompetency;
and (E) otherwise in the event of the termination of the Managing General
Partner.

If an Event of Withdrawal specified in Sections 11.1(a)(iv), 11.1(a)(v) or
11.1(a)(vi)(A), 11.1(a)(vi)(B), 11.1(a)(vi)(C) or 11.1(a)(vi)(E) occurs, the
withdrawing Managing General Partner shall give notice to the Limited Partners
within 30 days after such occurrence. The Partners hereby agree that only the
Events of Withdrawal described in this Section 11.1 shall result in the
withdrawal of the Managing General Partner from the Partnership.

 

64



--------------------------------------------------------------------------------

(b) Withdrawal of the Managing General Partner from the Partnership upon the
occurrence of an Event of Withdrawal shall not constitute a breach of this
Agreement under the following circumstances: (i) at any time during the period
beginning on the Closing Date and ending at 12:00 midnight, Eastern Standard
Time, on June 30, 2011, the Managing General Partner voluntarily withdraws by
giving at least 90 days’ advance notice of its intention to withdraw to the
Limited Partners; provided that prior to the effective date of such withdrawal,
the withdrawal is approved by Unitholders holding at least a majority of the
Outstanding Common Units (excluding Common Units held by the Managing General
Partner and its Affiliates) and the Managing General Partner delivers to the
Partnership an Opinion of Counsel (“Withdrawal Opinion of Counsel”) that such
withdrawal (following the selection of the successor Managing General Partner)
would not result in the loss of the limited liability of any Limited Partner or
of a member of the Operating Company or cause the Partnership or the Operating
Company to be treated as an association taxable as a corporation or otherwise to
be taxed as an entity for federal income tax purposes (to the extent not
previously treated as such); (ii) at any time after 12:00 midnight, Eastern
Standard Time, on June 30, 2011, the Managing General Partner voluntarily
withdraws by giving at least 90 days’ advance notice to the Unitholders, such
withdrawal to take effect on the date specified in such notice; (iii) at any
time that the Managing General Partner ceases to be the Managing General Partner
pursuant to Section 11.1(a)(ii) or is removed pursuant to Section 11.2; or
(iv) notwithstanding clause (i) of this sentence, at any time that the Managing
General Partner voluntarily withdraws by giving at least 90 days’ advance notice
of its intention to withdraw to the Limited Partners, such withdrawal to take
effect on the date specified in the notice, if at the time such notice is given
one Person and its Affiliates (other than the Managing General Partner and their
Affiliates) own beneficially or of record or control at least 50% of the
Outstanding Units. The withdrawal of the Managing General Partner from the
Partnership upon the occurrence of an Event of Withdrawal shall also constitute
the withdrawal of the Managing General Partner as general partner or managing
member, to the extent applicable, of the other Group Members. If the Managing
General Partner gives a notice of withdrawal pursuant to Section 11.1(a)(i), the
holders of a Unit Majority, may, prior to the effective date of such withdrawal,
elect a successor Managing General Partner. The Person so elected as successor
Managing General Partner shall automatically become the successor general
partner or managing member, to the extent applicable, of the other Group Members
of which the Managing General Partner is a general partner or a managing member.
If, prior to the effective date of the Managing General Partner’s withdrawal
pursuant to Section 11.1(a)(i), a successor is not selected by the Unitholders
as provided herein or the Partnership does not receive a Withdrawal Opinion of
Counsel, the Partnership shall be dissolved in accordance with Section 12.1. Any
successor Managing General Partner elected in accordance with the terms of this
Section 11.1 shall be subject to the provisions of Section 10.2.

Section 11.2 Removal of the Managing General Partner

The Managing General Partner may be removed if such removal is approved by the
Unitholders holding at least 66 2/3% of the Outstanding Units (including Units
held by the Managing General Partner and its Affiliates). Any such action by
such holders for removal of the Managing General Partner must also provide for
the election of a successor Managing General Partner by the Unitholders holding
a Unit Majority (including Units held by the Managing General Partner and its
Affiliates). Such removal shall be effective immediately

 

65



--------------------------------------------------------------------------------

following the admission of a successor Managing General Partner pursuant to
Section 10.2. The removal of the Managing General Partner shall also
automatically constitute the removal of the Managing General Partner as general
partner or managing member, to the extent applicable, of the other Group Members
of which the Managing General Partner is a general partner or a managing member.
If a Person is elected as a successor Managing General Partner in accordance
with the terms of this Section 11.2, such Person shall, upon admission pursuant
to Section 10.2, automatically become a successor general partner or managing
member, to the extent applicable, of the other Group Members of which the
Managing General Partner is a general partner or a managing member. The right of
the holders of Outstanding Units to remove the Managing General Partner shall
not exist or be exercised unless the Partnership has received an opinion opining
as to the matters covered by a Withdrawal Opinion of Counsel. Any successor
Managing General Partner elected in accordance with the terms of this
Section 11.2 shall be subject to the provisions of Section 10.2.

Section 11.3 Interest of Departing Partner and Successor General Partners

(a) In the event of (i) withdrawal of a General Partner under circumstances
where such withdrawal does not violate this Agreement or (ii) removal of a the
Managing General Partner by the holders of Outstanding Units under circumstances
where Cause does not exist, if a successor General Partner is elected in
accordance with the terms of Sections 11.1 or 11.2, the Departing Partner shall
have the option exercisable prior to the effective date of the departure of such
Departing Partner to require its successor to purchase its general partner
interest (or equivalent interest), if any, in the other Group Members (the
“Combined Interest”) in exchange for an amount in cash equal to the fair market
value of such Combined Interest, such amount to be determined and payable as of
the effective date of its departure. If the Managing General Partner is removed
by the Unitholders under circumstances where Cause exists or if the Managing
General Partner withdraws under circumstances where such withdrawal violates
this Agreement, and if a successor Managing General Partner is elected in
accordance with the terms of Sections 11.1 or 11.2, such successor shall have
the option, exercisable prior to the effective date of the departure of such
Departing Partner, to purchase the Combined Interest of the Departing Partner
for such fair market value of such Combined Interest of the Departing Partner.
In either event, the Departing Partner shall be entitled to receive all
reimbursements due such Departing Partner pursuant to Section 7.4, including any
employee-related liabilities (including severance liabilities), incurred in
connection with the termination of any employees employed by the Managing
General Partner for the benefit of the Partnership or the other Group Members.

For purposes of this Section 11.3(a), the fair market value of a Departing
Partner’s Combined Interest shall be determined by agreement between the
Departing Partner and its successor or, failing agreement within 30 days after
the effective date of such Departing Partner’s departure, by an independent
investment banking firm or other independent expert selected by the Departing
Partner and its successor, which, in turn, may rely on other experts, and the
determination of which shall be conclusive as to such matter. If such parties
cannot agree upon one independent investment banking firm or other independent
expert within 45 days after the effective date of such departure, then the
Departing Partner shall designate an independent investment banking firm or
other independent expert, the Departing Partner’s successor shall designate an
independent investment banking firm or other independent expert, and such firms
or experts shall mutually select a third independent investment banking firm or

 

66



--------------------------------------------------------------------------------

independent expert, which third independent investment banking firm or other
independent expert shall determine the fair market value of the Combined
Interest of the Departing Partner. In making its determination, such third
independent investment banking firm or other independent expert may consider the
then current trading price of Units on any National Securities Exchange on which
Units are then listed, the value of the Partnership’s assets, the rights and
obligations of the Departing Partner and other factors it may deem relevant.

(b) If the Combined Interest is not purchased in the manner set forth in
Section 11.3(a), the Departing Partner (or its transferee) shall become a
Limited Partner and its Combined Interest shall be converted into Common Units
pursuant to a valuation made by an investment banking firm or other independent
expert selected pursuant to Section 11.3(a), without reduction in such
Partnership Interest (but subject to proportionate dilution by reason of the
admission of its successor). Any successor General Partner shall indemnify the
Departing Partner (or its transferee) as to all debts and liabilities of the
Partnership arising on or after the date on which the Departing Partner (or its
transferee) becomes a Limited Partner. For purposes of this Agreement,
conversion of the Combined Interest of the Departing Partner to Common Units
will be characterized as if such General Partner (or its transferee) contributed
its Combined Interest to the Partnership in exchange for the newly issued Common
Units.

Section 11.4 Withdrawal of Limited Partners

No Limited Partner shall have any right to withdraw from the Partnership;
provided, however, that when a transferee of a Limited Partner’s Limited Partner
Interest becomes a Record Holder of the Limited Partner Interest so transferred,
such transferring Limited Partner shall cease to be a Limited Partner with
respect to the Limited Partner Interest so transferred.

ARTICLE XII

DISSOLUTION AND LIQUIDATION

Section 12.1 Dissolution

The Partnership shall not be dissolved by the admission of Substituted Limited
Partners or Additional Limited Partners or by the admission of a successor
Managing General Partner in accordance with the terms of this Agreement. Upon
the removal or withdrawal of the Managing General Partner, if a successor
Managing General Partner is elected pursuant to Sections 11.1 or 11.2, the
Partnership shall not be dissolved and such successor Managing General Partner
shall continue the business of the Partnership. The Partnership shall dissolve,
and (subject to Section 12.2) its affairs shall be wound up, upon:

(a) an Event of Withdrawal of the Managing General Partner as provided in
Section 11.1(a) (other than Section 11.1(a)(ii)), unless a successor is elected
and an Opinion of Counsel is received as provided in Sections 11.1(b) or 11.2
and such successor is admitted to the Partnership pursuant to Section 10.2;

(b) an election to dissolve the Partnership by the Managing General Partner that
is approved by the holders of a Unit Majority;

 

67



--------------------------------------------------------------------------------

(c) the entry of a decree of judicial dissolution of the Partnership pursuant to
the provisions of the Delaware Act; or

(d) the sale of all or substantially all of the assets and properties of the
Partnership Group.

Section 12.2 Continuation of the Business of the Partnership After Dissolution

Upon (a) dissolution of the Partnership following an Event of Withdrawal caused
by the withdrawal or removal of the Managing General Partner as provided in
Sections 11.1(a)(i) or 11.1(a)(iii) and the failure of the Partners to select a
successor to such Departing Partner pursuant to Sections 11.1 or 11.2, then
within 90 days thereafter, or (b) dissolution of the Partnership upon an event
constituting an Event of Withdrawal as defined in Sections 11.1(a)(iv),
11.1(a)(v) or 11.1(a)(vi), then, to the maximum extent permitted by law, within
180 days thereafter, the holders of a Unit Majority may elect to reconstitute
the Partnership and continue its business on the same terms and conditions set
forth in this Agreement by forming a new limited partnership on terms identical
to those set forth in this Agreement and having as the successor managing
general partner a Person approved by the holders of a Unit Majority. Unless such
an election is made within the applicable time period as set forth above, the
Partnership shall conduct only activities necessary to wind up its affairs. If
such an election is so made, then:

(i) the reconstituted Partnership shall continue unless earlier dissolved in
accordance with this Article XII;

(ii) if the successor Managing General Partner is not the former Managing
General Partner, then the interest of the former Managing General Partner shall
be treated in the manner provided in Section 11.3; and

(iii) all necessary steps shall be taken to cancel this Agreement and the
Certificate of Limited Partnership and to enter into and, as necessary, to file
a new partnership agreement and certificate of limited partnership, and the
successor managing general partner may for this purpose exercise the powers of
attorney granted the Managing General Partner pursuant to Section 2.6; provided,
that the right of the holders of a Unit Majority to approve a successor Managing
General Partner and to reconstitute and to continue the business of the
Partnership shall not exist and may not be exercised unless the Partnership has
received an Opinion of Counsel that (x) the exercise of the right would not
result in the loss of limited liability of any Limited Partner and (y) neither
the Partnership, the reconstituted limited partnership nor the Operating Company
would be treated as an association taxable as a corporation or otherwise be
taxable as an entity for federal income tax purposes upon the exercise of such
right to continue.

Section 12.3 Liquidator

Upon dissolution of the Partnership, unless the Partnership is continued under
an election to reconstitute and continue the Partnership pursuant to
Section 12.2, the Managing General Partner shall select one or more Persons to
act as Liquidator. The Liquidator (if other than the Managing General Partner)
shall be entitled to receive such compensation for its services as may be
approved by holders of at least a majority of the Outstanding Common Units and

 

68



--------------------------------------------------------------------------------

Subordinated Units voting as a single class. The Liquidator (if other than the
Managing General Partner) shall agree not to resign at any time without 15 days’
prior notice and may be removed at any time, with or without cause, by notice of
removal approved by holders of at least a majority of the Outstanding Common
Units and Subordinated Units voting as a single class. Upon dissolution, removal
or resignation of the Liquidator, a successor and substitute Liquidator (who
shall have and succeed to all rights, powers and duties of the original
Liquidator) shall within 30 days thereafter be approved by holders of at least a
majority of the Outstanding Common Units and Subordinated Units voting as a
single class. The right to approve a successor or substitute Liquidator in the
manner provided herein shall be deemed to refer also to any such successor or
substitute Liquidator approved in the manner herein provided. Except as
expressly provided in this Article XII, the Liquidator approved in the manner
provided herein shall have and may exercise, without further authorization or
consent of any of the parties hereto, all of the powers conferred upon the
Managing General Partner under the terms of this Agreement (but subject to all
of the applicable limitations, contractual and otherwise, upon the exercise of
such powers, other than the limitation on sale set forth in Section 7.3(b)) to
the extent necessary or desirable in the good faith judgment of the Liquidator
to carry out the duties and functions of the Liquidator hereunder for and during
such period of time as shall be reasonably required in the good faith judgment
of the Liquidator to complete the winding up and liquidation of the Partnership
as provided for herein.

Section 12.4 Liquidation

The Liquidator shall proceed to dispose of the assets of the Partnership,
discharge its liabilities, and otherwise wind up its affairs in such manner and
over such period as the Liquidator determines to be in the best interest of the
Partners, subject to Section 17-804 of the Delaware Act and the following:

(a) Disposition of Assets. The assets may be disposed of by public or private
sale or by distribution in kind to one or more Partners on such terms as the
Liquidator and such Partner or Partners may agree. If any property is
distributed in kind, the Partner receiving the property shall be deemed for
purposes of Section 12.4(c) to have received cash equal to its fair market
value; and contemporaneously therewith, appropriate cash distributions must be
made to the other Partners. The Liquidator may, in its absolute discretion,
defer liquidation or distribution of the Partnership’s assets for a reasonable
time if it determines that an immediate sale or distribution of all or some of
the Partnership’s assets would be impractical or would cause undue loss to the
Partners. The Liquidator may, in its absolute discretion, distribute the
Partnership’s assets, in whole or in part, in kind if it determines that a sale
would be impractical or would cause undue loss to the Partners.

(b) Discharge of Liabilities. Liabilities of the Partnership include amounts
owed to the Liquidator as compensation for serving in such capacity (subject to
the terms of Section 12.3) and amounts to Partners otherwise than in respect of
their distribution rights under Article VI. With respect to any liability that
is contingent, conditional or unmatured or is otherwise not yet due and payable,
the Liquidator shall either settle such claim for such amount as it thinks
appropriate or establish a reserve of cash or other assets to provide for its
payment. When paid, any unused portion of the reserve shall be distributed as
additional liquidation proceeds.

 

69



--------------------------------------------------------------------------------

(c) Liquidation Distributions. All property and all cash in excess of that
required to discharge liabilities as provided in Section 12.4(b) shall be
distributed to the Partners in accordance with, and to the extent of, the
positive balances in their respective Capital Accounts, as determined after
taking into account all Capital Account adjustments (other than those made by
reason of distributions pursuant to this Section 12.4(c)) for the taxable year
of the Partnership during which the liquidation of the Partnership occurs (with
such date of occurrence being determined pursuant to Treasury Regulation
Section 1.704-1(b)(2)(ii)(g)), and such distribution shall be made by the end of
such taxable year (or, if later, within 90 days after said date of such
occurrence).

Section 12.5 Cancellation of Certificate of Limited Partnership

Upon the completion of the distribution of Partnership cash and property as
provided in Section 12.4 in connection with the liquidation of the Partnership,
the Partnership shall be terminated and the Certificate of Limited Partnership
and all qualifications of the Partnership as a foreign limited partnership in
jurisdictions other than the State of Delaware shall be canceled and such other
actions as may be necessary to terminate the Partnership shall be taken.

Section 12.6 Return of Contributions

The Managing General Partner shall not be personally liable for, and shall have
no obligation to contribute or loan any monies or property to the Partnership to
enable it to effectuate, the return of the Capital Contributions of the Limited
Partners or Unitholders, or any portion thereof, it being expressly understood
that any such return shall be made solely from Partnership assets.

Section 12.7 Waiver of Partition

To the maximum extent permitted by law, each Partner hereby waives any right to
partition of the Partnership property.

Section 12.8 Capital Account Restoration

No Limited Partner shall have any obligation to restore any negative balance in
its Capital Account upon liquidation of the Partnership.

ARTICLE XIII

AMENDMENT OF PARTNERSHIP AGREEMENT; MEETINGS; RECORD DATE

Section 13.1 Amendment to be Adopted Solely by the Managing General Partner

Each Partner agrees that the Managing General Partner, without the approval of
any Partner or Assignee, may amend any provision of this Agreement and execute,
swear to, acknowledge, deliver, file and record whatever documents may be
required in connection therewith, to reflect:

 

70



--------------------------------------------------------------------------------

(a) a change in the name of the Partnership, the location of the principal place
of business of the Partnership, the registered agent of the Partnership or the
registered office of the Partnership;

(b) admission, substitution, withdrawal or removal of Partners in accordance
with this Agreement;

(c) a change that, in the sole discretion of the Managing General Partner, is
necessary or advisable to qualify or continue the qualification of the
Partnership as a limited partnership or a partnership in which the Limited
Partners have limited liability under the laws of any state or to ensure that
the Partnership and the Operating Company will not be treated as an association
taxable as a corporation or otherwise taxed as an entity for federal income tax
purposes;

(d) a change that, in the discretion of the Managing General Partner, (i) does
not adversely affect the Limited Partners (including any particular class of
Partnership Interests as compared to other classes of Partnership Interests) in
any material respect, (ii) is necessary or advisable to (A) satisfy any
requirements, conditions or guidelines contained in any opinion, directive,
order, ruling or regulation of any federal or state agency or judicial authority
or contained in any federal or state statute (including the Delaware Act) or
(B) facilitate the trading of the Limited Partner Interests (including the
division of any class or classes of Outstanding Limited Partner Interests into
different classes to facilitate uniformity of tax consequences within such
classes of Limited Partner Interests) or comply with any rule, regulation,
guideline or requirement of any National Securities Exchange on which the
Limited Partner Interests are or will be listed for trading, compliance with any
of which the Managing General Partner determines in its discretion to be in the
best interests of the Partnership and the Limited Partners, (iii) is necessary
or advisable in connection with action taken by the Managing General Partner
pursuant to Section 5.5 or (iv) is required to effect the intent of the
provisions of this Agreement or is otherwise contemplated by this Agreement;

(e) a change in the fiscal year or taxable year of the Partnership and any
changes that, in the discretion of the Managing General Partner, are necessary
or advisable as a result of a change in the fiscal year or taxable year of the
Partnership including, if the Managing General Partner shall so determine, a
change in the definition of “Quarter” and the dates on which distributions are
to be made by the Partnership;

(f) an amendment that is necessary, in the Opinion of Counsel, to prevent the
Partnership, or the Managing General Partner or its directors, officers,
trustees or agents from in any manner being subjected to the provisions of the
Investment Company Act of 1940, as amended, the Investment Advisers Act of 1940,
as amended, or “plan asset” regulations adopted under the Employee Retirement
Income Security Act of 1974, as amended, regardless of whether such are
substantially similar to plan asset regulations currently applied or proposed by
the United States Department of Labor;

(g) an amendment that, in the discretion of the Managing General Partner, is
necessary or advisable in connection with the authorization of issuance of any
class or series of Partnership Securities pursuant to Section 5.4;

 

71



--------------------------------------------------------------------------------

(h) any amendment expressly permitted in this Agreement to be made by the
Managing General Partner acting alone;

(i) an amendment effected, necessitated or contemplated by a Merger Agreement
approved in accordance with Section 14.3;

(j) an amendment that, in the discretion of the Managing General Partner, is
necessary or advisable to reflect, account for and deal with appropriately the
formation by the Partnership of, or investment by the Partnership in, any
corporation, partnership, joint venture, limited liability company or other
entity, in connection with the conduct by the Partnership of activities
permitted by the terms of Section 2.4;

(k) a merger or conveyance pursuant to Section 14.3(d); or

(l) any other amendments substantially similar to the foregoing.

Section 13.2 Amendment Procedures

Except as provided in Sections 13.1 and 13.3, all amendments to this Agreement
shall be made in accordance with the following requirements. Amendments to this
Agreement may be proposed only by or with the consent of the Managing General
Partner which consent may be given or withheld in its sole discretion. A
proposed amendment shall be effective upon its approval by the holders of a Unit
Majority, unless a greater or different percentage is required under this
Agreement or by Delaware law. Each proposed amendment that requires the approval
of the holders of a specified percentage of Outstanding Units shall be set forth
in a writing that contains the text of the proposed amendment. If such an
amendment is proposed, the Managing General Partner shall seek the written
approval of the requisite percentage of Outstanding Units or call a meeting of
the Unitholders to consider and vote on such proposed amendment. The Managing
General Partner shall notify all Record Holders upon final adoption of any such
proposed amendments.

Section 13.3 Amendment Requirements

(a) Notwithstanding the provisions of Sections 13.1 and 13.2, no provision of
this Agreement that establishes a percentage of Outstanding Units (including
Units deemed owned by the Managing General Partner) required to take any action
shall be amended, altered, changed, repealed or rescinded in any respect that
would have the effect of reducing such voting percentage unless such amendment
is approved by the written consent or the affirmative vote of holders of
Outstanding Units whose aggregate Outstanding Units constitute not less than the
voting requirement sought to be reduced.

(b) Notwithstanding the provisions of Sections 13.1 and 13.2, no amendment to
this Agreement may (i) enlarge the obligations of any Limited Partner without
its consent, unless such shall be deemed to have occurred as a result of an
amendment approved pursuant to Section 13.3(c), (ii) enlarge the obligations of,
restrict in any way any action by or rights of, or reduce in any way the amounts
distributable, reimbursable or otherwise payable to, the Managing General
Partner or any of its Affiliates without the consent of the Managing General
Partner, which consent may be given or withheld in its sole discretion,
(iii) change Section 12.1(b), or (iv) change the term of the Partnership or,
except as set forth in Section 12.1(b), give any Person the right to dissolve
the Partnership.

 

72



--------------------------------------------------------------------------------

(c) Except as provided in Section 14.3, and except as otherwise provided, and
without limitation of the Managing General Partner’s authority to adopt
amendments to this Agreement without the approval of any Partners or Assignees
as contemplated in Section 13.1, any amendment that would have a material
adverse effect on the rights or preferences of any class of Partnership
Interests in relation to other classes of Partnership Interests must be approved
by the holders of not less than a majority of the Outstanding Partnership
Interests of the class affected.

(d) Notwithstanding any other provision of this Agreement, except for amendments
pursuant to Section 13.1 and except as otherwise provided by Section 14.3(b), no
amendments shall become effective without the approval of the holders of at
least 90% of the Outstanding Units voting as a single class unless the
Partnership obtains an Opinion of Counsel to the effect that such amendment will
not affect the limited liability of any Limited Partner under applicable law.

(e) Except as provided in Section 13.1, this Section 13.3 shall only be amended
with the approval of the holders of at least 90% of the Outstanding Units.

Section 13.4 Special Meetings

All acts of Limited Partners to be taken pursuant to this Agreement shall be
taken in the manner provided in this Article XIII. Special meetings of the
Limited Partners may be called by the Managing General Partner or by Limited
Partners owning 20% or more of the Outstanding Partnership Securities of the
class or classes for which a meeting is proposed. Limited Partners shall call a
special meeting by delivering to the Managing General Partner one or more
requests in writing stating that the signing Limited Partners wish to call a
special meeting and indicating the general or specific purposes for which the
special meeting is to be called. Within 60 days after receipt of such a call
from Limited Partners or within such greater time as may be reasonably necessary
for the Partnership to comply with any statutes, rules, regulations, listing,
agreements or similar requirements governing the holding of a meeting or the
solicitation of proxies for use at such a meeting, the Managing General Partner
shall send a notice of the meeting to the Limited Partners either directly or
indirectly through the Transfer Agent. A meeting shall be held at a time and
place determined by the Managing General Partner on a date not less than 10 days
nor more than 60 days after the mailing of notice of the meeting. Limited
Partners shall not vote on matters that would cause the Limited Partners to be
deemed to be taking part in the management and control of the business and
affairs of the Partnership so as to jeopardize the Limited Partners’ limited
liability under the Delaware Act or the law of any other state in which the
Partnership is qualified to do business.

Section 13.5 Notice of a Meeting

Notice of a meeting called pursuant to Section 13.4 shall be given to the Record
Holders of the class or classes of Limited Partner Interests for which a meeting
is proposed in writing by mail or other means of written communication in
accordance with Section 16.1. The notice shall be deemed to have been given at
the time when deposited in the mail or sent by other means of written
communication.

 

73



--------------------------------------------------------------------------------

Section 13.6 Record Date

For purposes of determining the Limited Partners entitled to notice of or to
vote at a meeting of the Limited Partners or to give approvals without a meeting
as provided in Section 13.11 the Managing General Partner may set a Record Date,
which shall not be less than 10 nor more than 60 days before (a) the date of the
meeting (unless such requirement conflicts with any rule, regulation, guideline
or requirement of any National Securities Exchange on which the Limited Partner
Interests are listed for trading, in which case the rule, regulation, guideline
or requirement of such exchange shall govern) or (b) in the event that approvals
are sought without a meeting, the date by which Limited Partners are requested
in writing by the Managing General Partner to give such approvals.

Section 13.7 Adjournment

When a meeting is adjourned to another time or place, notice need not be given
of the adjourned meeting and a new Record Date need not be fixed, if the time
and place thereof are announced at the meeting at which the adjournment is
taken, unless such adjournment shall be for more than 45 days. At the adjourned
meeting, the Partnership may transact any business which might have been
transacted at the original meeting. If the adjournment is for more than 45 days
or if a new Record Date is fixed for the adjourned meeting, a notice of the
adjourned meeting shall be given in accordance with this Article XIII.

Section 13.8 Waiver of Notice; Approval of Meeting; Approval of Minutes

The transactions of any meeting of Limited Partners, however called and noticed,
and whenever held, shall be as valid as if it had occurred at a meeting duly
held after regular call and notice, if a quorum is present, either in person or
by proxy, and if, either before or after the meeting, Limited Partners
representing such quorum who were present in person or by proxy and entitled to
vote, sign a written waiver of notice or an approval of the holding of the
meeting or an approval of the minutes thereof. All waivers and approvals shall
be filed with the Partnership records or made a part of the minutes of the
meeting. Attendance of a Limited Partner at a meeting shall constitute a waiver
of notice of the meeting, except when the Limited Partner does not approve, at
the beginning of the meeting, of the transaction of any business because the
meeting is not lawfully called or convened; and except that attendance at a
meeting is not a waiver of any right to disapprove the consideration of matters
required to be included in the notice of the meeting, but not so included, if
the disapproval is expressly made at the meeting

Section 13.9 Quorum

The holders of a majority of the Outstanding Partnership Securities of the class
or classes for which a meeting has been called (including Limited Partner
Interests deemed owned by the Managing General Partner) represented in person or
by proxy shall constitute a quorum at a meeting of Limited Partners of such
class or classes unless any such action by the Limited Partners requires
approval by holders of a greater percentage of such Limited Partner Interests,
in which case the quorum shall be such greater percentage. At any meeting of the
Limited Partners

 

74



--------------------------------------------------------------------------------

duly called and held in accordance with this Agreement at which a quorum is
present, the act of Limited Partners holding Outstanding Partnership Securities
that in the aggregate represent a majority of the Outstanding Partnership
Securities entitled to vote and be present in person or by proxy at such meeting
shall be deemed to constitute the act of all Limited Partners, unless a greater
or different percentage is required with respect to such action under the
provisions of this Agreement, in which case the act of the Limited Partners
holding Outstanding Partnership Securities that in the aggregate represent at
least such greater or different percentage shall be required. The Limited
Partners present at a duly called or held meeting at which a quorum is present
may continue to transact business until adjournment, notwithstanding the
withdrawal of enough Limited Partners to leave less than a quorum, if any action
taken (other than adjournment) is approved by the required percentage of
Outstanding Partnership Securities specified in this Agreement (including
Outstanding Partnership Securities deemed owned by the Managing General
Partner). In the absence of a quorum any meeting of Limited Partners may be
adjourned from time to time by the affirmative vote of holders of at least a
majority of the Outstanding Partnership Securities entitled to vote at such
meeting (including Outstanding Partnership Securities deemed owned by the
Managing General Partner) represented either in person or by proxy, but no other
business may be transacted, except as provided in Section 13.7.

Section 13.10 Conduct of a Meeting

The Managing General Partner shall have full power and authority concerning the
manner of conducting any meeting of the Limited Partners or solicitation of
approvals in writing, including the determination of Persons entitled to vote,
the existence of a quorum, the satisfaction of the requirements of Section 13.4,
the conduct of voting, the validity and effect of any proxies and the
determination of any controversies, votes or challenges arising in connection
with or during the meeting or voting. The Managing General Partner shall
designate a Person to serve as chairman of any meeting and shall further
designate a Person to take the minutes of any meeting. All minutes shall be kept
with the records of the Partnership maintained by the Managing General Partner.
The Managing General Partner may make such other regulations consistent with
applicable law and this Agreement as it may deem advisable concerning the
conduct of any meeting of the Limited Partners or solicitation of approvals in
writing, including regulations in regard to the appointment of proxies, the
appointment and duties of inspectors of votes and approvals, the submission and
examination of proxies and other evidence of the right to vote, and the
revocation of approvals in writing.

Section 13.11 Action Without a Meeting

If authorized by the Managing General Partner, any action that may be taken at a
meeting of the Limited Partners may be taken without a meeting if an approval in
writing setting forth the action so taken is signed by Limited Partners owning
not less than the minimum percentage of the Outstanding Limited Partner
Interests (including Limited Partner Interests deemed owned by the General
Partner) that would be necessary to authorize or take such action at a meeting
at which all the Limited Partners were present and voted (unless such provision
conflicts with any rule, regulation, guideline or requirement of any National
Securities Exchange on which the Limited Partner Interests are listed for
trading, in which case the rule, regulation, guideline or requirement of such
exchange shall govern). Prompt notice of the taking of action without a meeting
shall be given to the Limited Partners who have not approved in writing. The
Managing

 

75



--------------------------------------------------------------------------------

General Partner may specify that any written ballot submitted to Limited
Partners for the purpose of taking any action without a meeting shall be
returned to the Partnership within the time period, which shall be not less than
20 days, specified by the Managing General Partner. If a ballot returned to the
Partnership does not vote all of the Limited Partner Interests held by the
Limited Partners the Partnership shall be deemed to have failed to receive a
ballot for the Limited Partner Interests that were not voted. If approval of the
taking of any action by the Limited Partners is solicited by any Person other
than by or on behalf of the Managing General Partner, the written approvals
shall have no force and effect unless and until (a) they are deposited with the
Partnership in care of the Managing General Partner, (b) approvals sufficient to
take the action proposed are dated as of a date not more than 90 days prior to
the date sufficient approvals are deposited with the Partnership and (c) an
Opinion of Counsel is delivered to the Managing General Partner to the effect
that the exercise of such right and the action proposed to be taken with respect
to any particular matter (i) will not cause the Limited Partners to be deemed to
be taking part in the management and control of the business and affairs of the
Partnership so as to jeopardize the Limited Partners’ limited liability, and
(ii) are otherwise permissible under the state statutes then governing the
rights, duties and liabilities of the Partnership and the Partners.

Section 13.12 Voting and Other Rights

(a) Only those Record Holders of the Limited Partner Interests on the Record
Date set pursuant to Section 13.6 (and also subject to the limitations contained
in the definition of “Outstanding”) shall be entitled to notice of, and to vote
at, a meeting of Limited Partners or to act with respect to matters as to which
the holders of the Outstanding Limited Partner Interests have the right to vote
or to act. All references in this Agreement to votes of, or other acts that may
be taken by, the Outstanding Limited Partner Interests shall be deemed to be
references to the votes or acts of the Record Holders of such Outstanding
Limited Partner Interests.

(b) With respect to Limited Partner Interests that are held for a Person’s
account by another Person (such as a broker, dealer, bank, trust company or
clearing corporation, or an agent of any of the foregoing), in whose name such
Limited Partner Interests are registered, such other Person shall, in exercising
the voting rights in respect of such Limited Partner Interests on any matter,
and unless the arrangement between such Persons provides otherwise, vote such
Limited Partner Interests in favor of, and at the direction of, the Person who
is the beneficial owner, and the Partnership shall be entitled to assume it is
so acting without further inquiry. The provisions of this Section 13.12(b) (as
well as all other provisions of this Agreement) are subject to the provisions of
Section 4.3.

ARTICLE XIV

MERGER

Section 14.1 Authority

The Partnership may merge or consolidate with one or more corporations, limited
liability companies, business trusts or associations, real estate investment
trusts, common law trusts or unincorporated businesses, including a general
partnership or limited partnership, formed under the laws of the State of
Delaware or any other state of the United States of America, pursuant to a
written agreement of merger or consolidation (“Merger Agreement”) in accordance
with this Article XIV.

 

76



--------------------------------------------------------------------------------

Section 14.2 Procedure for Merger or Consolidation

Merger or consolidation of the Partnership pursuant to this Article XIV requires
the prior approval of the Managing General Partner. If the Managing General
Partner shall determine, in the exercise of its discretion, to consent to the
merger or consolidation, the Managing General Partner shall approve the Merger
Agreement, which shall set forth:

(a) The names and jurisdictions of formation or organization of each of the
business entities proposing to merge or consolidate;

(b) The name and jurisdiction of formation or organization of the business
entity that is to survive the proposed merger or consolidation (the “Surviving
Business Entity”);

(c) The terms and conditions of the proposed merger or consolidation;

(d) The manner and basis of exchanging or converting the equity securities of
each constituent business entity for, or into, cash, property or general or
limited partner interests, rights, securities or obligations of the Surviving
Business Entity; and (i) if any general or limited partner interests, securities
or rights of any constituent business entity are not to be exchanged or
converted solely for, or into, cash, property or general or limited partner
interests, rights, securities or obligations of the Surviving Business Entity,
the cash, property or general or limited partner interests, rights, securities
or obligations of any limited partnership, corporation, trust or other entity
(other than the Surviving Business Entity) which the holders of such general or
limited partner interests, securities or rights are to receive in exchange for,
or upon conversion of their general or limited partner interests, securities or
rights, and (ii) in the case of securities represented by certificates, upon the
surrender of such certificates, which cash, property or general or limited
partner interests, rights, securities or obligations of the Surviving Business
Entity or any general or limited partnership, corporation, trust or other entity
(other than the Surviving Business Entity), or evidences thereof, are to be
delivered;

(e) A statement of any changes in the constituent documents or the adoption of
new constituent documents (the articles or certificate of incorporation,
articles of trust, declaration of trust, certificate or agreement of limited
partnership, operating agreement or other similar charter or governing document)
of the Surviving Business Entity to be effected by such merger or consolidation;

(f) The effective time of the merger, which may be the date of the filing of the
certificate of merger pursuant to Section 14.4 or a later date specified in or
determinable in accordance with the Merger Agreement (provided, that if the
effective time of the merger is to be later than the date of the filing of the
certificate of merger, the effective time shall be fixed no later than the time
of the filing of the certificate of merger and stated therein); and

(g) Such other provisions with respect to the proposed merger or consolidation
as are deemed necessary or appropriate by the Managing General Partner.

 

77



--------------------------------------------------------------------------------

Section 14.3 Approval by Limited Partners of Merger or Consolidation

(a) Except as provided in Section 14.3(d), the General Partner, upon its
approval of the Merger Agreement, shall direct that the Merger Agreement be
submitted to a vote of Limited Partners, whether at a special meeting or by
written consent, in either case in accordance with the requirements of Article
XIII. A copy or a summary of the Merger Agreement shall be included in or
enclosed with the notice of a special meeting or the written consent.

(b) Except as provided in Section 14.3(d), the Merger Agreement shall be
approved upon receiving the affirmative vote or consent of the holders of a Unit
Majority unless the Merger Agreement contains any provision that, if contained
in an amendment to this Agreement, the provisions of this Agreement or the
Delaware Act would require for its approval the vote or consent of a greater
percentage of the Outstanding Limited Partner Interests or of any class of
Limited Partners, in which case such greater percentage vote or consent shall be
required for approval of the Merger Agreement.

(c) Except as provided in Section 14.3(d), after such approval by vote or
consent of the Limited Partners, and at any time prior to the filing of the
certificate of merger pursuant to Section 14.4, the merger or consolidation may
be abandoned pursuant to provisions therefor, if any, set forth in the Merger
Agreement.

(d) Notwithstanding anything else contained in this Article XIV or in this
Agreement, the Managing General Partner is permitted, in its discretion, without
Limited Partner approval, to merge the Partnership or any Group Member into, or
convey all of the Partnership’s assets to, another limited liability entity
which shall be newly formed and shall have no assets, liabilities or operations
at the time of such Merger other than those it receives from the Partnership or
other Group Member if (i) the Managing General Partner has received an Opinion
of Counsel that the merger or conveyance, as the case may be, would not result
in the loss of the limited liability of any Limited Partner or any member in the
Operating Company or cause the Partnership or the Operating Company to be
treated as an association taxable as a corporation or otherwise to be taxed as
an entity for federal income tax purposes (to the extent not previously treated
as such), (ii) the sole purpose of such merger or conveyance is to effect a mere
change in the legal form of the Partnership into another limited liability
entity and (iii) the governing instruments of the new entity provide the Limited
Partners and the Managing General Partner with the same rights and obligations
as are herein contained.

Section 14.4 Certificate of Merger

Upon the required approval by the Managing General Partner and the Unitholders
of a Merger Agreement, a certificate of merger shall be executed and filed with
the Secretary of State of the State of Delaware in conformity with the
requirements of the Delaware Act.

Section 14.5 Effect of Merger

(a) At the effective time of the certificate of merger:

(i) all of the rights, privileges and powers of each of the business entities
that has merged or consolidated, and all property, real, personal and mixed, and
all debts due to any of those business entities and all other things and causes
of action belonging to each of those business entities, shall be vested in the
Surviving Business Entity and after the merger or consolidation shall be the
property of the Surviving Business Entity to the extent they were of each
constituent business entity;

 

78



--------------------------------------------------------------------------------

(ii) the title to any real property vested by deed or otherwise in any of those
constituent business entities shall not revert and is not in any way impaired
because of the merger or consolidation;

(iii) all rights of creditors and all liens on or security interests in property
of any of those constituent business entities shall be preserved unimpaired; and

(iv) all debts, liabilities and duties of those constituent business entities
shall attach to the Surviving Business Entity and may be enforced against it to
the same extent as if the debts, liabilities and duties had been incurred or
contracted by it.

(b) A merger or consolidation effected pursuant to this Article shall not be
deemed to result in a transfer or assignment of assets or liabilities from one
entity to another.

ARTICLE XV

RIGHT TO ACQUIRE LIMITED PARTNER INTERESTS

Section 15.1 Right to Acquire Limited Partner Interests

(a) Notwithstanding any other provision of this Agreement, if at any time not
more than 20% of the total Limited Partner Interests of any class then
Outstanding, other than the Class A Units, is held by Persons other than the
Managing General Partner and its Affiliates, the Managing General Partner shall
then have the right, which right it may assign and transfer in whole or in part
to the Partnership or any Affiliate of the Managing General Partner, exercisable
in its sole discretion, to purchase all, but not less than all, of such Limited
Partner Interests of such class then Outstanding held by Persons other than the
Managing General Partner and its Affiliates, at the greater of (x) the Current
Market Price as of the date three days prior to the date that the notice
described in Section 15.1 is mailed and (y) the highest price paid by a General
Partner or any of its Affiliates for any such Limited Partner Interest of such
class purchased during the 90-day period preceding the date that the notice
described in Section 15.1(b) is mailed. As used in this Agreement, (i) “Current
Market Price” as of any date of any class of Limited Partner Interests means the
average of the daily Closing Prices (as hereinafter defined) per limited partner
interest of such class for the 20 consecutive Trading Days (as hereinafter
defined) immediately prior to such date; (ii) “Closing Price” for any day means
the last sale price on such day, regular way, or in case no such sale takes
place on such day, the average of the closing bid and asked prices on such day,
regular way, in either case as reported in the principal consolidated
transaction reporting system with respect to securities listed or admitted for
trading on the principal National Securities Exchange on which such Limited
Partner Interests of such class are listed or admitted to trading or, if such
Limited Partner Interests of such class are not listed or admitted to trading on
any National Securities Exchange, the last quoted price on such day or, if not
so quoted, the average of the high bid and low asked prices on such day in the
over-the-counter market, as reported by the Nasdaq Stock Market or any other
system then in use, or,

 

79



--------------------------------------------------------------------------------

if on any such day such Limited Partner Interests of such class are not quoted
by any such organization, the average of the closing bid and asked prices on
such day as furnished by a professional market maker making a market in such
Limited Partner Interests of such class selected by the Managing General
Partner, or if on any such day no market maker is making a market in such
Limited Partner Interests of such class, the fair value of such Limited Partner
Interests on such day as determined reasonably and in good faith by the Managing
General Partner; and (iii) “Trading Day” means a day on which the principal
National Securities Exchange on which such Limited Partner Interests of any
class are listed or admitted to trading is open for the transaction of business
or, if Limited Partner Interests of a class are not listed or admitted to
trading on any National Securities Exchange, a day on which banking institutions
in New York City generally are open.

(b) If the Managing General Partner, any Affiliate of the Managing General
Partner or the Partnership elects to exercise the right to purchase Limited
Partner Interests granted pursuant to Section 15.1(a), the Managing General
Partner shall deliver to the Transfer Agent notice of such election to purchase
(the “Notice of Election to Purchase”) and shall cause the Transfer Agent to
mail a copy of such Notice of Election to Purchase to the Record Holders of
Limited Partner Interests of such class (as of a Record Date selected by the
Managing General Partner) at least 10, but not more than 60, days prior to the
Purchase Date. Such Notice of Election to Purchase shall also be published for a
period of at least three consecutive days in at least two daily newspapers of
general circulation printed in the English language and published in the Borough
of Manhattan, New York. The Notice of Election to Purchase shall specify the
Purchase Date and the price (determined in accordance with Section 15.1(a)) at
which Limited Partner Interests will be purchased and state that the Managing
General Partner, its Affiliate or the Partnership, as the case may be, elects to
purchase such Limited Partner Interests, upon surrender of Certificates
representing such Limited Partner Interests in exchange for payment, at such
office or offices of the Transfer Agent as the Transfer Agent may specify, or as
may be required by any National Securities Exchange on which such Limited
Partner Interests are listed or admitted to trading. Any such Notice of Election
to Purchase mailed to a Record Holder of Limited Partner Interests at his
address as reflected in the records of the Transfer Agent shall be conclusively
presumed to have been given regardless of whether the owner receives such
notice. On or prior to the Purchase Date, the Managing General Partner, its
Affiliate or the Partnership, as the case may be, shall deposit with the
Transfer Agent cash in an amount sufficient to pay the aggregate purchase price
of all of such Limited Partner Interests to be purchased in accordance with this
Section 15.1. If the Notice of Election to Purchase shall have been duly given
as aforesaid at least 10 days prior to the Purchase Date, and if on or prior to
the Purchase Date the deposit described in the preceding sentence has been made
for the benefit of the holders of Limited Partner Interests subject to purchase
as provided herein, then from and after the Purchase Date, notwithstanding that
any Certificate shall not have been surrendered for purchase, all rights of the
holders of such Limited Partner Interests (including any rights pursuant to
Articles IV, V, VI and XII) shall thereupon cease, except the right to receive
the purchase price (determined in accordance with Section 15.1(a)) for Limited
Partner Interests therefor, without interest, upon surrender to the Transfer
Agent of the Certificates representing such Limited Partner Interests, and such
Limited Partner Interests shall thereupon be deemed to be transferred to the
Managing General Partner, its Affiliate or the Partnership, as the case may be,
on the record books of the Transfer Agent and the Partnership, and the General
Partner or any Affiliate of the Managing General Partner, or the Partnership, as
the case may be, shall be deemed to be the owner of all such Limited Partner
Interests from and after the Purchase Date and shall have all rights as the
owner of such Limited Partner Interests (including all rights as owner of such
Limited Partner Interests pursuant to Articles IV, V, VI and XII).

 

80



--------------------------------------------------------------------------------

(c) At any time from and after the Purchase Date, a holder of an Outstanding
Limited Partner Interest subject to purchase as provided in this Section 15.1
may surrender his Certificate evidencing such Limited Partner Interest to the
Transfer Agent in exchange for payment of the amount described in
Section 15.1(a), therefor, without interest thereon.

ARTICLE XVI

GENERAL PROVISIONS

Section 16.1 Addresses and Notices

Any notice, demand, request, report or proxy materials required or permitted to
be given or made to a Partner or Assignee under this Agreement shall be in
writing and shall be deemed given or made when delivered in person or when sent
by first class United States mail or by other means of written communication to
the Partner or Assignee at the address described below. Any notice, payment or
report to be given or made to a Partner or Assignee hereunder shall be deemed
conclusively to have been given or made, and the obligation to give such notice
or report or to make such payment shall be deemed conclusively to have been
fully satisfied, upon sending of such notice, payment or report to the Record
Holder of such Partnership Securities at his address as shown on the records of
the Transfer Agent or as otherwise shown on the records of the Partnership,
regardless of any claim of any Person who may have an interest in such
Partnership Securities by reason of any assignment or otherwise. An affidavit or
certificate of making of any notice, payment or report in accordance with the
provisions of this Section 16.1 executed by the Managing General Partner, the
Transfer Agent or the mailing organization shall be prima facie evidence of the
giving or making of such notice, payment or report. If any notice, payment or
report addressed to a Record Holder at the address of such Record Holder
appearing on the books and records of the Transfer Agent or the Partnership is
returned by the United States Postal Service marked to indicate that the United
States Postal Service is unable to deliver it, such notice, payment or report
and any subsequent notices, payments and reports shall be deemed to have been
duly given or made without further mailing (until such time as such Record
Holder or another Person notifies the Transfer Agent or the Partnership of a
change in his address) if they are available for the Partner or Assignee at the
principal office of the Partnership for a period of one year from the date of
the giving or making of such notice, payment or report to the other Partners and
Assignees. Any notice to the Partnership shall be deemed given if received by
the Managing General Partner at the principal office of the Partnership
designated pursuant to Section 2.3. The Managing General Partner may rely and
shall be protected in relying on any notice or other document from a Partner,
Assignee or other Person if believed by it to be genuine.

Section 16.2 Further Action

The parties shall execute and deliver all documents, provide all information and
take or refrain from taking action as may be necessary or appropriate to achieve
the purposes of this Agreement.

 

81



--------------------------------------------------------------------------------

Section 16.3 Binding Effect

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their heirs, executors, administrators, successors, legal
representatives and permitted assigns.

Section 16.4 Integration

This Agreement constitutes the entire agreement among the parties hereto
pertaining to the subject matter hereof and supersedes all prior agreements and
understandings pertaining thereto.

Section 16.5 Creditors

None of the provisions of this Agreement shall be for the benefit of, or shall
be enforceable by, any creditor of the Partnership.

Section 16.6 Waiver

No failure by any party to insist upon the strict performance of any covenant,
duty, agreement or condition of this Agreement or to exercise any right or
remedy consequent upon a breach thereof shall constitute waiver of any such
breach of any other covenant, duty, agreement or condition.

Section 16.7 Counterparts

This Agreement may be executed in counterparts, all of which together shall
constitute an agreement binding on all the parties hereto, notwithstanding that
all such parties are not signatories to the original or the same counterpart.
Each party shall become bound by this Agreement immediately upon affixing its
signature hereto or, in the case of a Person acquiring a Unit, upon accepting
the certificate evidencing such Unit or executing and delivering a Transfer
Application as herein described, independently of the signature of any other
party.

Section 16.8 Applicable Law

This Agreement shall be construed in accordance with and governed by the laws of
the State of Delaware, without regard to the principles of conflicts of law.

Section 16.9 Invalidity of Provisions

If any provision of this Agreement is or becomes invalid, illegal or
unenforceable in any respect, the validity, legality and enforceability of the
remaining provisions contained herein shall not be affected thereby.

Section 16.10 Consent of Partners

Each Partner hereby expressly consents and agrees that, whenever in this
Agreement it is specified that an action may be taken upon the affirmative vote
or consent of less than all of the Partners, such action may be so taken upon
the concurrence of less than all of the Partners and each Partner shall be bound
by the results of such action.

[Rest of Page Intentionally Left Blank]

 

82



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above:

 

MANAGING GENERAL PARTNER: INERGY GP, LLC /s/ John J. Sherman

John J. Sherman

Chief Executive Officer

LIMITED PARTNERS: All Limited Partners now and hereafter admitted as Limited
Partners of the Partnership, pursuant to powers of attorney now and hereafter
executed in favor of, and granted and delivered to the Managing General Partner.
By:   Inergy GP, LLC Managing General Partner, as attorney-in-fact for the
Limited Partners pursuant to the Powers of Attorney granted pursuant to
Section 2.6. By:   /s/ John J. Sherman

John J. Sherman

Chief Executive Officer

SIGNATURE PAGE TO FOURTH AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP



--------------------------------------------------------------------------------

EXHIBIT A

to the Fourth Amended and

Restated Agreement of Limited Partnership of

Inergy, L.P.

Certificate Evidencing Common Units

Representing Limited Partner Interests in

Inergy, L.P.

 

No.                                              Common Units

In accordance with Section 4.1 of the Fourth Amended and Restated Agreement of
Limited Partnership of Inergy, L.P., as amended, supplemented or restated from
time to time (the “Partnership Agreement”), Inergy, L.P., a Delaware limited
partnership (the “Partnership”), hereby certifies that
                                             (the “Holder”) is the registered
owner of Common Units representing limited partner interests in the Partnership
(the “Common Units”) transferable on the books of the Partnership, in person or
by duly authorized attorney, upon surrender of this Certificate properly
endorsed and accompanied by a properly executed application for transfer of the
Common Units represented by this Certificate. The rights, preferences and
limitations of the Common Units are set forth in, and this Certificate and the
Common Units represented hereby are issued and shall in all respects be subject
to the terms and provisions of, the Partnership Agreement. Copies of the
Partnership Agreement are on file at, and will be furnished without charge on
delivery of written request to the Partnership at, the principal office of the
Partnership located at Two Brush Creek, Suite 200, Kansas City, Missouri 64112.
Capitalized terms used herein but not defined shall have the meanings given them
in the Partnership Agreement.

The Holder, by accepting this Certificate, is deemed to have (i) requested
admission as, and agreed to become, a Limited Partner and to have agreed to
comply with and be bound by and to have executed the Partnership Agreement,
(ii) represented and warranted that the Holder has all right, power and
authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (iii) granted the powers of attorney provided for in the
Partnership Agreement and (iv) made the waivers and given the consents and
approvals contained in the Partnership Agreement.

This Certificate shall not be valid far any purpose unless it has been
countersigned and registered by the Transfer Agent and Registrar.

 

Dated:                         Inergy, L.P. Countersigned and Registered by:   
By:    Inergy GP, LLC, its Managing General Partner       By:      as Transfer
Agent and Registrar    Name:      By:         By:         Authorized Signature
      Secretary

 

A-1



--------------------------------------------------------------------------------

[Reverse of Certificate]

ABBREVIATIONS

The following abbreviations, when used in the inscription on the face of this
Certificate, shall be construed as follows according to applicable laws or
regulations:

 

TEN COM -   as tenants in common     UNIF GIFT/TRANSFERS MIN ACT

TEN ENT -

  as tenants by the entireties                     Custodian             (Cust)
     (Minor)

JT TEN -

  as joint tenants with right of survivorship and not as tenants in common    
under Uniform Gifts/Transfers to CD Minors Act (State)

Additional abbreviations, though not in the above list, may also be used.

ASSIGNMENT OF COMMON UNITS

in

INERGY, L.P.

IMPORTANT NOTICE REGARDING INVESTOR RESPONSIBILITIES

DUE TO TAX SHELTER STATUS OF INERGY, L.P.

You have acquired an interest in Inergy, L.P., Two Brush Creek Blvd., Suite 200,
Kansas City, Missouri 64112, whose taxpayer identification number is 43-1918951.
The Internal Revenue Service has issued Inergy, L.P. the following tax shelter
registration number:

YOU MUST REPORT THIS REGISTRATION NUMBER TO THE INTERNAL REVENUE SERVICE IF YOU
CLAIM ANY DEDUCTION, LOSS, CREDIT OR OTHER TAX BENEFIT OR REPORT ANY INCOME BY
REASON OF YOUR INVESTMENT IN INERGY, L.P.

You must report the registration number as well as the name and taxpayer
identification number of Inergy, L.P. on Form 8271. FORM 8271 MUST BE ATTACHED
TO THE RETURN ON WHICH YOU CLAIM THE DEDUCTION, LOSS, CREDIT OR OTHER TAX
BENEFIT OR REPORT ANY INCOME BY REASON OF YOUR INVESTMENT IN INERGY, L.P.

If you transfer your interest in Inergy, L.P. to another person, you are
required by the Internal Revenue Service to keep a list containing (a) that
person’s name, address and taxpayer identification number, (b) the date on which
you transferred the interest and (c) the name, address and tax shelter
registration number of Inergy, L.P. If you do not want to keep such a list, you
must (1) send the information specified above to the Partnership, which will
keep the list for this tax shelter, and (2) give a copy of this notice to the
person to whom you transfer your interest. Your failure to comply with any of
the above-described responsibilities could result in the imposition of a penalty
under Section 6707(b) or 6708(a) of the Internal Revenue Code of 1986, as
amended, unless such failure is shown to be due to reasonable cause.

 

A-2



--------------------------------------------------------------------------------

ISSUANCE OF A REGISTRATION NUMBER DOES NOT INDICATE THAT THIS INVESTMENT OR THE
CLAIMED TAX BENEFITS HAVE BEEN REVIEWED, EXAMINED OR APPROVED BY THE INTERNAL
REVENUE SERVICE.

FOR VALUE RECEIVED, hereby assigns, conveys, sells and transfers unto

 

 

     

 

(Please print or typewrite name       (Please insert Social Security or other

and address of Assignee)

      identifying number of Assignee)

                Common Units representing limited partner interests evidenced by
this Certificate, subject to the Partnership Agreement, and does hereby
irrevocably constitute and appoint                     as its attorney-in-fact
with full power of substitution to transfer the same on the books of Inergy,
L.P.

 

Date:    NOTE:    The signature to any endorsement hereon must correspond with
the name as written upon the face of this Certificate in every particular,
without alteration, enlargement or change.

SIGNATURE(S) MUST BE

GUARANTEED BY A MEMBER

FIRM OF THE NATIONAL

ASSOCIATION OF

      (Signature)

SECURITIES DEALERS, INC.

OR BY A COMMERCIAL BANK

OR TRUST COMPANY

SIGNATURE(S) GUARANTEED

      (Signature)

No transfer of the Common Units evidenced hereby will be registered on the books
of the Partnership, unless the Certificate evidencing the Common Units to be
transferred is surrendered for registration or transfer and an Application for
Transfer of Common Units has been executed by a transferee either (a) on the
form set forth below or (b) on a separate application that the Partnership will
furnish on request without charge. A transferor of the Common Units shall have
no duty to the transferee with respect to execution of the transfer application
in order for such transferee to obtain registration of the transfer of the
Common Units.

 

A-3



--------------------------------------------------------------------------------

APPLICATION FOR TRANSFER OF COMMON UNITS

The undersigned (“Assignee”) hereby applies for transfer to the name of the
Assignee of the Common Units evidenced hereby.

The Assignee (a) requests admission as a Substituted Limited Partner and agrees
to comply with and be bound by, and hereby executes, the Amended and Restated
Agreement of Limited Partnership of Inergy, L.P. (the “Partnership”), as
amended, supplemented or restated to the date hereof (the “Partnership
Agreement”), (b) represents and warrants that the Assignee has all right, power
and authority and, if an individual, the capacity necessary to enter into the
Partnership Agreement, (c) appoints the Managing General Partner of the
Partnership and, if a Liquidator shall be appointed, the Liquidator of the
Partnership as the Assignee’s attorney-in-fact to execute, swear to, acknowledge
and file any document, including, without limitation, the Partnership Agreement
and any amendment thereto and the Certificate of Limited Partnership of the
Partnership and any amendment thereto, necessary or appropriate for the
Assignee’s admission as a Substituted Limited Partner and as a party to the
Partnership Agreement, (d) gives the powers of attorney provided for in the
Partnership Agreement, and (e) makes the waivers and gives the consents and
approvals contained in the Partnership Agreement. Capitalized terms not defined
herein have the meanings assigned to such terms in the Partnership Agreement.

Date:                                 

 

 

     

 

Social Security or other identifying number       Signature of Assignee

 

     

 

Purchase Price including commissions, if any       Name and Address of Assignee

Type of Entity (check one):

 

        ¨    Individual    ¨    Partnership    ¨    Corporation         ¨   
Trust    ¨    Other (specify)       Nationality (check one):            
        ¨    U.S. Citizen, Resident or Domestic Entity               ¨   
Foreign Corporation    ¨    Non-resident Alien      

If the U.S. Citizen, Resident or Domestic Entity box is checked, the following
certification must be completed.

Under Section 1445(e) of the Internal Revenue Code of 1986, as amended (the
“Code”), the Partnership must withhold tax with respect to certain transfers of
property if a holder of an interest in the Partnership is a foreign person. To
inform the Partnership that no withholding is required with respect to the
undersigned interestholder’s interest in it, the undersigned hereby certifies
the following (or, if applicable, certifies the following on behalf of the
interestholder).

 

A-4



--------------------------------------------------------------------------------

Complete Either A or B:

 

A. Individual Interestholder

 

  1. I am not a non-resident alien for purposes of U.S. income taxation.

 

  2. My U.S. taxpayer identification number (Social Security Number)
is                    .

 

  3. My home address is                    .

 

B. Partnership, Corporation or Other Interestholder

 

  1.                     is not a foreign corporation, foreign partnership,
foreign trust (Name of Interestholder) or foreign estate (as those terms are
defined in the Code and Treasury Regulations).

 

  2. The interestholder’s U.S. employer identification number
is                    .

 

  3. The interestholder’s office address and place of incorporation (if
applicable) is                    .

The interestholder agrees to notify the Partnership within sixty (60) days of
the date the interestholder becomes a foreign person.

The interestholder understands that this certificate may be disclosed to the
Internal Revenue Service by the Partnership and that any false statement
contained herein could be punishable by fine, imprisonment or both.

Under penalties of perjury, I declare that I have examined this certification
and to the best of my knowledge and belief it is true, correct and complete and,
if applicable, I further declare that I have authority to sign this document on
behalf of:

 

 

Name of Interestholder

 

 

Signature and Date

 

 

Title (if applicable)

Note: If the Assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee holder or an agent of any of the foregoing, and is
holding for the account of any other person, this application should be
completed by an officer thereof or, in the case of a broker or dealer, by a
registered representative who is a member of a registered national securities
exchange or a member of the National Association of Securities Dealers, Inc.,
or, in the case of any other nominee holder, a person performing a similar
function. If the Assignee is a broker, dealer, bank, trust company, clearing
corporation, other nominee owner or an agent of any of the foregoing, the above
certification as to any person for whom the Assignee will hold the Common Units
shall be made to the best of the Assignee’s knowledge.

 

A-5